CONFIDENTIAL TREATMENT REQUESTED (REDACTED COPY – AGREEMENT)


CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




ASSET PURCHASE AGREEMENT
BY AND AMONG
INTELISYS, INC.,
INTELISYS COMMUNICATIONS, INC.
AND
RICK DELLAR, RICK SHELDON, AND DANA TOPPING
AUGUST 5, 2016






--------------------------------------------------------------------------------








TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS
1


Section 1.1.
Certain Definitions
1


ARTICLE 2
TRANSFER OF ASSETS
1


Section 2.1.
Transfer of Assets by Seller
1


Section 2.2.
Excluded Assets
3


Section 2.3.
Assumption of Liabilities
4


Section 2.4.
Excluded Liabilities
5


Section 2.5.
Assignment of Contracts and Rights
6


Section 2.6.
Closing
7


Section 2.7.
Closing Deliveries
7


Section 2.8.
Purchase Price
9


Section 2.9.
Cash Consideration Adjustment
10


Section 2.10.
Escrow Arrangements
12


Section 2.11.
Earn-Out
13


Section 2.12.
Purchase Price Allocation
15


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
16


Section 3.1.
Organization and Qualification
16


Section 3.2.
Authority
16


Section 3.3.
Consents and Approvals; No Violations
17


Section 3.4.
Financial Information
17


Section 3.5.
Absence of Undisclosed Liabilities
18


Section 3.6.
Assets
18


Section 3.7.
Commission Income; Other Accounts Receivable; Accounts Payable; Inventory
19


Section 3.8.
Absence of Certain Changes or Events
20


Section 3.9.
Litigation
20


Section 3.10.
Compliance with Laws
20


Section 3.11.
Compliance with Permits
20


Section 3.12.
Taxes
20


Section 3.13.
Intellectual Property
21


Section 3.14.
Brokers
25


Section 3.15.
Material Contracts; No Defaults
26


Section 3.16.
Real Property
28


Section 3.17.
Environmental Matters
29


Section 3.18.
Existence of Subsidiaries
29


Section 3.19.
Labor Matters
29


Section 3.20.
Employee Benefit Plans
30


Section 3.21.
Affiliate Transactions
32


Section 3.22.
Insurance
32


Section 3.23.
Sales Partners and Supplier Partners
33


Section 3.24.
Unlawful Payments
33


Section 3.25.
Export Control and Import Laws
34







--------------------------------------------------------------------------------







ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
35


Section 4.1.
Organization and Qualification
35


Section 4.2.
Authority
35


Section 4.3.
Consents and Approvals; No Violations
35


Section 4.4.
Brokers
36


Section 4.5.
Funding
36


ARTICLE 5
PRE-CLOSING COVENANTS
36


Section 5.1.
Conduct of Business
36


Section 5.2.
Reasonable Best Efforts; Notices and Consents; Regulatory Filings
38


Section 5.3.
Access to Information
40


Section 5.4.
Notice of Certain Events
40


Section 5.5.
Exclusive Dealing
41


Section 5.6.
Termination of Affiliate Agreements
41


ARTICLE 6
POST-CLOSING COVENANTS
42


Section 6.1.
Further Assurances; Additional Agreements
42


Section 6.2.
General Release
42


Section 6.3.
Use of Names
43


Section 6.4.
Payment of Liabilities
44


Section 6.5.
Non-Competition; Non-Solicitation; Non-Disparagement
44


Section 6.6.
Post-Closing Confidentiality
45


Section 6.7.
Certain Employment Matters
46


ARTICLE 7
CONDITIONS TO CLOSING
47


Section 7.1.
Conditions to Obligations of Buyer
47


Section 7.2.
Conditions to Obligation of Seller
48


ARTICLE 8
SURVIVAL AND INDEMNIFICATION
49


Section 8.1.
Survival of Representations and Covenants
49


Section 8.2.
Indemnification by Seller
50


Section 8.3.
Limitations
50


Section 8.4.
No Contribution
52


Section 8.5.
Defense of Third Party Claims
52


Section 8.6.
Indemnification Claim Procedure
53


Section 8.7.
Setoff
55


Section 8.8.
Source of Payment
55


Section 8.9.
Exercise of Remedies Other Than by Buyer
55


Section 8.10.
Escrow Release
56


Section 8.11.
Waiver of Consequential Damages
56


Section 8.12.
Exclusive Remedy
56


Section 8.13.
Agreement of Indemnifying Shareholders
56


ARTICLE 9
TAX MATTERS
57


Section 9.1.
Transfer Taxes
57


Section 9.2.
Cooperation
57


ARTICLE 10
TERMINATION
57


Section 10.1.
Termination
57







--------------------------------------------------------------------------------







Section 10.2.
Effect of Termination
58


ARTICLE 11
MISCELLANEOUS
58


Section 11.1.
Publicity
58


Section 11.2.
Amendment and Waiver
59


Section 11.3.
Entire Agreement; Third Party Beneficiaries
59


Section 11.4.
Assignment; Binding Effect; No Third-Party Rights
59


Section 11.5.
Specific Performance and Other Remedies
60


Section 11.6.
Severability
60


Section 11.7.
Notices
60


Section 11.8.
Governing Law
61


Section 11.9.
Arbitration
62


Section 11.10.
Construction
62


Section 11.11.
Expenses
63


Section 11.12.
Counterparts
63


 
 
 
Exhibits
 
 
Exhibit A
Definitions
 
Exhibit B
Form of Bill of Sale
 
Exhibit C
Form of Assignment and Assumption Agreement
 
Exhibit D
Form of Restrictive Covenant Agreement
 
Exhibit E
Form of IP Assignment Agreement
 
Exhibit F
Form of Software License Agreement
 
Exhibit G
Form of Escrow Agreement
 
Exhibit H
Operating Model
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 5, 2016, is
made and entered into by and among (i) Intelisys, Inc., a South Carolina
corporation (“Buyer”), a wholly-owned subsidiary of ScanSource, Inc., a South
Carolina corporation (“Parent”), (ii) Intelisys Communications, Inc., a
California corporation (“Seller”), (iii) Rick Dellar, Rick Sheldon, and Dana
Topping (each, individually, a “Class A Shareholder” and, collectively, the
“Class A Shareholders”), and (iv) solely for purposes of Section 2.8(d) hereof,
Parent (in such capacity, “Guarantor”).
RECITALS




--------------------------------------------------------------------------------







WHEREAS, Seller is engaged as a master agent, together with its sales partners
(subagents), to various carrier telecommunication companies, who in turn
distribute business telecommunications services, including voice, data, access,
cable, collaboration, wireless and cloud, to their end-user customers (as such
business is conducted by Seller on the date hereof, the “Business”);
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Transferred
Assets (as hereinafter defined), and Buyer desires to assume from Seller, all of
the Assumed Liabilities (as hereinafter defined), all upon the terms and subject
to the conditions set forth herein; and
WHEREAS, each of Seller and Buyer desire to make certain representations,
warranties, covenants and agreements in connection with the transaction
contemplated by this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, Seller and Buyer,
intending to be legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.1. Certain Definitions. Certain capitalized terms used in this
Agreement are defined in Exhibit A hereto.
ARTICLE 2
TRANSFER OF ASSETS
Section 2.1. Transfer of Assets by Seller. Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements herein set forth, at the Closing, Buyer shall purchase
from Seller, and Seller shall sell, assign, transfer, convey and deliver to
Buyer, free and clear of all Liens (other than Permitted Liens), all of Seller’s
right, title and interest in, to and under all of the properties, rights and
assets of every kind and nature, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned, leased or held for use or
hereafter owned, leased or held for use at any time prior to the Closing (other
than the Excluded Assets), which relate to, or are used or held for use in
connection with, the Business (collectively, the “Transferred Assets”),
including the following:
(a)all Contracts to which Seller is a party (other than this Agreement and the
Ancillary Agreements) related to the Business or the Transferred Assets,
including the Contracts listed on Section 2.1(a)(i) of the Disclosure Schedule
(collectively, the “Assumed Contracts”), but excluding (A) any Contracts under
which Seller has made, or that obligate Seller to make, a loan to any Business
Employee or any shareholder of Seller and (B) the Contracts listed on Section
2.1(a)(ii) of the Disclosure Schedule;
(b)all commissions, lump sum payments, partner investment loans, transfer
advances, and other accounts receivable, notes receivable and other receivables
of Seller and all other rights to payment of Seller, in each case related to the
Business or the Transferred Assets, including those set forth on Section 3.7(a)
of the Disclosure Schedule (the “Accounts Receivable”), whether arising or
accruing prior to, on or after the Closing Date, and any security, claim, remedy
or other right related to any such Accounts Receivable;
(c)all bank accounts and Cash;


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(d)all inventory of the Business,    including all finished goods, work in
process,
raw materials, packaging, spare parts and all other materials and supplies to be
used or consumed by the Business in the production of finished goods
(collectively, “Inventory”), if any;
(e)all Tangible Personal Property;
(f)all Leased Real Property;
(g)originals, or where originals are not available copies, of all Books and
Records related to the Business or the Transferred Assets;
(h)all claims, causes of action, rights of recovery, rights of recoupment and
rights of set-off of any kind (including rights under and pursuant to all
warranties, representations and guarantees made by suppliers of products,
materials or equipment, or components thereof) of Seller related to the Business
and/or the Transferred Assets, including those listed on Section 2.1(h) of the
Disclosure Schedule, but excluding any claims, causes of action, rights of
recovery, rights of recoupment and rights of set-off to the extent related to
any one or more (i) Excluded Assets or (ii) Excluded Liabilities;
(i)all rights to any Proceedings of any nature available to or being pursued by
Seller to the extent related to the Business, the Transferred Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise,
excluding any Proceedings to the extent related to any one or more (i) Excluded
Assets or (ii) Excluded Liabilities;
(j)all of the intangible rights and property of Seller related to the Business
and/or the Transferred Assets, including: (i) all Owned Intellectual Property;
and (ii) all goodwill of or pertaining to the Business and/or the Transferred
Assets;
(k)all Seller Software, including the specific Seller Software listed on
Schedule 2.1(k) of the Disclosure Schedule (such specific Seller Software,
“Transferred Software”) and Seller IT Systems;
(l)all telephone numbers, websites, URLs and e-mail addresses owned, licensed or
otherwise used by Seller in connection with, or otherwise relating to, any of
the Business and/or the Transferred Assets;
(m)all claims under insurance policies related to the Business or the
Transferred Assets and all proceeds from claims under such insurance policies;
(n)all deposits, prepaid expenses, advance payments and charges paid by Seller
or its Affiliates prior to the Closing Date in respect of the Business or the
Transferred Assets, including those listed on Section 2.1(n) of the Disclosure
Schedule;
(o)all currently effective warranties, guaranties, indemnities and similar
rights against third parties, if any, relating to the Business or the
Transferred Assets (excluding those to the extent related to the Excluded Assets
and the Excluded Liabilities);
(p)all life insurance policies covering any Business Employee and any other
insurance policies relating to the operation of the Business (including the
Insurance Policies), but excluding the insurance policies listed on Section
2.1(p) of the Disclosure Schedule;


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(q)the Employee Plans listed on Section 2.1(q) of the Disclosure Schedule (the
“Assumed Employee Plans”) and assets attributable thereto; and
(r)all Permits, including Environmental Permits, required for the lawful conduct
of the Business as currently conducted or for the ownership and use of the
Transferred Assets, and all pending applications therefor or renewals thereof.
Section 2.2. Excluded Assets. Notwithstanding anything herein to the contrary,
Seller will retain and will not transfer, convey, assign or deliver to Buyer,
and Buyer will not acquire any right, title or interest in or to any one or more
of the following (collectively, the “Excluded Assets”):
(a)all Contracts that are not Assumed Contracts, including (A) any Contracts
under which Seller has made, or that obligate Seller to make, a loan to any
Business Employee or any shareholder of Seller and (B) the Contracts listed on
Section 2.1(a)(ii) of the Disclosure Schedule;
(b)Seller’s corporate seal, organizational and governing documents, minute
books, stock transfer books, and other documents relating solely to the
organization, maintenance and existence of Seller as a corporation;
(c)Seller’s Tax identification numbers and Tax Returns;
(d)all claims for refunds of Taxes and other governmental charges of Seller or
its equityholders to the extent such refunds relate to periods ending on or
prior to the Closing Date;
(e)any rights (including indemnification) and claims and recoveries under any
Proceeding of Seller against third parties, to the extent relating to any one or
more (i) Excluded Assets or (ii) Excluded Liabilities, or to the extent not
relating to the Business or the Transferred Assets;
(f)copies of any personnel records and other business records with respect to
the Business that Seller is required by Law to retain in its possession (with
copies of any such records being provided to Buyer at Closing);
(g)the consideration to be received by Seller, and Seller’s other rights, under
this Agreement and the Ancillary Agreements;
(h)except for the Assumed Employee Plans and assets attributable thereto, all
Employee Plans and assets attributable thereto;
(i)all attorney-client privileged communications between Gunderson Dettmer
Stough Villeneuve Franklin & Hachigian, LLP, on the one hand, and Seller and/or
the Class A Shareholders, on the other hand, regarding this Agreement, the
Ancillary Agreements and the transactions contemplated thereby;
(j)the equity interests in the UK Subsidiary and any assets owned by the UK
Subsidiary; and
(k)those assets listed on Section 2.2(k) of the Disclosure Schedule.
Section 2.3. Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements herein set forth, Buyer agrees


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







to assume as of the Closing, and to thereafter perform and discharge only the
following Liabilities of Seller (collectively, the “Assumed Liabilities”):
(a)all Liabilities included in the calculation of Closing Net Assets;
(b)all Liabilities arising after the Closing under the Assumed Contracts;
provided, however, that Assumed Liabilities shall not include any Liabilities
arising out of any breach, default, misconduct, negligence, failure to comply
with any applicable Law, or other form of non-compliance by Seller thereunder at
or prior to the Closing;
(c)all Liabilities in respect of the Hired Employees arising after the Closing
under the Assumed Employee Plans; provided, however, that Assumed Liabilities
shall not include any Liabilities arising out of any breach, default,
misconduct, negligence, failure to comply with any applicable Law, or other form
of non-compliance by Seller thereunder at or prior to the Closing;
(d)other than Environmental Liabilities, all Liabilities to the extent relating
to, arising out of or resulting from:
(i)all accounts payable of the Business arising after the Closing;
(ii)a third party claim relating to the operation of the Business (including as
conducted by the Buyer), as conducted at any time after the Closing (at any time
or in any manner arising or existing, whether choate or inchoate, known or
unknown, contingent or noncontingent);
(iii)a third party claim relating to the operation of the Business as conducted
by the Buyer at any time after the Closing;
(iv)any Transferred Assets, to the extent arising after the Closing (including,
subject to the proviso in Section 2.3(b), any Liability arising after the
Closing relating to, arising out of or resulting from Assumed Contracts (to the
extent such Liability relates to the Business) and any interests in the Leased
Real Property);
(v)Proceedings or other claims, irrespective of the legal theory asserted, to
the extent arising from or relating to the use, license, development,
manufacture, distribution or sale of any of the Transferred Assets, in each case
arising after the Closing, including all Liabilities for infringement or alleged
infringement of any Intellectual Property right of any third party to the extent
related to the conduct of the Business after the Closing;
(e)any Liability for (i) 50% of all Transfer Taxes and (ii) all Taxes with
respect to the Business and the Transferred Assets attributable to the period
after the Closing; and
(f)all other Liabilities with respect to the Business, the Transferred Assets or
the Hired Employees arising from circumstances first arising or occurring after
the Closing.
Section 2.4. Excluded Liabilities. Notwithstanding the provisions of Section
2.3, Buyer does not agree to assume, perform or discharge, indemnify Seller
against, or otherwise have any responsibility for, any Liabilities of Seller
other than the Assumed Liabilities (which such Liabilities shall be collectively
referred to herein as the “Excluded Liabilities”). Without limiting the
generality of the foregoing, Excluded Liabilities shall include:


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)except for the Assumed Liabilities, any Liabilities relating to the Business
or the Transferred Assets incurred or occurring at or prior to the Closing,
whether currently in existence or arising hereafter;
(b)except for the Assumed Liabilities relating to the Business or the
Transferred Assets, any Liabilities of Seller or any businesses or assets of any
Affiliate of Seller;
(c)any Liability relating to or arising out of any Excluded Asset;
(d)other than Liabilities under any Assumed Contracts expressly assumed pursuant
to Section 2.3(b) or Liabilities under any Assumed Employee Plan expressly
assumed pursuant to Section 2.3(c), any Liabilities related to, based upon, or
in connection with any current or former officers, employees, directors,
consultants, or independent contractors of Seller or any Affiliate of Seller,
including: (i) Liabilities with respect to any such Person’s unpaid wages, cash
or equity incentive compensation, paid time off, payroll, unpaid commissions,
bonuses, sick leave or vacation, bereavement time, floating holidays or other
similar paid time off, severance, retention, expense reimbursements,
unemployment insurance benefits and related penalties, premiums, and interest
arising from any actual or alleged labor and employment claims or wage and hour
violations (such as the nonpayment or untimely payment of any accrued wages or
compensation), and Taxes, including the Hired Employee Obligations; (ii) Change
of Control Payments; and (iii) Liabilities arising under the WARN Act, ERISA,
Employee Plans or applicable Law;
(e)other than Liabilities under any Assumed Employee Plan expressly assumed
pursuant to Section 2.3(c), any Liability relating to, based upon, arising under
or in connection with any Employee Plan;
(f)any Environmental Liabilities;
(g)any Liabilities in respect of any pending or threatened Proceeding arising
out of, relating to or otherwise in respect of the operation of the Business or
the Transferred Assets to the extent such Proceeding relates to such operation
at or prior to the Closing;
(h)any Liabilities arising out of, in connection with or relating to any
violations by Seller or any of its Affiliates of, or the failure by Seller or
any of its Affiliates to comply with, any Law;
(i)any Indebtedness of Seller and/or the Business;
(j)except to the extent arising under a Real Property Lease after the Closing,
any Liability with respect to real property, whether owned, leased or otherwise;
(k)any Liability for: (i) Taxes of Seller or any Affiliate of Seller, including
any franchise taxes related to this Agreement or the transactions contemplated
hereby; (ii) Taxes with respect to the Business or the Transferred Assets
attributable to any period prior to, or ending on, the Closing; or (iii) 50% of
any Transfer Taxes;
(l)except to the extent arising under an Assumed Contract after the Closing, any
Liability, whether currently in existence or arising hereafter, owed by Seller
to any of its Affiliates;
(m)the obligation to pay additional premiums as a result of underpayment of
premiums for insurance policies included in the Transferred Assets, to the
extent attributable to any time period ending on or prior to the Closing Date;


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(n)any Transaction Expenses;
(o)any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Seller (including with respect to
any breach of fiduciary obligations); and
(p)any Liability in respect of any matter set forth on Section 2.4(p) of the
Disclosure Schedule.
Section 2.5. Assignment of Contracts and Rights.
(a)Nothing in this Agreement shall be construed as an attempt to assign, and
Buyer shall not assume any Liabilities with respect to, any Contract or Permit
constituting a Transferred Asset, or any other Transferred Asset, that by Law is
nonassignable, or that by its terms is nonassignable without the Consent of the
other party or parties thereto to the extent such party or parties assert in
writing that such assignment is a breach of such Contract or Permit, or as to
which all the remedies for the enforcement thereof enjoyed by Seller would not,
as a matter of law, pass to Buyer as an incident of the assignments provided for
by this Agreement. With respect to any Contract, Permit or other Transferred
Asset of the type described in the preceding sentence, and any claim, right or
benefit arising thereunder or resulting therefrom, promptly after the date
hereof, to the extent required by the terms of the Contract, Permit or other
Transferred Asset, Seller shall use reasonable best efforts to obtain the
written Consent of the other parties to any such Contract, Permit or other
Transferred Asset for the assignment thereof to Buyer in form and substance
reasonably satisfactory to Buyer; provided, however, that such efforts shall not
require Seller or any of its Affiliates to incur any expenses or Liabilities or
provide any financial accommodation or to remain secondarily or contingently
liable for any Assumed Liability to obtain any such consent.
(b)If such Consent is not obtained with respect to any such Contract, Permit or
other Transferred Asset prior to the Closing, in addition to any other remedy
available to Buyer at law or in equity, at Seller’s expense, Seller shall, from
and after the Closing, use reasonable best efforts to take all actions and do or
cause to be done all such things as shall in the good faith judgment of Buyer or
its counsel be reasonably necessary or proper: (i) to ensure that the claims,
rights and benefits with respect to such Contract, Permit or other Transferred
Asset are preserved for Buyer or for the benefit of Buyer (including by entering
into a subcontracting or subleasing arrangement with Buyer, if permitted); and
(ii) to facilitate receipt of, and promptly pay to, Buyer all monies received by
Seller under any such Contract, Permit or other Transferred Asset or any claim,
right or benefit arising thereunder not transferred to Buyer pursuant to this
Section 2.5.
Section 2.6. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Stradling Yocca
Carlson & Rauth, P.C., 90 New Montgomery Street, Suite 1015, San Francisco, CA
94105, at 10:00 a.m., Pacific Time, on the third (3rd) Business Days following
the satisfaction or, to the extent permitted hereby, waiver of the conditions
set forth in Article 7 of this Agreement (other than those conditions that, by
their nature, are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions). The date on which the Closing
actually occurs is referenced herein as the “Closing Date”. At the Closing,
documents and signature pages may be exchanged remotely via facsimile or other
electronic exchange (with originals to be delivered to the other party as soon
as reasonably practicable after the Closing and requested by such other party).
Section 2.7. Closing Deliveries. At the Closing:


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)Seller shall deliver, or cause to be delivered, to Buyer or any other Person
designated by Buyer (unless the delivery is waived in writing by Buyer), the
following documents, in each case duly executed or otherwise in proper form, and
the other items listed below:
(i)Bill of Sale. A bill of sale in substantially the form attached hereto as
Exhibit B (the “Bill of Sale”), duly executed by Seller;
(ii)Assignment and Assumption Agreement. An assignment and assumption agreement
in substantially the form attached hereto as Exhibit C (the “Assignment and
Assumption Agreement”), duly executed by Seller;
(iii)Officer’s Certificate. A certificate signed by an officer of Seller, dated
the Closing Date, certifying: (x) Seller’s organizational and governing
documents; (y) resolutions of the Seller Board approving this Agreement, the
Ancillary Agreements to which Seller is a party and the transactions
contemplated hereby and thereby; and (z) resolutions of the equity holders of
Seller approving this Agreement and the transactions contemplated hereby;
(iv)Payoff Letters. Payoff letters, in form and substance satisfactory to Buyer,
evidencing the discharge or payment in full of the Indebtedness of the Business
identified in Section 3.4(d) of the Disclosure Schedule (the “Payoff Letters”),
in each case duly executed by each holder of such Indebtedness, with an
agreement to provide termination statements on Form UCC-3, or other appropriate
releases following any payoff thereof, which when filed will release and satisfy
any and all Liens relating to such Indebtedness, together with proper authority
to file such termination statements or other releases at and following the
Closing;
(v)Good Standing Certificate. A good standing certificate with respect to Seller
issued by the Secretary of State of the State of California, dated as of a date
not more than three (3) Business Days prior to the Closing Date;
(vi)Employment Offer Letters. Employment offer letters with each of the
individuals listed on Section 2.7(a)(vi) of the Disclosure Schedule, in the form
provided by Buyer, duly executed by the applicable individual party thereto (the
“Employment Offer Letters”);
(vii)Restrictive Covenant Agreements. Restrictive covenant agreements, in the
form attached hereto as Exhibit D, with each of the individuals listed on
Section 2.7(a)(vii) of the Disclosure Schedule, duly executed by the applicable
individual party thereto;
(viii) FIRPTA Certificate. An affidavit prepared in accordance with Treasury
Regulations Section 1.1445-2 and dated as of the Closing Date that Seller is not
a foreign person, provided, however, that that if Buyer does not receive a
properly executed affidavit, as described above, from Seller then Buyer shall be
permitted to withhold from any payments to be made pursuant to this Agreement to
Seller any required withholding Tax under Section 1445 of the Code as determined
by Buyer, and any such amounts withheld shall be treated for all purposes of
this Agreement as having been paid to Seller;
(ix)Escrow Agreement. The Escrow Agreement, duly executed by Seller
and the Escrow Agent;


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(x)Affiliate Agreements. Evidence, in form and substance satisfactory to Buyer,
of the termination of each Affiliate Agreement, except for the Continuing
Affiliate Agreements, without Liability of Buyer and its Affiliates arising
thereunder from and after the Closing;
(xi)IP Assignment Agreement. An intellectual property assignment agreement in
substantially the form attached hereto as Exhibit E (the “IP Assignment
Agreement”), duly executed by Seller;
(xii)Evidence of Certain Payments. Evidence, in form and substance satisfactory
to Buyer, of the payment in full of (A) all Change of Control Payments; (B) all
Hired Employee Obligations; (C) all premiums, contributions, and other
Liabilities with respect to the Employee Plans; and (D) all payroll Taxes
related to the conduct of the Business by Seller and/or any of its Affiliates,
including the ownership or use of the Transferred Assets, in each case of
clauses (A) through (D) to the extent due or payable at the Closing; and
(xiii)Software License Agreement. A software license agreement in substantially
the form attached hereto as Exhibit F (the “Software License Agreement”), duly
executed by Seller;
(b)Buyer shall pay, or cause to be paid, the amount set forth in Section
2.8(b)(i) and shall deliver, or cause to be delivered, to Seller or any other
Person designated by Seller (unless the delivery is waived in writing by
Seller), the following documents, in each case duly executed or otherwise in
proper form, and the other items listed below:
(i) Assignment and Assumption Agreement. The Assignment and Assumption
Agreement, duly executed by Buyer;
(ii) Good Standing Certificate. A good standing certificate with respect to
Buyer issued by the Secretary of State of the State of South Carolina, dated as
of a date no more than three (3) Business Days prior to the Closing Date;
(iii) Escrow Agreement. The Escrow Agreement, duly executed by Buyer;
(iv) IP Assignment Agreement. The IP Assignment Agreement, duly executed by
Buyer.
(v) Software License Agreement. The Software License Agreement, duly executed by
Buyer.
Section 2.8. Purchase Price.
(a)The aggregate consideration for the Transferred Assets and the noncompetition
obligations set forth in Section 6.5 shall consist of: (i) an amount in cash
equal to the Cash Consideration, subject to adjustment pursuant to Section 2.9
below and payable in accordance with Section 2.8(b) below; (ii) the assumption
from Seller of the Assumed Liabilities; and (iii) an amount in cash equal to the
Earn-Out Payments, if any (collectively, the “Purchase Price”).
(b)At the Closing:
(i) Buyer shall pay, or cause to be paid, the Estimated Cash Consideration,
minus the sum of (A) the Escrow Amount and (B) the amount of any funds required
to be paid pursuant to the


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Payoff Letters (the “Payoff Amounts”), to Seller by wire transfer of immediately
available funds to an account or accounts designated by Seller in the Estimated
Closing Statement;
(ii)Buyer shall pay, or cause to be paid, the Escrow Amount to the Escrow Agent,
by wire transfer of immediately available funds to the Escrow Account designated
by the Escrow Agent pursuant to the Escrow Agreement;
(iii)Buyer shall pay, or cause to be paid, the Payoff Amounts to the payees
specified in the Payoff Letters, by wire transfer of immediately available funds
to the account or accounts designated by such payees therein; and
(iv)Buyer shall assume the Assumed Liabilities.
(c)Buyer shall be permitted to deduct and withhold or cause to be deducted and
withheld from any amounts payable pursuant to this Agreement all amounts
required to be deducted and withheld under applicable Law. Any amounts so
deducted and withheld and timely paid over to the appropriate Taxing Authority
shall be treated for all purposes of this Agreement as having been paid to
Seller. Prior to making any deduction or withholding from any consideration
otherwise payable pursuant to this Agreement, Buyer shall provide three (3)
days’ prior written notice to Seller of the amounts subject to deduction or
withholding and provide Seller a reasonable opportunity within such three (3)
days to provide forms or other evidence that would exempt or reduce such amounts
from such deduction or withholding under applicable Law. Buyer agrees to accept
properly completed and duly executed documentation that will permit any
consideration otherwise payable pursuant to this Agreement to be made without or
at a reduced rate of withholding under applicable Law.
(d)Guaranty. Guarantor hereby irrevocably guarantees to Seller the full and
timely payment of the Estimated Cash Consideration, any Cash Consideration
Shortfall, and the aggregate amount of each Earn-Out Payment (if and to the
extent in excess of any unrestricted, unpledged and freely available cash of
Buyer as of the date upon which such Earn-Out Payment is due and payable) if and
when required to be paid by Buyer in accordance with the provisions of this
Agreement (the “Parent Guaranteed Obligations”). The guaranty contemplated by
this Section 2.8(d) is a full and unconditional guaranty of performance and
payment, not collection. Guarantor understands that Seller and Buyer are each
relying on this guaranty in entering into the Agreement. Without in any way
limiting the prior sentence, the parties hereby acknowledge and agree that the
guaranty contemplated by this Section 2.8(d) is a primary and not a secondary
obligation, and upon breach by Buyer of its obligation to pay the Estimated Cash
Consideration, any Cash Consideration Shortfall or the aggregate amount of any
Earn-Out Payment (if and to the extent in excess of any unrestricted, unpledged
and freely available cash of Buyer as of the date upon which such Earn-Out
Payment is due and payable) if and when required to be paid by Buyer in
accordance with the provisions of this Agreement, Seller may seek payment and
performance of the Parent Guaranteed Obligations from Guarantor without first
seeking satisfaction of any or all of the Parent Guaranteed Obligations from
Buyer.
Section 2.9. Cash Consideration Adjustment.
(a)Estimated Cash Consideration Adjustment. At least five (5) Business Days
prior to the Closing Date, Seller shall deliver to Buyer a statement (the
“Estimated Closing Statement”), reasonably acceptable to Buyer, setting forth a
good faith calculation, together with reasonably detailed supporting
documentation, of: (i) the estimated Closing Net Assets (the “Estimated Closing
Net Assets”) and the components thereof, (ii) the Estimated Net Assets Increase
or the Estimated Net Assets Decrease, as the case may be, (iii) the estimated
TTM EBITDA as of June 30, 2016 and the resulting amount of the estimated Base


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Consideration, and (iv) the resulting amount of the Cash Consideration (the
“Estimated Cash Consideration”). The Estimated Closing Statement and the
calculations thereunder shall be prepared and calculated by Seller in good
faith.
(b)Closing Statement. Within thirty (30) days after the date on which Buyer
receives the final audited financial statements for the Business and related
final auditor’s report (if any) for the twelve (12) month period ending June 30,
2016, Buyer shall deliver, or cause its accountants to deliver, to Seller a
statement (the “Closing Statement”) setting forth Buyer’s calculation, together
with reasonably detailed supporting documentation, of: (i) the Closing Net
Assets, (ii) the Net Assets Increase or the Net Assets Decrease, as the case may
be, (iii) the TTM EBITDA as of June 30, 2016 and the resulting amount of the
Base Consideration, and (iv) the resulting amount of the Cash Consideration. The
Closing Statement and the calculations thereunder shall be prepared and
calculated by Buyer in good faith. Notwithstanding anything to the contrary set
forth herein, Buyer shall have the right to revise the Closing Statement and
Buyer’s calculation of the Closing Net Assets, the Net Assets Increase or the
Net Assets Decrease, as the case may be, the TTM EBITDA as of June 30, 2016, the
amount of the Base Consideration, and the resulting amount of the Cash
Consideration in all respects based on willful misconduct or intentional
misrepresentation discovered by Buyer at any time prior to the determination of
the Final Cash Consideration in accordance with this Section 2.9.
(c)Disputes.
(i) If Seller objects to Buyer’s calculation of the Closing Net Assets, the Net
Assets Increase or the Net Assets Decrease, as the case may be, the TTM EBITDA
as of June 30, 2016, the amount of the Base Consideration, or the resulting
amount of the Cash Consideration, in each case as set forth in the Closing
Statement, then, within thirty (30) days after the delivery to Seller of the
Closing Statement (the “Response Period”), Seller shall deliver to Buyer a
written notice (an “Objection Notice”) describing in reasonable detail Seller’s
objections to Buyer’s calculation of the amounts set forth in such Closing
Statement and containing a statement setting forth the calculation of the
Closing Net Assets, the Net Assets Increase or Net Assets Decrease, as the case
may be, the TTM EBITDA as of June 30, 2016, the amount of the Base
Consideration, and the resulting amount of the Cash Consideration, in each case
determined by Seller to be correct. If Seller does not deliver an Objection
Notice to Buyer during the Response Period, then Buyer’s calculation of the
amounts set forth in the Closing Statement shall be binding and conclusive on
the parties hereto.
(ii) If Seller delivers an Objection Notice, and if Seller and Buyer are unable
to agree upon the calculation of the amounts set forth in the Closing Statement
within twenty (20) Business Days after such Objection Notice is delivered to
Buyer, the dispute shall be finally settled by the Accounting Firm. Within ten
(10) days after the Accounting Firm is appointed, Buyer shall forward a copy of
the Closing Statement to the Accounting Firm, and Seller shall forward a copy of
the Objection Notice to the Accounting Firm, together with, in each case, all
relevant supporting documentation. The Accounting Firm’s role shall be limited
to resolving such objections and determining the correct calculations to be used
on only the disputed portions of the Closing Statement, and the Accounting Firm
shall not make any other determination, including any determination as to
whether any other items on the Closing Statement are correct or whether the
Target Net Assets is correct. The Accounting Firm shall not assign a value to
any item greater than the greatest value for such item claimed by Seller or
Buyer or less than the smallest value for such item claimed by Seller or Buyer
and shall be limited to the selection of either Seller’s or Buyer’s position on
a disputed item (or a position in between the positions of Seller or Buyer)
based solely on presentations and supporting material provided by the parties
and not pursuant to any independent review. In resolving such objections, the
Accounting Firm shall apply the provisions of this Agreement concerning
determination of the amounts


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







set forth in the Closing Statement. The Accounting Firm shall deliver to Seller
and Buyer a written determination (such determination to include a work sheet
setting forth all material calculations used in arriving at such determination
and to be based solely on information provided to the Accounting Firm by Seller
and Buyer) of the disputed items submitted to the Accounting Firm within thirty
(30) calendar days of receipt of such disputed items. The determination by the
Accounting Firm of the disputed amounts and the Cash Consideration shall be
conclusive and binding on the parties hereto, absent manifest error or fraud or
willful misconduct as determined by a non-appealable and binding decision by a
court of law having jurisdiction over the parties. The losing party (as defined
below) in any such proceeding shall pay all costs and fees (including reasonable
attorneys’ fees and expenses of the prevailing party) related to such
determination by the Accounting Firm, including the costs relating to any
negotiations with the Accounting Firm with respect to the terms and conditions
of such Accounting Firm’s engagement and the costs for the Accounting Firm’s
services. For purposes of this Section 2.9(c), as between Seller and Buyer, the
“losing party” in any such determination shall mean the party whose calculation
of the Cash Consideration (as set forth in the Closing Statement, in the case of
Buyer, or in an Objection Notice, in the case of Seller), is farthest from the
calculation of the Cash Consideration as determined by the Accounting Firm. The
parties agree that the procedure set forth in this Section 2.9 for resolving
disputes with respect to the Cash Consideration shall be the sole and exclusive
remedy for resolving such disputes; provided, however, that the parties agree
that judgment may be entered upon the determination of the Accounting Firm in
any court having jurisdiction over the party against which such determination is
to be enforced. The Cash Consideration, as finally determined pursuant to this
Section 2.9(c), shall be referred to herein as the “Final Cash Consideration”.
(d)Payment of Cash Consideration Adjustment.
(i)If the Final Cash Consideration exceeds the Estimated Cash Consideration
(such excess, a “Cash Consideration Shortfall”), then Buyer shall pay, or cause
to be paid, to Seller an amount in cash equal to the amount of such Cash
Consideration Shortfall.
(ii)If the Estimated Cash Consideration exceeds the Final Cash Consideration
(such excess, a “Cash Consideration Excess”), then Seller shall pay to Buyer an
amount in cash equal to the amount of such Cash Consideration Excess.
(e)Timing of Payments. Any payment required to be made pursuant to Section
2.9(d) shall be made within five (5) Business Days of the determination of the
Final Cash Consideration pursuant to the provisions of this Section 2.9 by wire
transfer of immediately available funds to such account or accounts as may be
designated in writing by Seller or Buyer, as applicable, at least two (2)
Business Days prior to such payment date.
(f)Tax Treatment. Each of Seller and Buyer shall treat any payments that Buyer
and Seller receive pursuant to this Section 2.9 as an adjustment to the Purchase
Price for Tax purposes.
Section 2.10. Escrow Arrangements.
(a)At the Closing, Seller and Buyer shall enter into an Escrow Agreement with
the Escrow Agent in substantially the form attached hereto as Exhibit G (the
“Escrow Agreement”), pursuant to which, among other things, Buyer shall deposit
an amount in cash equal to the Escrow Amount in the Escrow Account in order to
provide Buyer with a source of funds for satisfaction of any amounts owing from
Seller to any Indemnitee resulting from Damages required to be indemnified by
Seller under Article 8 of this Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(b)Distributions from the Escrow Account to Seller or Buyer, as applicable,
shall be made as provided in this Agreement and the Escrow Agreement.
Section 2.11. Earn-Out.
(a)Earn-Out Payments. As additional consideration for the Transferred Assets, at
such times as provided in Section 2.11(e), Buyer shall pay, or cause to be paid,
to Seller with respect to each Earn-Out Period an amount, if any, in cash (each,
an “Earn-Out Payment”), calculated in accordance with the provisions set forth
on Section 2.11(a) of the Disclosure Schedule.
(b)Earn-Out Calculation.
(i)As promptly as practicable, but in any event no later than one hundred twenty
(120) days after the end of each Earn-Out Period, Buyer shall prepare and
deliver, or cause its accountants to deliver, to Seller an earn-out calculation
setting forth, in reasonable detail, a calculation of TTM EBITDA as of the last
day of the applicable Earn-Out Period and the amount of the Earn-Out Payment.
Each earn-out calculation shall be based upon the unaudited financial statements
of the Business for the applicable Earn-Out Period.
(ii)An earn-out calculation shall become final and binding upon the parties
hereto on the day that is thirty (30) days following delivery thereof to Seller,
unless Seller shall have given written notice of disagreement (an “Earn-Out
Dispute Notice”) to Buyer prior to such date. The Earn-Out Dispute Notice shall
specify in reasonable detail the nature of any disagreement so asserted in
respect of the applicable earn-out calculation and shall contain a statement
setting forth the calculation of TTM EBITDA as of the last day of the applicable
Earn-Out Period and the applicable Earn-Out Payment determined by Seller to be
correct.
(c)Inspection of Books and Records. During the thirty (30) day period following
delivery of an earn-out calculation to Seller, Buyer shall provide Seller and
its accountants and other representatives, upon reasonable notice at a mutually
agreed upon time during normal business hours, reasonable access to the books,
records and personnel of the Business that were utilized in the preparation of
such earn-out calculation to verify the amounts included in such earn-out
calculation.
(d)Dispute Resolution. During the twenty (20) Business Day period following the
delivery of an Earn-Out Dispute Notice, Seller and Buyer shall seek in good
faith to resolve any differences which they may have with respect to the matters
asserted in such Earn-Out Dispute Notice. If, at the end of such twenty (20)
Business Day period, Buyer and Seller have not so resolved such differences,
Seller and Buyer shall submit the dispute for resolution to the Accounting Firm
for review and resolution of any and all matters which remain in dispute and
which were properly included in the Earn-Out Dispute Notice. The Accounting Firm
shall be engaged by Seller and Buyer within ten (10) days following the
expiration of such twenty (20) day period. Promptly, but not later than thirty
(30) days after acceptance of this appointment, the Accounting Firm shall
determine those items in dispute and will render its report as to its resolution
of such terms and resulting calculation of TTM EBITDA as of the last day of the
relevant Earn-Out Period and the corresponding Earn-Out Payment. In determining
each disputed item, the Accounting Firm may not assign a value to such item
greater than the greatest value for such item claimed by either party or less
than the lowest value for such item claimed by either party. Each of Seller, on
the one hand, and Buyer, on the other hand, shall cooperate with the Accounting
Firm in making its determination and such determination shall be conclusive and
binding upon the parties, absent manifest error or fraud or willful misconduct
as determined by a non-appealable and binding decision by a court of law having
jurisdiction over the parties. The losing party (as defined below) in any such
proceeding shall pay all costs and fees (including reasonable


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







attorneys’ fees and expenses of the prevailing party) related to such
determination by the Accounting Firm, including the costs relating to any
negotiations with the Accounting Firm with respect to the terms and conditions
of such Accounting Firm’s engagement and the costs for the Accounting Firm’s
services. For purposes of this Section 2.11(d), as between Seller and Buyer, the
“losing party” in any such determination shall mean the party whose computation
of TTM EBITDA as of the last day of the applicable Earn-Out Period (as set forth
in the earn-out calculation, in the case of Buyer, or in the Earn-Out Dispute
Notice, in the case of Seller), is farthest from the computation of TTM EBITDA
as of the last day of the applicable Earn-Out Period, as determined by the
Accounting Firm. Any Earn-Out Payment, as finally determined pursuant to this
Section 2.11 (whether by agreement of Buyer and Seller, failure of Seller to
deliver a timely Earn-Out Dispute Notice or by decision of the Accounting Firm
or a combination thereof), shall be referred to herein as a “Final Earn-Out
Payment”.
(e)Timing of Payment. Within five (5) Business Days after the final
determination of any Final Earn-Out Payment in accordance with this Section
2.11, Buyer shall pay, or cause to be paid, to Seller an amount equal to such
Final Earn-Out Payment, by wire transfer of immediately available funds to such
account or accounts as may be designated in writing by Seller at least two (2)
Business Days prior to such payment date.
(f)Earn-Out Terms. The amounts, targets, and periods specified in this Section
2.11 and on Section 2.11(a) of the Disclosure Schedule with respect to the
Earn-Out Payments have been negotiated by the parties hereto and, as a result,
the achievement of the applicable targets in the specified periods is material
to this Agreement. Notwithstanding anything to the contrary set forth in this
Agreement, payment of the Earn-Out Payments (if any) shall not be conditioned
upon any Class A Shareholder’s employment or continued employment with Buyer or
any Affiliate of Buyer after the Closing.
(g)Sale of Buyer or the Business. From the Closing through the end of the 2020
Eam-Out Period, Buyer covenants and agrees that in the event of: (i) any
acquisition of the Business during such period by a third party, whether by way
of an acquisition of all or substantially all of the capital stock of Buyer (by
merger, consolidation, stock sale or otherwise) or all or substantially all of
the assets used in the Business, Buyer shall cause a creditworthy entity to
assume Guarantor’s obligations under Section 2.8(d) of this Agreement; and (ii)
any acquisition of the Business during such period by a third party by way of an
acquisition of all or substantially all of the assets used in the Business,
Buyer shall cause the third party acquiring all or substantially all of the
assets used in the Business to assume the obligations of Buyer under this
Section 2.11 (and the third party assuming such obligations shall enter into an
agreement with Seller, in a form reasonably acceptable to Seller, agreeing to be
bound by the applicable provisions of Section 2.11 of this Agreement, to ensure
that Seller’s rights to receive the Earn-Out Payments are not adversely affected
by such acquisition).
(h)No Covenants. Seller acknowledges, understands and agrees that, after the
Closing: (i) the Business will be operated in a manner consistent with Exhibit H
hereto (the “Operating Model”); and (ii) except as specifically set forth on the
Operating Model, none of Buyer, any of its Affiliates or any of their respective
Representatives shall have any other obligation to operate the Business in any
particular manner so as to meet the requirements for the Earn-Out Payments as
set forth herein.
(i)Right of Setoff. In addition to any rights of setoff or other similar rights
that Buyer may have at common law or otherwise, Buyer shall have the right to
withhold and deduct from any Earn-Out Payment that is owed to Seller under this
Section 2.11: (i) the amount of any Cash


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Consideration Shortfall owed to Buyer pursuant to Section 2.9(d); and (ii) any
amounts payable by Seller to any Indemnitee under Article 8 of this Agreement.
(j)No Security. The parties hereto understand and agree that: (i) the contingent
right to receive the Earn-Out Payments, if any, shall not be represented by any
form of certificate or other instrument, is not transferable, and does not
constitute an equity or ownership interest in Buyer; (ii) Seller shall not have
any rights as a securityholder of Buyer as a result of Seller’s contingent right
to receive the Earn-Out Payments, if any, hereunder; and (iii) no interest is
payable with respect to the Earn-Out Payments, if any.
(k)Tax Treatment. The parties hereto shall treat any Final Earn-Out Payment that
Seller receives pursuant to this Section 2.11 as an adjustment to the Purchase
Price for Tax purposes.
Section 2.12. Purchase Price Allocation.
(a)The parties hereto shall allocate the Base Consideration (plus the portion of
the Assumed Liabilities and other relevant items which are treated as purchase
price for federal income tax purposes) and the Earn-Out Payments, if any,
payable pursuant to Section 2.11 among the assets transferred by Seller pursuant
to this Agreement in accordance with the applicable provisions of Section 1060
of the Code and the Treasury Regulations promulgated thereunder (the “Price
Allocation”).
(b)Within one hundred fifty (150) days after the Closing (the “Price Allocation
Preparation Period”), Buyer shall provide Seller with a statement (“Price
Allocation Statement”) containing Buyer’s proposed Price Allocation; provided,
however, that in the event that Seller fails to: (i) prepare and deliver to
Buyer a balance sheet of the Business as of the Closing prepared in accordance
with GAAP (the “Closing Balance Sheet”); (ii) adequately provide data and answer
questions in assistance with the preparation by Buyer of an opening balance
sheet of the Business as of immediately after the Closing in accordance with
GAAP (the “Opening Balance Sheet”); or (iii) complete and deliver all requests
from Buyer’s audit firm and other service providers to enable Buyer to complete
an audit of the Opening Balance Sheet, in each case of clauses (i), (ii) and
(iii) within sixty (60) days after the Closing, then the Price Allocation
Preparation Period shall automatically be extended one (1) day for each day
after the date that is sixty (60) days after the Closing that Seller fails to
deliver the Closing Balance Sheet, provide such data, answer such questions or
complete or deliver such requests. If Seller does not notify Buyer of an
objection to Buyer’s proposed Price Allocation within twenty (20) days after
delivery thereof, Buyer’s proposed Price Allocation shall be deemed the “Final
Price Allocation”. If within twenty (20) days after the delivery of the Price
Allocation Statement, Seller notifies Buyer in writing that Seller objects to
Buyer’s proposed Price Allocation contained in the Price Allocation Statement,
Buyer and Seller shall use commercially reasonable efforts to resolve such
dispute within twenty (20) days of Seller’s written notification, and the Price
Allocation agreed to by Buyer and Seller shall be deemed the Final Price
Allocation. In the event that Buyer and Seller are unable to resolve such
dispute within that twenty (20) day period, the dispute shall be referred for
final determination to the Accounting Firm or, if such firm is not available,
such other accounting firm selected by the mutual agreement of Buyer and Seller.
The fees and disbursements of such third party shall be borne fifty percent
(50%) by Buyer and fifty percent (50%) by Seller. The Final Price Allocation
shall be adjusted, as appropriate, to reflect any payments made pursuant to this
Agreement after the Closing Date. Each of Buyer and Seller shall timely file an
IRS Form 8594 reflecting the Price Allocation for the taxable year that includes
the Closing Date and make any timely filing required by applicable state or
local Laws. Unless required by applicable Law, neither Buyer nor Seller shall
take any position or permit any of its Affiliates to take any position
inconsistent with the Final Price Allocation in the preparation of financial
statements, the filing of any Tax Returns or in the course of any audit by any
Taxing Authority, Tax review or Tax proceeding relating to any


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Tax Returns. Any Cash Consideration Shortfall or Cash Consideration Excess
determined pursuant to Section 2.9 shall be allocated in a manner consistent
with the principles set forth on the Final Price Allocation.
(c)Buyer specifically intends that a portion of the Purchase Price be allocated
to the non-competition provisions set forth in Section 6.5.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the disclosure schedule delivered by Seller to Buyer
simultaneously with the execution and delivery of this Agreement (the
“Disclosure Schedule”), Seller hereby represents and warrants to Buyer as of the
date of this Agreement and as of the Closing Date as follows:
Section 3.1. Organization and Qualification. Seller is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of California and has the requisite corporate power and authority to own,
operate or lease all of the properties and assets that it purports to own,
operate or lease and to carry on the Business as it is now being conducted.
Seller is duly licensed or qualified to do business and is in good standing
(with respect to jurisdictions that recognize such concept) in each jurisdiction
in which the nature of the Business or the character or location of the
Transferred Assets makes such licensing or qualification necessary, except where
the failure to so qualify would not have a Material Adverse Effect. Section 3.1
of the Disclosure Schedule accurately sets forth each jurisdiction where Seller
is qualified, licensed or admitted to do business.
Section 3.2. Authority.
(a)Seller has all necessary power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which Seller is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Seller of this
Agreement and the Ancillary Agreements to which Seller is a party, the
performance by Seller of its obligations hereunder and thereunder, and the
consummation by Seller of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary corporate action on the part
of Seller, and no other or further action or proceeding on the part of Seller
(or its equity holders) is necessary to authorize the execution and delivery by
Seller of this Agreement and the Ancillary Agreements to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder,
and the consummation by Seller of the transactions contemplated hereby or
thereby. This Agreement and the Ancillary Agreements to which Seller is a party
have been duly executed and delivered by Seller and, assuming the due and valid
authorization, execution and delivery of this Agreement and such Ancillary
Agreements by each other party thereto, constitute a valid and binding
obligation of Seller, enforceable against Seller in accordance with their terms,
except that such enforceability: (i) may be limited by bankruptcy, insolvency,
moratorium or other similar Laws of general application affecting or relating to
the enforcement of creditors’ rights generally; and (ii) is subject to general
principles of equity.
(b)The Seller Board has, by unanimous written consent, adopted resolutions
approving this Agreement, the Ancillary Agreements to which Seller is a party
and all of the transactions contemplated hereby and thereby, which resolutions
are in full force and effect and have not been subsequently amended, altered,
rescinded, revoked or modified in any respect.
Section 3.3. Consents and Approvals; No Violations.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)Except for (i) any filings required to be made pursuant to the HSR Act and
any other Antitrust Laws and (ii) the Consents, filings, declarations,
registrations and notices set forth in Section 3.3(a) of the Disclosure Schedule
(the “Required Consents”), no Consent of, or filing, declaration or registration
with, or notice to any Governmental Entity or any other Person, which has not
been received or made, is required to be obtained or made by Seller for the
execution and delivery by Seller of this Agreement and the Ancillary Agreements
to which Seller is a party or the consummation by Seller of the transactions
contemplated hereby or thereby.
(b)Except as set forth on Section 3.3(a) of the Disclosure Schedule, the
execution and delivery by Seller of this Agreement and the Ancillary Agreements
to which Seller is a party, the performance by Seller of its obligations
hereunder and thereunder, and the consummation by Seller of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of Seller’s organizational or governing documents; or (ii)
assuming that the Required Consents have been received or made, as the case may
be, prior to the Closing: (x) conflict with or result in a violation or breach
of any Law applicable to Seller, the Business or any of the Transferred Assets;
(y) conflict with, result in a violation or breach of, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination, modification or cancellation of or a right of termination,
modification or cancellation under, or accelerate the performance required
under, any Material Contract or Permit to which Seller is a party, by which
Seller or the Business is bound, or to which any of the Transferred Assets is
subject; or (z) result in the creation of any Lien (other than a Permitted Lien)
upon any of the Transferred Assets.
Section 3.4. Financial Information.
(a)Delivery of Financial Statements. Seller has delivered to Buyer true, correct
and complete copies of the following financial statements, including any related
notes and schedules thereto (collectively, the “Financial Statements”): (i) the
audited balance sheet of the Business as of December 31, 2015, December 31, 2014
and December 31, 2013, and the related audited statements of operations and cash
flows for the years then ended; and (ii) the unaudited balance sheet of the
Business as of June 30, 2016 (the “Interim Balance Sheet”), and the related
unaudited statements of operations and cash flows, in each case, for the six(6)
months ended June 30, 2016.
(b)Fair Presentation. The Financial Statements have been based upon the
information contained in Seller’s Books and Records, and have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved (except with respect to the unaudited financial statements for normal
year-end adjustments and the lack of footnotes thereto, none of which are
material). Each of the balance sheets included in the Financial Statements is
true, correct and complete in all material respects and fairly presents in all
material respects the financial position of the Business as of the respective
dates thereof, and each of the statements of operations and cash flows or
equivalent statements contained in the Financial Statements (including any
related notes and schedules thereto) is true, correct and complete in all
material respects and fairly presents in all material respects the results of
operations of the Business for the periods specified in such statement, in each
case in accordance with GAAP. The Financial Statements and the Evaluation
Material fairly present in all material respects the profitability of the
Business, with accurate margins and utilizing appropriate costs and reserve
methodologies. The financial results of the Business for fiscal years ended
December 31, 2015, December 31, 2014 and December 31, 2013 set forth in the
Financial Statements are in accordance with the Evaluation Material, and there
have been no significant changes to: (i) any terms or conditions of Seller’s
business relationships with any of the customers and suppliers (including sales
partners and supplier partners) of the Business; (ii) Seller’s business
practices in connection with the Business; or (iii) Seller’s accounting
methodologies, practices, estimation techniques, assumptions,


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







principles, policies or procedures in connection with the Business, in each case
to achieve such financial results. Seller maintains a standard system of
accounting for the Business established and administered in accordance with
GAAP.
(c)Financial Statement Preparation. The Business possesses, and will have
access, following the Closing, to the information necessary to prepare balance
sheets and statements of operations and cash flows (including footnotes and
other disclosures related thereto) for the Business that conform to the
requirements of GAAP.
(d)Indebtedness. Section 3.4(d) of the Disclosure Schedule sets forth a complete
and correct list of all Indebtedness of the Business as of the date of this
Agreement, identifying the creditor (including name and address), the type of
instrument under which such Indebtedness is owed and the amount of such
Indebtedness as of the open of business on the date of this Agreement. No
Indebtedness of the Business contains any restriction upon the prepayment of any
such Indebtedness. With respect to each item of Indebtedness of the Business,
Seller is not in default and no payments are past due. Seller has not received
any notice of a default, alleged failure to perform or any offset or
counterclaim with respect to any item of Indebtedness of the Business that has
not been fully remedied and withdrawn. The consummation of the transactions
contemplated by this Agreement will not cause a default, breach or an
acceleration, automatic or otherwise, of any conditions, covenants or any other
terms of any item of Indebtedness of the Business.
Section 3.5. Absence of Undisclosed Liabilities. Seller does not have any
Liabilities with respect to the Business or the Transferred Assets required to
be set forth on a balance sheet of the Business prepared in accordance with
GAAP, except for: (a) Liabilities adequately reflected or reserved against in
the Interim Balance Sheet; (b) Current Liabilities that have been incurred in
the Ordinary Course of Business since the date of the Interim Balance Sheet and
that are included in the calculation of Net Assets; (c) Liabilities under this
Agreement and the Ancillary Agreements; (d) contingent Liabilities that are not
required by GAAP to be reflected on the face of, or described in notes to, a
balance sheet of the Business; and (e) Excluded Liabilities, including
Transaction Expenses.
Section 3.6. Assets.
(a)Sufficiency of Assets. Disregarding the effect of Section 2.5 of this
Agreement, the Transferred Assets: (i) constitute all of the rights, properties
and assets, tangible and intangible, of any nature whatsoever, necessary to
operate the Business as currently conducted and as the Business has been
operated since January 1, 2016; and (ii) include all of the operating assets of
the Business and of Seller with respect to the Business.
(b)Title to Assets. Seller has good, valid and marketable title to, or a valid
leasehold interest in, all of the Transferred Assets, free and clear of all
Liens (other than Permitted Liens).
(c)Condition of Assets. All of the tangible Transferred Assets are in good
operating condition and repair, subject to normal wear and maintenance, are
usable in the Ordinary Course of Business and conform to applicable Laws and all
Permits issued to Seller by any Governmental Entity relating to their
construction, use and operation. No Person other than Seller owns any equipment
or other tangible or intangible assets or properties situated on the premises of
the Business or necessary to operate the Business in a manner, and at levels of
activity and productivity, consistent with the manner and levels at which such
the Business has been conducted since January 1, 2016, except for items leased
pursuant to Material Contracts.
Section 3.7. Commission Income; Other Accounts Receivable; Accounts Payable;
Inventory.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)The accounts receivable of Seller related to the Business consist solely of
advance commissions, commissions receivable, lump sum payments, partner
investment loans, and transfer advances, and (i) an accurate and complete
breakdown of all such accounts receivable outstanding as of the date of this
Agreement; and (ii) the agings of such accounts receivable from the date of
invoice is set forth on Section 3.7(a) of the Disclosure Schedule. All such
accounts receivable: (A) represent amounts receivable for products actually
delivered or services actually provided (or, in the case of non-trade accounts
or notes represent amounts receivable in respect of other bona-fide business
transactions), in each case in the Ordinary Course of Business; (B) constitute
only valid, undisputed claims of Seller not subject to claims of set-off or
other defenses or counterclaims other than normal cash discounts accrued in the
Ordinary Course of Business; (C) subject to a reserve for bad debts shown on the
Interim Balance Sheet or, with respect to any such accounts receivable arising
after the date of the Interim Balance Sheet, on the accounting records of the
Business, are collectible in full within ninety (90) days after the term date;
and (D) do not represent obligations for goods sold on consignment. Since the
date of the Interim Balance Sheet, Seller has collected all such accounts
receivable in the Ordinary Course of Business and has not accelerated any such
collections.
(b)All accounts payable of Seller with respect to the Business arose in the
Ordinary Course of Business consistent with past practice, and no such accounts
payable is past due or otherwise in default in its payment. Since the date of
the Interim Balance Sheet, Seller has paid its accounts payable with respect to
the Business in the Ordinary Course of Business, except for those accounts
payable Seller is contesting in good faith.
(c)Seller does not hold, and has never held, any Inventory for resale purposes.
Any other Inventory consists of a quality usable and saleable in the Ordinary
Course of Business, except as otherwise reserved for on the Financial
Statements. Seller does not resell any hardware or software to customers
(including sales partners) of the Business.
(d)All commission income from the customers and suppliers (including the sales
partners and supplier partners) of the Business is: (i) undisputed and not
subject to claims of set-off or other defenses or counterclaims; and (ii)
collectible in full in the Ordinary Course of Business. No such commission
income due or paid is subject to clawback.
Section 3.8. Absence of Certain Changes or Events. Since: (a) the date of the
Interim Balance Sheet, Seller has conducted the Business in the Ordinary Course
of Business (including the collection of receivables, the payment of payables
and the making of capital expenditures); (b) December 31, 2015, there have not
occurred any events, series of events, occurrences, or conditions, and there has
not been any lack of occurrences, facts, conditions, changes, developments, or
effects, in each case that individually or in the aggregate, have had or would
reasonably be expected to have or result in a Material Adverse Effect; and (c)
the date of the Interim Balance Sheet, Seller has not taken or authorized any
action which, if taken or authorized on or after the date of this Agreement,
would require the consent of Buyer pursuant to Section 5.1.
Section 3.9. Litigation.
(a)There is no Proceeding pending or, to the Knowledge of Seller, threatened in
writing against or by Seller: (i) relating to or affecting the Business, the
Transferred Assets or the Assumed Liabilities; or (ii) that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(b)There is: (i) no outstanding Order of or settlement agreement with or subject
to, any Governmental Entity; and (ii) no unsatisfied judgment, penalty or award,
in each case against, relating to or affecting the Business.
Section 3.10. Compliance with Laws. As of the date of this Agreement, Seller is
in compliance in all material respects with all Laws applicable to the Business
or the Transferred Assets, and no Proceeding has been filed or commenced and is
continuing against Seller, and Seller has not received any notice or other
communication (in writing or otherwise), in each case alleging that Seller is
not in compliance with any such Law. No event has occurred since January 1, 2015
that would reasonably be expected to constitute or result in a material
violation by Seller of, or a material failure on the part of Seller to comply
with, any such Law.
Section 3.11. Compliance with Permits. (a) Seller holds all material Permits
required for the lawful conduct of the Business as currently conducted or for
the ownership or use of the Transferred Assets; (b) such Permits are valid,
unimpaired and in full force and effect; (c) Seller is not in default under or
in material violation of any such Permit; and (d) as of the date of this
Agreement, no Proceeding that seeks the revocation, cancellation, suspension,
limitation, termination or nonrenewal of any such Permit is pending before any
Governmental Entity or, to the Knowledge of Seller, threatened. Seller has
timely applied for any renewals of such Permits required by applicable Law or
otherwise necessary for the continued use of the Transferred Assets or the
operation of the Business.
Section 3.12. Taxes
(a)All Tax Returns required to be filed by Seller in respect of the Business or
the Transferred Assets have been duly filed on a timely basis or within valid
and appropriate extensions of time, and all such Tax Returns were when filed,
and continue to be, correct and complete in all material respects. All Taxes
(whether or not shown on any Tax Return) owed by Seller relating to the Business
or the Transferred Assets have been timely paid. There are no Liens with respect
to Taxes imposed on the Business or any of the Transferred Assets.
(b)Seller has complied in all material respects with all Laws applicable to the
Business and the Transferred Assets relating to the payment and withholding of
Taxes, and has duly and timely withheld and paid over to the appropriate Taxing
Authority all amounts required to be so withheld and paid under all such Laws.
Seller has not waived or requested to waive any statute of limitations in
respect of Taxes associated with the Business or the Transferred Assets which
waiver is currently in effect.
(c)There is no Proceeding pending or threatened in writing against Seller in
respect of the Business or the Transferred Assets by any Taxing Authority,
including for the assessment or collection of Taxes. No deficiencies for any
Taxes have been proposed, asserted, threatened or assessed in writing against
Seller in respect of the Business or the Transferred Assets by any Taxing
Authority that have not been paid, resolved or settled, and Seller has not
agreed to any requests for waivers of the time to assess or collect any such
Taxes. No Taxing Authority with which Seller does not file a particular Tax
Return or to which Seller does not pay Taxes, in each case in respect of the
Business or the Transferred Assets, has claimed in writing that Seller is or may
be subject to taxation by that Taxing Authority. No issue has been raised in
writing by a Taxing Authority in any examination of Seller during the past five
(5) years relating to the Business or the Transferred Assets which could
reasonably be expected to result in a material proposed deficiency for any
subsequent taxable period.
(d)Section 3.12(d) of the Disclosure Schedule lists: (i) all jurisdictions in
which Seller pays Taxes and/or files Tax Returns, in each case in respect of the
Business or the Transferred Assets; and


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(ii) all types of Tax Returns filed by or on behalf of Seller that relate in
whole or in part to the Business or the Transferred Assets.
(e)Seller has collected all sales, use, value-added, and similar Taxes in
respect of the Business or the Transferred Assets required to be collected, and
has remitted, or will remit, on a timely basis such amounts to the appropriate
Taxing Authority. Seller has properly requested, received and retained all
necessary exemption certificates and other documentation supporting any claimed
exemption or waiver of Taxes in respect of the Business or the Transferred
Assets on sales or similar transactions as to which it would otherwise have been
obligated to collect or withhold such Taxes.
(f)No property owned by Seller with respect to the Business or the Transferred
Assets is or has been an interest (other than indebtedness within the meaning of
Section 163 of the Code and the direct and indirect interests of Seller’s
Affiliates in Seller) in an entity treated for U.S. federal income tax purposes
as a corporation, partnership, trust, REMIC or a disregarded entity.
Section 3.13. Intellectual Property.
(a)    Registered Intellectual Property. Section 3.13(a) of the Disclosure
Schedule accurately identifies: (i) each item of Registered Intellectual
Property which is also Owned Intellectual Property; (ii) the jurisdiction in
which each such item of Registered Intellectual Property has been registered or
filed and the applicable registration or serial number; (iii) for each such item
of Registered Intellectual Property that is a domain name, information about the
Domain Name Registrar with which such domain name has been registered or filed;
(iv) each action, filing, and payment that must be taken or made on or before
the date that is one hundred twenty (120) days after the date of this Agreement
in order to maintain each such item of Registered Intellectual Property in full
force and effect; and (v) any other Person that has an ownership interest in any
such item of Registered Intellectual Property and the nature of such ownership
interest. Seller has delivered to Buyer complete and accurate copies of all
applications, correspondence with any Governmental Entity and other material
documents related to each such item of Registered Intellectual Property.
(b)    Registration of Owned Intellectual Property. Except as set forth on
Section 3.13(b) of the Disclosure Schedule, all Owned Intellectual Property is
Registered Intellectual Property.
(c)Inbound Licenses. Other than (A) non-exclusive licenses to readily
commercially available third party software or software-as-a-service products
not modified or distributed by, on behalf of or for the benefit of Seller that
is licensed under a shrink-wrap, click- wrap or similar license agreement and
where Seller paid less than $50,000 in fees for rights to use such software or
products, (B) non-disclosure agreements granting only a limited right to use
confidential information, and (C) standard licenses to use pre-existing
Intellectual Property contained in employee, consultant or contractor
agreements, Section 3.13(c) of the Disclosure Schedule accurately identifies:
(i) each Contract pursuant to which any Intellectual Property is or has been
licensed to Seller in connection with the Business (each, an “Inbound IP
Contract”); and (ii) whether the licenses granted to Seller pursuant to such
Inbound IP Contracts are exclusive or non-exclusive.
(d)Outbound Licenses. Section 3.13(d) of the Disclosure Schedule accurately
identifies each Contract pursuant to which any Person has been granted any
license under, or otherwise has received or acquired any right (whether or not
currently exercisable and including a right to receive a license) or interest
in, any Owned Intellectual Property, other than (A) nondisclosure agreements
granting such Person only a limited right to use confidential information of the
Seller and (B) agreements with contractors granting a limited right to use Owned
Intellectual Property in order to perform services for Seller (each, an
“Outbound


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







IP Contract”). Seller has delivered to Buyer a complete and accurate copy of
each standard form of Outbound IP Contract, and Seller has not entered into any
Outbound IP Contract that materially differs from such form. Seller has never
been bound by or subject to any Contract containing any obligation on the part
of Seller to deposit with any Person any copies of any source code that are part
of Owned Intellectual Property. Seller is not bound by or subject to any
Contract containing any covenant or other provision that in any way limits or
restricts the ability of Seller to use, exploit, assert or enforce any Owned
Intellectual Property anywhere in the world (other than nonexclusive licenses
granted to Owned Intellectual Property).
(e)Royalty Obligations. Section 3.13(e) of the Disclosure Schedule contains a
complete and accurate list and summary of all royalties, fees, commissions and
other amounts payable by Seller to any other Person (other than sales
commissions paid to Seller’s employees according to Seller’s standard
commissions plan) upon or for the use of any Owned Intellectual Property.
(f)Standard Form IP Agreements. Seller has delivered to Buyer a complete and
accurate copy of each standard form of: (i) agreement with any Business Employee
containing any assignment or license of Owned Intellectual Property or any
confidentiality provision; (ii) agreement with any Business Consultant
containing any assignment or license of Owned Intellectual Property or any
confidentiality provision related to Owned Intellectual Property; and (iii)
confidentiality or nondisclosure agreement intended to protect the Owned
Intellectual Property (each such form, a “Standard Form IP Agreement”). Section
3.13(f) of the Disclosure Schedule accurately identifies (x) each Contract that
is based upon or a variation of a Standard Form IP Agreement if such Contract
deviates in any material respect from the corresponding Standard Form IP
Agreement and (y) each Contract between Seller, on the one hand, and any
Business Employee or Business Consultant, on the other hand, in which any such
Business Employee or Business Consultant expressly reserved or retained any
rights in any Intellectual Property related to the Business.
(g)Ownership and Maintenance or Establishment of Ownership. Seller exclusively
owns all right, title and interest to and in the Owned Intellectual Property and
such ownership is free and clear of any Liens (excluding any licenses to Owned
Intellectual Property granted by the Seller). All documents and instruments
necessary to establish, perfect and maintain the rights of Seller in the Owned
Intellectual Property have been validly executed, delivered and filed in a
timely manner with the appropriate Governmental Entity. Each Business Employee
and each current or former employee of Seller or any Affiliate of Seller who is
or was involved in the creation or development of any Owned Intellectual
Property has signed a valid and enforceable agreement containing, to the extent
permitted by applicable law, an irrevocable assignment of Intellectual Property
pertaining to such Owned Intellectual Property to Seller and confidentiality
provisions protecting the Owned Intellectual Property. Seller has taken
reasonable steps to maintain the confidentiality of and otherwise protect and
enforce its rights in all proprietary information and trade secrets that are
also Owned Intellectual Property.
(h)Seller Source Code. Seller has never disclosed or distributed any Seller
Source Code to anyone other than a Business Employee or Business Consultant who
had a need to view such Seller Source Code in order to perform his or her
employment or consulting duties for Seller and who was bound by obligations to
maintain the confidentiality of such Seller Source Code and to treat such Seller
Source Code in a manner that would not diminish or harm any of Seller’s rights
in Seller Source Code. No event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time) will, or would reasonably
be expected to, result in the delivery, license, or disclosure of any Seller
Source Code to any Person who is not a Business Employee or Business Consultant
with a need to view such Seller Source Code in order to perform his or her
employment or consulting duties for Seller and would be bound by valid


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







and enforceable obligations to keep such Seller Source Code confidential and
take all other actions that would prevent the diminishment of any of Seller’s
rights in Seller Source Code.
(i)Sufficiency of Intellectual Property. Owned Intellectual Property and
Licensed Intellectual Property include all Intellectual Property necessary to
operate the Business as currently conducted and as the Business has been
conducted since January 1, 2016.
(j)Validity and Enforceability. All Owned Intellectual Property is valid,
subsisting and enforceable. No trademark or trade name owned, used or applied
for by Seller that is also Owned Intellectual Property conflicts or interferes
with any trademark or trade name owned, used or applied for by any other Person.
For all trademarks that are also Owned Intellectual Property, Seller has taken
reasonable steps to police the use of such trademarks necessary to maintain the
validity and enforceability of such trademarks. No interference, opposition,
reissue, reexamination or other Proceeding is or has been pending or, to
Seller’s Knowledge, threatened, in which the ownership, scope, validity or
enforceability of any Owned Intellectual Property is being, has been, or could
reasonably be expected to be contested or challenged.
(k)Effects of Transaction. None of the execution, delivery or performance of
this Agreement or any Ancillary Agreement will, with or without notice or lapse
of time, result in, or give any other Person the right or option to cause or
declare: (i) a loss of, or Lien on, any Owned Intellectual Property; (ii) the
release, disclosure or delivery of any Owned Intellectual Property by or to any
escrow agent or other Person; or (iii) the grant, assignment or transfer to any
other Person of any license or other right or interest under, to or in any of
the Owned Intellectual Property.
(l)No Third Party Infringement of Owned Intellectual Property. To Seller’s
Knowledge, no Person has infringed, misappropriated or otherwise violated, and
no Person is currently infringing, misappropriating or otherwise violating, any
Owned Intellectual Property. Section 3.13(l) of the Disclosure Schedule
accurately identifies (and Seller has delivered to Buyer a complete and accurate
copy of) each letter or other written or electronic communication or
correspondence that has been sent by or to Seller or any Representative of
Seller regarding any actual, alleged or suspected infringement or
misappropriation of any Owned Intellectual Property, and provides a brief
description of the current status of the matter referred to in such letter,
communication or correspondence.
(m)No Infringement of Third Party IP Rights. The operation of the Business has
never infringed (directly, contributorily, by inducement or otherwise),
misappropriated or otherwise violated or made unlawful use of any Intellectual
Property of any Person. The operation of the Business as currently conducted and
the use of Owned Intellectual Property and Licensed Intellectual Property in
connection therewith do not conflict with, infringe, dilute, misappropriate or
otherwise violate the Intellectual Property of any Person. No infringement,
misappropriation or similar claim or Proceeding is pending or, to Seller’s
Knowledge, threatened against Seller in connection with the past or current
conduct of the Business or the past or current ownership or use of the
Transferred Assets or against any other Person who is or may be entitled to be
indemnified, defended, held harmless or reimbursed by Seller with respect to
such claim or Proceeding. Seller has never received any notice or other
communication (in writing or, to the Knowledge of Seller, otherwise) relating to
any actual, alleged or suspected infringement, misappropriation or violation by
Seller or any current or former employee or agent of Seller, in each case in
connection with the past or current conduct of the Business or the past or
current ownership or use of the Transferred Assets, of any Intellectual Property
of any Person, including any letter or other communication suggesting or
implying that Seller needs to obtain a license to any Intellectual Property of
any Person in order for Seller to conduct its Business without infringing or
violating such Intellectual Property. To Seller’s Knowledge, Seller’s exercise
of rights or performance of obligations in any Inbound IP Contracts does not
infringe or cause a third party


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







to infringe the Intellectual Property of any Person. Seller is not bound by and
has not been threatened or alleged to be bound by any Contract in connection
with the past or current conduct of the Business or the past or current
ownership or use of the Transferred Assets to indemnify, defend, hold harmless
or reimburse any other Person with respect to, or otherwise assumed or agreed to
discharge or otherwise take responsibility for, any existing or potential
intellectual property infringement, misappropriation or similar claim.
Notwithstanding anything else, this Section 3.13(m) shall be the sole
representation or warranty in this Agreement with respect to the infringement,
misappropriation, or other violation of any third party Intellectual Property,
and accordingly, no other provision shall be construed as such.
(n)Seller Software. To the Knowledge of Seller, the Seller Software is free of
all viruses, worms and other material known contaminants and does not contain
any bugs, errors or problems of a material nature that disrupt its operation or
have an adverse impact on the operation of other software programs or operating
systems. None of the Seller Software is licensed pursuant to an Open Source
License or incorporates or is based on any computer software that is licensed
pursuant to an Open Source License.
(o)Seller IT Systems. Seller owns or has a valid right to access and use all
Seller IT Systems. The consummation of the transactions contemplated by this
Agreement will not impair or interrupt in any material respect: (i) Buyer’s
access to and use of, or its right to access and use, the Seller IT Systems or
any third party databases or third party data used in connection with the
Business as currently conducted; and (ii) to the extent applicable, access to
and use of the Seller IT Systems by sales partners and other customers of the
Business. Seller has taken steps in accordance with industry standards that are
reasonably designed (1) to secure the Seller IT Systems from unauthorized access
or use by any Person and (2) to ensure the continued, uninterrupted and error-
free operation of the Seller IT Systems. There (x) have been no unauthorized
intrusions or breaches of security with respect to any Seller IT System; (y) has
not been any material malfunction of any Seller IT System that has materially
interfered with the operation of the Business and that has not been remedied or
replaced in all respects.
(p)Data Privacy. The operation of the Business as currently conducted and the
use or handling of Business Data in connection therewith does not violate any
applicable data privacy or data security related Laws. Seller has not received
any notice or other communication (in writing or, to the Knowledge of Seller,
otherwise) that the operation of the Business is or may be in violation of any
data privacy or data security related Laws. Seller has not distributed or
displayed any Business Data in breach of any Contract. At all times, in
connection with the conduct of the Business and the ownership and use of the
Transferred Assets, in each case, to the extent required by applicable data
privacy or data security related Laws: (i) Seller has posted privacy policies
governing Seller’s use and collection of personal information in a manner easily
viewable by those who either have personal information handled by Seller or use
Seller’s services and (ii) all of Seller’s posted privacy policies completely
and accurately described Seller’s use, collection, display and distribution of
any personal information. Copies of all current and past privacy policies posted
by Seller in connection with the conduct of the Business or the ownership or use
of the Transferred Assets have been provided to Buyer. The operation of the
Business is and at all times has been consistent with and compliant with the
then current version of Seller’s privacy policy posted by Seller. In connection
with the operation of the Business, Seller has not entered into any Contract to
provide Personally Identifiable Information to any Person. Seller has taken
steps in accordance with normal industry practices, which are reasonably
designed to secure its websites and web-based services used or offered in
connection with the conduct of the Business and all Business Data from
unauthorized access or use by any Person. A copy of all internally or externally
prepared reports or audits that describe or evaluate Seller’s information
security procedures taken in connection with the operation of the Business has
been provided to Buyer. None of Business Data or Seller’s websites or web- based
services used or offered in connection with the conduct of the Business have
been the target of any successful or attempted unauthorized access,
denial-of-service


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







assault or other attack by hackers. Seller has not provided copies of or access
to Business Data to any Person who has not entered into a Contract with Seller
to use, receive or view Business Data, copies of all such Contracts have been
provided to Buyer, and no party who is a party to any such Contract is in breach
of any such Contract.
Section 3.14. Brokers. Except as set forth on Section 3.14 of the Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller or any of its Affiliates or any of their respective officers or
directors.
Section 3.15. Material Contracts; No Defaults.
(a)As of the date of this Agreement, Section 3.15(a) of the Disclosure Schedule
contains an accurate and complete list of each of the following types of
Contracts (x) by which any of the Transferred Assets are bound or affected or
(y) to which Seller is a party and which primarily or exclusively relate to the
Business or the Transferred Assets (each a “Material Contract”):
(i)any Contract (A) pursuant to which Seller received aggregate payments in
excess of $100,000 during the fiscal year ended December 31, 2015 or during the
six (6) month period ended June 30, 2016 or (B) that Seller reasonably
anticipates will, in accordance with its terms, involve aggregate payments to
Seller in excess of $100,000 within the twelve (12) month period from and after
the date of this Agreement; provided, however, that with respect to Contracts
with supplier partners only, references to $100,000 in subclauses (A) and (B) of
this Section 3.15(a)(i) shall be deemed to be references to $200,000;
(ii)any Contract (A) pursuant to which Seller made aggregate payments in excess
of $100,000 during the fiscal year ended December 31, 2015 or during the six (6)
month period ended June 30, 2016 or (B) that Seller reasonably anticipates will,
in accordance with its terms, involve aggregate payments by Seller in excess of
$100,000 within the twelve (12) month period from and after the date of this
Agreement; provided, however, that with respect to Contracts with sales partners
only, references to $100,000 in subclauses (A) and (B) of this Section
3.15(a)(ii) shall be deemed to be references to $200,000;
(iii)any Contract with any Material Sales Partner or Material Supplier Partner;
(iv)any Contract relating to Indebtedness;
(v)any Contract (A) for the sale of any of the Transferred Assets or (B)
granting to any Person an option, right of first refusal, right of first offer
or similar preferential right to purchase any of the Transferred Assets;
(vi)any Contract that requires Seller to purchase or sell a stated portion of
the requirements or outputs of the Business or that contains “take or pay”
provisions;
(vii)any Contract limiting, restricting or prohibiting Seller from: (A)
conducting any business activities; (B) engaging in any line of business
anywhere in the United States or elsewhere in the world; or (C) conducting any
business activities with any Person
(viii)any Contract that provides for “most favored nations” terms or establishes
an exclusive or priority sale or purchase obligation with respect to any
product, service or geographic location;


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(ix)any Contract containing non-solicitation provisions restricting Seller’s
ability to hire or retain any employees, dealers, sales agents, sales partners,
customers, vendors, supplier partners or other suppliers, or other service
providers;
(x)any (A) joint venture, strategic alliance, partnership, franchise,
manufacturer, distribution, dealer, sales agent, or sales partner agreement or
(B) other Contract that involves a sharing of revenues, profits, losses, costs
or Liabilities by Seller with any other Person;
(xi)any Contract providing for capital expenditures or leasehold improvements in
excess of $25,000 individually, or in excess of $100,000 in the aggregate;
(xii)any Contract relating to (A) the acquisition (by merger, consolidation,
purchase of stock or assets, or otherwise) by Seller of any Person, a material
portion of the assets of any Person, or any business, division or product line
or (B) the divestiture or disposition by Seller of a material portion of its
properties or assets, or any of its equity interests, in each case of clauses
(A) and (B) pursuant to which any of the parties has any remaining obligations
or Liabilities;
(xiii)any Contract under which Seller has made, or that obligates Seller to
make, a loan or capital contribution to, or investment in, any Person other than
advances to employees in the Ordinary Course of Business;
(xiv)any Contract with any Business Employee or Business Consultant, other than
those that can be terminated on not more than thirty (30) days’ notice and which
can be terminated without incurring any liability on the part of Seller;
(xv)any Contract providing for (A) Change of Control Payments or (B) the
creation, acceleration or vesting of any right or interest for the benefit of
any current or former Business Employee or Business Consultant which becomes
payable as a result of or in connection with the consummation of the
Transactions;
(xvi)any (A) collective bargaining agreement or (B) Contract with any union,
labor organization, works council or other employee representative of a group of
employees;
(xvii) any Personal Property Lease;
(xviii) any Real Property Lease;
(xix)any Inbound IP Contract;
(xx)any Outbound IP Contract;
(xxi)any Contract with any Governmental Entity;
(xxii)any power of attorney or similar grant of agency executed by Seller;
(xxiii)any Contract related to Seller’s advanced commission program or partner
investment program; and
(xxiv)any Contract which commits Seller to enter into any of the foregoing.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(b)With respect to each Material Contract: (i) such Material Contract is in full
force and effect, constitutes a legal, valid and binding obligation of Seller
and, to the Knowledge of Seller, each other party thereto, and is enforceable
against each of them in accordance with its terms (except that such
enforceability (A) may be limited by bankruptcy, insolvency, moratorium or other
similar Laws of general application affecting or relating to the enforcement of
creditors’ rights generally; and (B) is subject to general principles of
equity); (ii) neither Seller nor, to the Knowledge of Seller, any other party to
such Material Contract is in material breach of or default under such Material
Contract; (iii) no event has occurred or circumstance against or involving
Seller exists which (with or without notice or lapse of time or both) would
constitute a material breach of or default under, would cause or permit the
termination or cancellation of, would cause any loss of benefit under, or would
give rise to any right to accelerate the maturity or performance of any
obligation under, such Material Contract; (iv) Seller has not provided to or
received from any counterparty thereto any notice regarding any actual or
alleged breach of or default under (or of any condition which with the passage
of time or the giving of notice or both would cause a breach of or default
under) such Material Contract; and (v) Seller has not provided to or received
from any counterparty thereto any notice announcing, contemplating or
threatening to, and Seller is not otherwise aware of any intention by any
counterparty thereto to: (A) terminate (other than Material Contracts that are
expiring pursuant to their terms) or not renew such Material Contract, (B) seek
the renegotiation of such Material Contract in any material respect, or (C)
substitute performance under such Material Contract in any material respect.
Seller has delivered or made available to Buyer true, correct and complete
copies of all written Material Contracts (including all amendments thereto), and
written descriptions of all material terms of all oral Material Contracts.
Section 3.16. Real Property.
(a)Seller does not own and has never owned any interest in any real property in
connection with the conduct of the Business, except the Leased Real Property.
(b)Section 3.16(b) of the Disclosure Schedule contains a complete and accurate
list of: (i) all real property leased, subleased, licensed or otherwise used,
operated or occupied by Seller (whether as tenant, subtenant or pursuant to
other occupancy arrangements) and used in or necessary for the conduct of the
Business (collectively, including the buildings, improvements and fixtures
located thereon, the “Leased Real Property”), including the street address of
each Leased Real Property; and (ii) each Contract pursuant to which Seller holds
any Leased Real Property as landlord, sublandlord, tenant, subtenant, occupant
or otherwise (each, a “Real Property Lease”), including all currently effective
amendments and modifications thereto.
(c)Seller holds a valid leasehold or subleasehold interest in (or a valid right
to use and occupy), and enjoys peaceful and undisturbed possession of, each
Leased Real Property, in each case free and clear of all Liens other than
Permitted Liens.
(d)All rent (including base rent and additional rent) payable under each Real
Property Lease has been paid to date. No security deposit or portion thereof
deposited with respect to any Real Property Lease has been applied in respect of
a breach or default under such Real Property Lease which has not been
redeposited in full.
(e)Seller has not assigned, subleased, mortgaged, deeded in trust or otherwise
transferred or encumbered any Real Property Lease or Leased Real Property or any
interest therein.
(f)Each Leased Real Property is adequately served by proper utilities and other
building services necessary for its current use, and all of the buildings and
structures located at the Leased Real


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Property are, to the Knowledge of Seller, structurally sound with no material
defects and are in good operating condition.
(g)No condemnation, eminent domain or taking proceeding is pending or, to the
Knowledge of Seller, threatened that affects any Leased Real Property. To the
Knowledge of Seller, none of the Leased Real Property or any portion thereof is
located in a flood hazard area (as defined by the Federal Emergency Management
Agency).
Section 3.17. Environmental Matters.
(a)There is no Proceeding pending or, to the Knowledge of Seller, threatened
against Seller, the Business or any of the Transferred Assets under or pursuant
to any Environmental Law applicable to the Business or the Transferred Assets.
(b)Seller: (i) has been at all times and is in compliance in all material
respects with all Environmental Laws applicable to the Business or the
Transferred Assets; (ii) holds all Environmental Permits as are required for the
conduct of the Business as currently conducted; and (iii) is in material
compliance with such Environmental Permits. Section 3.17(c) of the Disclosure
Schedule contains an accurate and complete list of all Environmental Permits
held by Seller or to which Seller is a party or by which it is bound, in each
case in connection with the Business or the Transferred Assets, or to which any
of the Transferred Assets are subject, including in the list (A) the name(s) of
the permittee(s); (B) the effective and renewal date(s); (C) the subject matter;
(D) the permit number or other identification code; (E) the issuing agency; and
(F) any other relevant identifying information.
(c)No event has occurred, and no circumstance exists, at any location or in
connection with the Business or the Transferred Assets that (with or without
notice or lapse of time) could reasonably be expected to: (i) materially
prevent, hinder or limit continued compliance with Environmental Laws; (ii) give
rise to any investigatory, monitoring, remedial or corrective action obligations
pursuant to Environmental Laws; (iii) require a material expenditure to comply
with Environmental Laws or meet applicable standards thereunder; (iv) require a
material change to the operation of the Business in order to comply with
Environmental Laws; or (v) result in the imposition of any material Liability,
costs or obligation pursuant to any Environmental Law.
Section 3.18. Existence of Subsidiaries. Except for the UK Subsidiary, Seller
does not, directly or indirectly, own any stock of, equity interest in, or other
investment in any other corporation, joint venture, partnership, trust or other
Person related to the Business or the Transferred Assets.
Section 3.19. Labor Matters.
(a)Seller is not, and has not been, party to or bound by a collective bargaining
agreement or agreement with any labor union or other employee representative of
a group of employees relating to the Business, and no Business Employee is or
has been represented by any labor organization with respect to their employment
by Seller or any Affiliate of Seller. To the Knowledge of Seller, there are no
current labor union organizing activities in progress with respect to any
Business Employees. There are and have been no actual or, to the Knowledge of
Seller, threatened labor disputes, strikes, lockouts or work stoppages against
or affecting the Business Employees.
(b)There is no: (i) unfair labor practice charge; (ii) grievance; (iii)
arbitration; (iv) charge; (v) lawsuit; (vi) investigation; or (vii) complaint
against Seller pending or, to the Knowledge of Seller, threatened before a
Governmental Entity, in each case with respect to any of the Business Employees.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







All Business Employees are authorized to work in the United States, and a Form
I-9 has been completed properly and retained with respect to each Business
Employee.
(c)Seller is in compliance with all, and has at all times been in compliance
with all, and, to Seller’s Knowledge, has not received any notice or other
communication (in writing or otherwise) of any claim filed with or by any
Governmental Entity alleging that Seller has violated any, Laws or applicable
contractual arrangements pertaining to employment and employment practices to
the extent they relate to the Business Employees, Business Consultants or
contingent workers, including all Laws relating to wages, hours, compensation,
meal and rest breaks, wage statements, fringe benefits, termination of
employment, employment policies or practices, immigration, terms and conditions
of employment, child labor, labor or employee relations, classification of
employees, affirmative action, equal employment opportunity and fair employment
practices, disability rights or benefits, workers’ compensation, unemployment
compensation and insurance, health insurance continuation, whistle-blowing,
harassment, discrimination, retaliation or employee safety or health and, to the
Knowledge of Seller, no such claim is threatened.
(d)Seller has properly classified all Business Employees and Business
Consultants as either employees or independent contractors and as exempt or
non-exempt for all purposes and has made all appropriate filings in connection
with services provided by, and compensation paid to, such Business Employees and
Business Consultants.
(e)All compensation, including wages, commissions and bonuses, payable to all
Business Employees and Business Consultants for services performed on or prior
to the date hereof have been paid in full, and there are no outstanding
agreements, understandings or commitments of Seller with respect to any
compensation, commissions or bonuses.
(f)Section 3.19(f) of the Disclosure Schedule sets forth a list of all Business
Employees and Business Consultants as of the date hereof and, with respect to
each, sets forth the following information: (i) name; (ii) title or position;
(iii) the entity or entities by which such individual is employed; (iv) hire
date; (v) current wages/compensation rate (e.g., salary, hourly, contract
period), last annual bonus, and anticipated on-target cash and equity incentive
compensation for the current year; (vi) accrued but unused vacation or paid time
off; (vii) active or inactive status and, if applicable, the reason for inactive
status; (viii) accrued but unused sick days, (ix) full-time or part-time status;
(x) exempt or non-exempt status; (x) employment location; and (xi) any union
affiliation. Except as set forth on Section 3.19(f) of the Disclosure Schedule,
each Business Employees is an “at will” employee and may terminate his or her
employment or be terminated from such employment at any time for any reason with
or without prior notice.
Section 3.20. Employee Benefit Plans.
(a)Set forth on Section 3.20 of the Disclosure Schedule is a true and complete
list of each material Employee Plan. As applicable with respect to each Employee
Plan, Seller has made available to Buyer true and complete copies of each
Employee Plan, including all amendments thereto, and in the case of an unwritten
Employee Plan, a written description thereof. Seller has made available to
Buyer, with respect to each Employee Plan, true and complete copies, where
applicable, of: (i) the most recent IRS determination, opinion, notification or
advisory letter; (ii) the annual reports (Form 5500 Series) and accompanying
schedules, as filed, for the most recently completed three (3) plan years; and
(iii) summary plan descriptions used in connection with such plans.
(b)None of the Employee Plans are, and none of Seller, any Affiliate of Seller,
or any ERISA Affiliate thereof sponsors, maintains, contributes to, or has
sponsored, maintained, contributed to or incurred any Liability (that has not
been satisfied in full) or could be expected to incur any Liability to: (i)


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







a multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of
ERISA); (ii) a plan subject to Part 3, Subtitle B of Title I of ERISA, Section
412 of the Code or Title IV of ERISA, (iii) a “multiple employer plan” (as
defined in Section 4063 or 4064 of ERISA); or (iv) a plan that provides
benefits, including death or medical benefits, beyond termination of service or
retirement other than (A) coverage mandated by Law or (B) death or retirement
benefits under an Employee Plan qualified under Section 401(a) of the Code.
(c)No Transferred Asset is subject to any Lien under the Code or ERISA or other
applicable Laws, and neither Seller nor any ERISA Affiliate has incurred any
Liability or could be expected to incur any Liability which could subject Buyer
or any Transferred Asset to liability under Sections 4062, 4063 or 4064 of
ERISA.
(d)All Employee Plans (and related trusts and insurance contracts) comply in
form and in operation with the applicable requirements of ERISA, the Code, the
Family and Medical Leave Act and other applicable Laws and comply in operation
in all material respects with their respective terms and conditions, except for
such instances of noncompliance in form or operation that would not result in
any Liability to Buyer, and there has been no notice issued by any Governmental
Entity questioning or challenging such compliance. Each Employee Plan that is
intended to be tax- qualified under Section 401(a) of the Code has received a
favorable determination, advisory, notification or opinion letter from the IRS
as to its tax-qualified status and the tax-exempt status of its accompanying
trust established under Section 501(a) of the Code, and, since the issuance of
any such letter, no events have occurred nor to the Knowledge of the Seller, do
any circumstances exist that would adversely affect the tax-qualified status of
any such Employee Plan. There are no Proceedings (other than routine claims for
benefits) pending or, to the Knowledge of the Seller, threatened involving any
Business Employee or Business Consultant, or any officer or director of Seller
or any Affiliate of Seller, in each case with respect to any Employee Plans, and
no Employee Plan has, within the three years prior to the date hereof, been the
subject of an examination or audit by any Governmental Entity or the subject of
an application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Entity. With respect to all Employee Plans, all premiums, contributions and
other Liabilities, whether or not due, for prior plan years and the current plan
year for the period ending on the Closing Date have been paid or accrued on
Seller’s Books and Records to the extent required by, and in accordance with,
GAAP, except as would not result in any Liability to Buyer. No statement, either
written or oral, has been made by Seller to any Person with regard to any
Employee Plan that was not in accordance with the terms and conditions of such
Employee Plan and that would have a material adverse economic consequence to
Buyer.
(e)Each Employee Plan that is subject to (and not exempt from) Section 409A of
the Code has been administered and maintained, in form and operation, in
compliance with Section 409A of the Code (and all applicable regulatory guidance
(including notices, rulings and proposed and final regulations)). Seller does
not have any obligation to gross up, indemnify or otherwise reimburse any Person
for any Taxes (or potential Taxes) imposed (or potentially imposed) pursuant to
Section 409A of the Code.
(f)Neither Seller nor any ERISA Affiliate is a party to any Contract covering
any Business Employee or Business Consultant that, individually or collectively,
could give rise to (or already has resulted in): (i) the payment of any amount
or provision of any benefit (including accelerated vesting) that could
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code or subject to an excise tax under Section 4999 of the Code; (ii) an
increase in the amount or value of any benefit or compensation otherwise payable
or required to be provided to any Business Employee or Business Consultant; or
(iii) the acceleration of the time of payment, vesting or funding of any such
benefit or compensation. Seller does not have any obligation to gross up,
indemnify or otherwise reimburse any person for any Taxes (or potential Taxes)
imposed (or potentially imposed) pursuant to Section 4999 of the Code.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Section 3.21. Affiliate Transactions. Except as set forth on Section 3.21(a) of
the Disclosure Schedule (collectively, the “Affiliate Agreements”), neither any
Affiliate of Seller, nor any current or former member, shareholder, officer,
director, manager or employee of Seller or any Affiliate of Seller, nor, to the
Knowledge of Seller, any immediate family member of any of the foregoing: (a) is
a party to any Contract or ongoing transaction or business relationship with, or
has any claim or right against, Seller relating to any of the Business, the
Transferred Assets or the Assumed Liabilities (other than rights as a
shareholder of Seller); (b) has any ownership interest in any of the Transferred
Assets (other than rights as a shareholder of Seller); (c) provides material
services to the Business (other than employment by Seller); or (d) has borrowed
money from or loaned money to Seller in connection with the Business that is
currently outstanding.
Section 3.22. Insurance.
(a)Section 3.22(a) of the Disclosure Schedule sets forth a complete and accurate
list of all policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
fiduciary liability and other forms of insurance maintained by or on behalf of
Seller and relating to the Business, the Transferred Assets or the Assumed
Liabilities (collectively, the “Insurance Policies”), setting forth, in respect
of each such Insurance Policy: (i) the policy number; (ii) the insurer, (iii)
policy limits and deductibles; (iv) the dates of premiums or payments due
thereunder; and (v) the expiration date.
(b)The Insurance Policies are of the type and in the amounts customarily carried
by Persons conducting a business similar to the Business and meet all
contractual and statutory requirements to which Seller is subject with respect
to Business and the Transferred Assets.
(c)With respect to each Insurance Policy: (i) such Insurance Policy is in full
force and effect and enforceable in accordance with its terms; (ii) Seller and,
to the Knowledge of Seller, each other party to such Insurance Policy are in
compliance with the terms and provisions of such Insurance Policy in all
material respects; (iii) all premiums for such Insurance Policy have been paid
in full; and (iv) no limits of liability or coverage for such Insurance Policy
have been exhausted or depleted by more than fifty percent (50%).
(d)As of the date of this Agreement, Seller has not received any notice or other
communication (in writing or otherwise) regarding any actual or possible
cancellation or termination of, premium increase with respect to, or alteration
of coverage under, any such Insurance Policy.
(e)Section 3.22(e) of the Disclosure Schedule sets forth: (i) a list of all
pending claims (including any workers’ compensation claim) under any Insurance
Policy; and (ii) the claims history for Seller since January 1, 2015 to the
extent involving claims in excess of $10,000. All claims, incidents, wrongful
acts or occurrences for which Seller reasonably expects to obtain coverage under
any Insurance Policy have been reported to the applicable underwriter in
accordance with the requirements of the applicable Insurance Policy. As of the
date of this Agreement, there is no claim pending under any Insurance Policy as
to which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights.
Section 3.23. Sales Partners and Supplier Partners.
(a)Section 3.23(a) of the Disclosure Schedule identifies, with respect to the
Business, the revenues received from each of the top ten (10) sales partners
(based on revenues) for the six (6) months ended June 30, 2016 and in each of
the fiscal years ended December 31, 2015 and December 31, 2014 (collectively,
the “Material Sales Partners”). As of the date of this Agreement, Seller has not
received any


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







written, or to the Knowledge of Seller, oral notice indicating that any Material
Sales Partner: (i) intends or expects to cease dealing with Seller with respect
to the Business; (ii) will otherwise reduce the volume of business transacted by
such Person with Seller with respect to the Business below historical levels;
(iii) intends or expects to file for bankruptcy or cessation of business; or
(iv) otherwise intends to change other material terms of its business
relationship with Seller with respect to the Business. For the avoidance of
doubt, nothing in this Section 3.23(a) is intended to be a projection or
guarantee by Seller with respect to its future relationship with any Material
Sales Partner.
(b)Section 3.23(b) of the Disclosure Schedule identifies, with respect to the
Business, the ten (10) supplier partners that accounted for the largest dollar
volume of purchases during the six (6) months ended June 30, 2016 and the fiscal
year ended December 31, 2015 (collectively, the “Material Supplier Partners”).
As of the date of this Agreement, Seller has not received any written, or to the
Knowledge of Seller, oral notice indicating that any Material Supplier Partner:
(i) intends or expects to cease supplying goods or services to the Business;
(ii) will otherwise reduce the volume of business transacted by such Person with
Seller with respect to the Business below historical levels; or (iii) otherwise
intends to terminate or materially modify its relationship with the Business.
For the avoidance of doubt, nothing in this Section 3.23(b) is intended to be a
projection or guarantee by Seller with respect to its future relationship with
any Material Supplier Partner.
Section 3.24. Unlawful Payments.
(a) Neither Seller nor any Affiliate, director, officer or employee of Seller,
nor, to the Knowledge of Seller, any agent, representative, sales intermediary
or other third party acting on behalf of Seller, in any way relating to the
Business: (i) has taken any action in violation of any applicable anticorruption
Law, including the U.S. Foreign Corrupt Practices Act (15 U.S.C. § 78 dd- 1 et
seq.); or (ii) has corruptly, offered, paid, given, promised to pay or give or
authorized the payment or gift of anything of value, directly or indirectly
through third parties, to any Public Official or other Person, for purposes of:
(A) influencing any act or decision of any Public Official or other Person in
his, her or its official capacity; (B) inducing such Public Official or other
Person to do or omit to do any act in violation of his, her or its lawful duty;
(C) securing any improper advantage; or (D) inducing such Public Official or
other person or entity to use his, her or its influence with a government,
Governmental Entity, commercial enterprise owned or controlled by any government
(including state owned or controlled facilities), or any other Person in order
to assist the Business, or any Person related in any way to the Business, in
obtaining or retaining business or directing any business to any Person.
(b) There are no pending or, to the Knowledge of Seller, threatened claims
against Seller, in respect of the Business, with respect to violations of any
applicable anticorruption Law, including the U.S. Foreign Corrupt Practices Act
(15 U.S.C. § 78 dd-1 et seq.).
Section 3.25. Export Control and Import Laws.
(a)Seller has been and is in compliance in all material respects with all export
control and import Laws applicable to the Business or the Transferred Assets,
and with Laws governing embargoes, sanctions and boycotts applicable to the
Business or the Transferred Assets, including the Arms Export Controls Act of
1976 (22 U.S.C. Ch. 39), the International Emergency Economic Powers Act (50
U.S.C. §§1701 et seq.), the Trading with the Enemy Act (50 U.S.C. app. §§1 et
seq.), the International Boycott Provisions of Section 999 of the Code, the
International Traffic in Arms Regulations (22 C.F.R. §§120 et seq.), the Export
Administration Regulations (15 C.F.R. §§730 et seq.), and all rules, regulations
and executive orders relating to any of the foregoing, and the Laws administered
by the Office of Foreign Assets Control


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







of the United States Department of the Treasury, and the Laws administered by
United States Customs and Border Protection (collectively, “Export Control and
Import Laws”).
(b)Section 3.25(b) of the Disclosure Schedule sets forth the true, complete, and
accurate export control classification number and license exception ENC
eligibility for each of the products, services, software, and technologies of
the Business.
(c)Seller has obtained all approvals or licenses necessary for exporting or
providing the products, services, software, and technologies of the Business in
compliance in all material respects with all applicable Export Control and
Import Laws. All such export approvals or licenses in the United States and
throughout the world are valid, current, outstanding and in full force and
effect.
(d)Seller has not provided, sold to, or otherwise transferred, without any
required approval from the U.S. Government, any products, services, software or
technologies of the Business directly or indirectly, to: (i) Iran, North Korea,
Sudan, Syria, or any other country against which the United States maintains
economic embargoes; (ii) any instrumentality, agent, entity, or individual that
is acting on behalf of, or directly or indirectly owned or controlled by, any
Governmental Authority of such countries; (iii) nationals of such countries; or
(iv) any organization, entity, or individual appearing on a U.S. Government list
of parties with whom companies are prohibited from transacting business,
including the Specially Designated Nationals and Blocked Persons List and
Foreign Sanctions Evaders List, both maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control and the Denied Persons List,
Entity List, and Unverified List, which are maintained by the Bureau of Industry
and Security of the U.S. Department of Commerce.
(e)As of the date of this Agreement, Seller has not received any written or, to
the Knowledge of Seller, oral communication from any Governmental Entity
alleging that any Business Employee or any other employee or agent of the
Business has violated, is not in compliance with, or has any material liability
under, any Export Control and Import Laws. Seller has not made, nor does the
Seller intend to make, with respect to the Business or the Transferred Assets,
any disclosure (voluntary or otherwise) to any Governmental Entity with respect
to any potential violation or Liability of Seller arising under or relating to
any Export Control and Import Laws.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Closing Date as follows:
Section 4.1. Organization and Qualification. Buyer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of South Carolina and has the requisite corporate power and authority to own,
operate or lease all of the properties and assets that it purports to own,
operate or lease and to carry on its business as it is now being conducted.
Buyer is duly licensed or qualified to do business and is in good standing (with
respect to jurisdictions that recognize such concept) in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned, operated or leased by it makes such licensing
or qualification necessary, except where the failure to be so licensed or
qualified or in good standing would not reasonably be expected to have, when
aggregated with all other such failures, a material adverse effect on Buyer’s
ability to perform its obligations under this Agreement or prevent the
consummation of the transactions contemplated hereby (a “Buyer Material Adverse
Effect”).


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Section 4.2. Authority. Buyer has all necessary power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which it is a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and the Ancillary Agreements to which it is a party, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary action on the part of Buyer,
and no other or further action or proceeding on the part of Buyer (or its equity
holders) is necessary to authorize the execution and delivery by Buyer of this
Agreement and the Ancillary Agreements to which it is a party, the performance
by Buyer of its obligations hereunder and thereunder, and the consummation by
Buyer of the transactions contemplated hereby and thereby. This Agreement and
the Ancillary Agreements to which Buyer is a party have been duly executed and
delivered by Buyer and, assuming the due and valid authorization, execution and
delivery of this Agreement and such Ancillary Agreements by each other party
thereto, constitute a valid and binding obligation of Buyer, enforceable against
it in accordance with their terms, except that such enforceability: (a) may be
limited by bankruptcy, insolvency, moratorium or other similar Laws affecting or
relating to the enforcement of creditors’ rights generally; and (b) is subject
to general principles of equity.
Section 4.3. Consents and Approvals; No Violations.
(a)No Consent of, or filing, declaration or registration with, or notice to any
Governmental Entity, which has not been received or made, is required to be
obtained or made by Buyer for the execution and delivery by Buyer of this
Agreement and the Ancillary Agreements to which Buyer is a party or the
consummation by Buyer of the transactions contemplated hereby or thereby, other
than (i) any filings required to be made pursuant to the HSR Act and any other
Antitrust Laws and (ii) such Consents, filings, declarations, registrations or
notices that, if not obtained or made, would not reasonably be expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect.
(b)The execution and delivery by Buyer of this Agreement and the Ancillary
Agreements to which Buyer is a party, the performance by Buyer of its
obligations hereunder and thereunder, and the consummation by Buyer of the
transactions contemplated hereby and thereby, do not and will not: (i) conflict
with or violate any provision of the organizational or governing documents of
Buyer; (ii) conflict with or result in a violation or breach of any Law
applicable to Buyer or any of its properties or assets; (iii) conflict with,
result in a violation or breach of, result in the loss of any material benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination, modification
or cancellation of or a right of termination, modification or cancellation
under, or accelerate the performance required under, any Contract to which Buyer
is a party, or by which Buyer or any of its properties or assets is bound; or
(iv) result in the creation of any Lien upon any of the properties or assets of
Buyer, except, in the case of clauses (ii), (iii) and (iv) above, for such
conflicts, violations, breaches, losses of benefits, defaults, events,
terminations, rights of termination or cancellation, accelerations or Lien
creations as would not reasonably be expected to have, individually or in the
aggregate, a Buyer Material Adverse Effect.
Section 4.4. Brokers. None of Buyer nor any of its Affiliates, nor any of its
officers or directors on behalf of Buyer or any of its Affiliates, has employed
any financial advisor, broker or finder in a manner that would result in any
liability for Seller for any broker’s fees, commissions or finder’s fees in
connection with any of the transactions contemplated by this Agreement if the
Closing does not occur.
Section 4.5. Funding. Buyer has, or shall have at the Closing, sufficient cash,
available lines of credit or other sources of immediately available funds to
permit Buyer to make payment of all amounts


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







required to be paid by it hereunder at the Closing. As of the date each EarnOut
Payment is due, Buyer will have sufficient funds to permit Buyer to make the
payment of the full amount of such Earn-Out Payment in accordance with Section
2.11 hereof.
ARTICLE 5
PRE-CLOSING COVENANTS
Section 5.1. Conduct of Business.
(a)    During the period from the date of this Agreement to the earlier of the
Closing and the date this Agreement is terminated in accordance with Article 10
(the “Interim Period”), except: (A) as set forth in Section 5.1(a) of the
Disclosure Schedule; (B) as expressly required by this Agreement; or (C) with
the prior written consent of Buyer (which consent will not be unreasonably
withheld, delayed or conditioned), Seller shall:
(i)carry on the Business in the Ordinary Course of Business;
(ii)maintain and preserve intact the Business, Seller’s current organization,
and the operations and franchises of the Business;
(iii)retain the services of the present Business Employees and Business
Consultants, except in the case of terminations for cause;
(iv)maintain and preserve the rights, franchises and goodwill of the dealers,
sales agents, sales partners, customers, vendors, supplier partners and other
suppliers, lenders, regulators and others having relationships with the
Business;
(v)pay or otherwise satisfy in the Ordinary Course of Business (but in any event
when due) all of its Liabilities and Taxes; and
(vi)maintain the Transferred Assets in substantially the same condition as they
are on the date of this Agreement, subject to ordinary wear and tear.
(b)    Without limiting the generality of Section 5.1(a), during the Interim
Period, except: (A) as set forth in Section 5.1(b) of the Disclosure Schedule;
(B) as expressly required by this Agreement; or (C) with the prior written
consent of Buyer (which consent will not be unreasonably withheld, delayed or
conditioned), Seller shall not:
(i)amend its organizational or governing documents in any manner which would
reasonably be expected to adversely affect the transactions contemplated hereby;
(ii)commence or terminate, or make any material change in, any line of business
included in the Business, except as necessary to comply with Section 5.1(a);
(iii)sell, lease, license, transfer, abandon, encumber, incur, or suffer to
exist any Lien (other than Permitted Liens), or fail to maintain, or otherwise
dispose of, any Transferred Assets, other than the sale of Inventory in the
Ordinary Course of Business;
(iv)incur any Liability that would be an Assumed Liability (other than
Liabilities incurred in the Ordinary Course of Business);


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(v)mortgage, pledge or subject to any Lien any portion of the
Transferred Assets;
(vi)acquire, by purchase of all or substantially all of the assets, purchase
of stock, merger, consolidation or otherwise, any business that would constitute
Transferred Assets;
(vii)make any capital expenditures or commitments therefor with respect to the
Business in excess of $50,000 in the aggregate, except in the Ordinary Course of
Business;
(viii)make any loan, advance or capital contribution to, or investment in, any
Person in connection with the Business, other than advancement of expenses to
Business Employees in the Ordinary Course of Business;
(ix)implement or announce any material reduction in labor force or mass lay-off
with respect to the Business;
(x)engage in any merger, consolidation, reorganization, recapitalization,
complete or partial liquidation, dissolution or similar transaction or file a
petition in bankruptcy under any provision of federal or state bankruptcy Law or
consent to the filing of any bankruptcy petition against it under any similar
Law;
(xi)sell, abandon, permit to lapse, fail to maintain, dispose of, license or
transfer to any person any right to, or permit the imposition of any Lien (other
than a Permitted Lien) on, any Owned Intellectual Property (other than
non-exclusive licenses granted in the Ordinary Course of Business);
(xii)except in the Ordinary Course of Business: (A) modify the cash management
activities of the Business (including the extension of trade credit and the
accrual and payment of payables and other current Liabilities); or (B) modify
the manner in which the Books and Records are maintained;
(xiii)commence, pay, discharge, settle, release, waive or compromise any pending
or threatened Proceeding relating to or affecting the Business, the Transferred
Assets or the Assumed Liabilities, except as necessary to comply with Section
5.1(a);
(xiv)(A) except in the Ordinary Course of Business, enter into any Contract
that, if in effect on the date hereof, would constitute a Material Contract; (B)
amend, modify, assign, convey, encumber, cancel or terminate any Assumed
Contract (other than terminations or expirations at the end of the stated term
after the date hereof); (C) assign or otherwise transfer any rights or claims
with respect to, or waive any term of or default under, or any Liability owing
to Seller under, any Assumed Contract; or (D) take any action or fail to act,
when such action or failure to act will cause a termination of or material
breach of or default under any Assumed Contract;
(xv)enter into any Contract which contains a provision that would require the
Consent of, or a payment to, the other party or parties thereto in connection
with the transactions contemplated by this Agreement, except in the event that
the third party thereto provides such Consent prior to the Closing;
(xvi)amend, terminate or fail to renew any of the Insurance Policies; or


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(xvii)enter into any Contract, or otherwise agree or commit, to take, or
authorize, recommend or propose, in writing or otherwise, any of the actions
prohibited by this Section 5.1(b).
Section 5.2. Reasonable Best Efforts; Notices and Consents; Regulatory Filings.
(a)General. Upon the terms and subject to the conditions set forth in this
Agreement, except as otherwise provided in this Agreement, and without limiting
the obligations of Seller and Buyer under Section 5.2(c), Seller and Buyer agree
to cooperate with each other and to use (and to cause its Representatives to
use) reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable to consummate
and make effective the transactions contemplated by this Agreement as promptly
as practicable after the date of this Agreement.
(b)Notices and Consents. Seller shall use reasonable best efforts to promptly
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and use
reasonable best efforts to obtain, as promptly as practicable after the date of
this Agreement, all Consents of Governmental Entities and other Persons
necessary or advisable in connection with the consummation of the transactions
contemplated by this Agreement, including the Closing Consents.
(c)Regulatory Filings'
(i)Without limiting the generality of the parties’ undertakings pursuant to
Section 5.2(a) and Section 5.2(b), each of Seller and Buyer shall: (A) make, or
cause to be made, the registrations, filings and submissions required of it or
any of its Affiliates under the HSR Act in connection with this Agreement and
the transactions contemplated by this Agreement as promptly as practicable (but
in any event no later than three (3) Business Days) following the date of this
Agreement; (B) make, or cause to be made, the registrations, filings and
submissions (if any) required of it or any of its Affiliates under any other
applicable Antitrust Laws in connection with this Agreement and the transactions
contemplated by this Agreement as promptly as practicable (but in any event no
later than five (5) Business Days) following the date of this Agreement; (C)
comply at the earliest practicable date and after consultation with the other
party with any request for additional information or documentary material
received by the other or any of its Affiliates from any applicable Governmental
Entity in connection with any registrations, filings or submissions required
under the HSR Act or any other applicable Antitrust Laws; (D) cooperate with the
other party (including furnishing all necessary information and reasonable
assistance as the other party may reasonably request) in connection with any
registrations, filings or submissions required under the HSR Act or any other
applicable Antitrust Laws and in connection with resolving any investigation or
other inquiry concerning the transactions contemplated by this Agreement
initiated by any Governmental Entity; and (E) use reasonable best efforts to
secure the early termination of any waiting periods under the HSR Act and the
receipt of any clearances, approvals, or confirmations from Governmental
Entities in other countries in which any registrations, filings or submissions
pursuant to any applicable Antitrust Laws have been made to the extent required
in connection with the consummation of the transactions contemplated by this
Agreement at the earliest possible date. Each of Seller and Buyer shall promptly
inform the other party of any communication (whether oral or written) made to,
or received by, such party from any Governmental Entity regarding any of the
transactions contemplated by this Agreement, and promptly provide a copy of any
such written communication, or a written summary of any such oral communication,
to the other. Each of Buyer, on the one hand, and Seller, on the other hand,
shall timely pay fifty percent (50%) of any filing fees assessed under the HSR
Act or any other applicable Antitrust Laws.
(ii)All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of Seller or
Buyer before any


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Governmental Entity or the staff or regulators of any Governmental Entity, in
connection with the transactions contemplated by this Agreement (but, for the
avoidance of doubt, not including any interactions that Seller or Buyer may have
with Governmental Entities in the Ordinary Course of Business and not relating
to the transactions contemplated by this Agreement) shall be disclosed to the
other party hereunder in advance of any filing, submission or attendance, it
being the intent that Seller and Buyer will consult and cooperate with one
another, and consider in good faith the views of one another, in connection with
any such analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals. Neither Seller nor Buyer shall
initiate, participate in, or agree to participate in any substantive meeting,
discussion, appearance or contact with any Governmental Entity or the staff or
regulators of any Governmental Entity unless it shall have given advance notice
to the other party of such substantive meeting, discussion, appearance or
contact, with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact. Nothing in this Section 5.2(c) shall require Seller or Buyer to provide
access to, or disclose any information to, the other party or any of its
Affiliates if such access or disclosure, in the good faith reasonable belief of
such first party: (x) would waive any attorney-client or an attorney
work-product privilege; (y) would be in violation of applicable Laws (including
the HSR Act or any other Antitrust Laws) or the provisions of any Contract to
which such first party is a party; or (z) would contain any confidential
information.
(iii)Notwithstanding anything to the contrary set forth in this Section 5.2(c),
nothing in this Agreement shall require, or be construed to require, Buyer or
any of its Affiliates to propose or agree to: (A) sell, hold separate, dispose
of, divest, discontinue or limit, before or after the Closing Date, any material
assets, products, businesses or interests of Buyer or its Affiliates; (B) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, products, businesses or interests which, in either case, could
reasonably be expected to result in a Material Adverse Effect or materially and
adversely impact the economic or business benefits to Buyer of the transactions
contemplated by this Agreement; (C) any material modification or waiver of the
terms and conditions of this Agreement; or (D) take any other action that
materially limits the freedom of action with respect to, or the ability to
retain, any assets, products, businesses or interests of Buyer or its Affiliates
in order to avoid the entry of or to effect the dissolution of any Order
(whether temporary, preliminary or permanent), which would otherwise have the
effect of preventing or delaying the consummation of the transactions
contemplated by this Agreement.
Section 5.3. Access to Information.
(a)During the Interim Period, Seller shall: (i) afford Buyer and its
Representatives full and free access, during normal business hours and upon
reasonable notice, to the personnel, offices, properties (including the Leased
Real Property), assets, Books and Records, Contracts and other documents and
data of or related to the Business or the Transferred Assets; (ii) furnish Buyer
and its Representatives with such financial, operating and other data and
information related to the Business as Buyer or any of its Representatives may
reasonably request; and (iii) instruct their respective Representatives to
cooperate with Buyer in its investigation of the Business; provided, however,
that: (x) such access shall not unreasonably interfere with the ongoing business
or operations of the Business; and (y) nothing herein shall require Seller to
furnish to Buyer or any of its Representatives, or provide Buyer or any of its
Representatives with access to, information that: (A) is subject to an
attorney-client or an attorney work-product privilege, or (B) outside legal
counsel for Seller reasonably concludes may give rise to Antitrust Law issues,
violate a protective Order, or otherwise may not be disclosed pursuant to
applicable Law, it being agreed that Buyer and Seller shall use commercially
reasonable efforts to make appropriate substitute disclosure arrangements under
circumstances in which the restrictions of this clause (y) apply.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(b)Any information provided to or obtained by Buyer or its Representatives
pursuant to Section 5.3(a) shall be subject to the terms of, and the
restrictions contained in, the Confidentiality Agreement.
Section 5.4. Notice of Certain Events.
(a)
During the Interim Period, Seller shall promptly notify Buyer in writing of:

(i)any fact, circumstance, event or action the existence, occurrence or taking
of which has had, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;
(ii)any breach of any representation, warranty, covenant or agreement of Seller
contained in this Agreement which, if not cured, would reasonably be expected to
cause any of the conditions to Closing set forth in Article 7 not to be
satisfied; (iii) any notice or other communication from any Governmental Entity
in connection with the transactions contemplated by this Agreement; (iv) any
written notice from any Person alleging that the consent of such Person is or
may be required in connection with the transactions contemplated by this
Agreement of which Seller has Knowledge or obtains Knowledge; or (v) any
Proceeding commenced or, to the Knowledge of Seller, threatened against,
relating to, involving or otherwise affecting the Business, the Transferred
Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
3.9 of this Agreement or that relates to the consummation of the transactions
contemplated by this Agreement.
(b) In no event shall the delivery of any notice by Seller pursuant to this
Section 5.4: (i) limit or otherwise affect the rights, obligations,
representations, warranties, covenants or agreements of Buyer or the conditions
to the obligations of Buyer and Seller under this Agreement; or (ii) be deemed
to amend or supplement the Disclosure Schedule or constitute an exception to any
representation, warranty, covenant or agreement.
Section 5.5. Exclusive Dealing. During the Interim Period, Seller shall not
take, and shall not authorize, encourage, permit or instruct any of its
Representatives to take, directly or indirectly, any action to: (a) solicit,
initiate or encourage the making, submission or announcement of any Acquisition
Proposal from any Person (other than Buyer or its Representatives); (b)
encourage, initiate, participate in or engage in any discussions, negotiations
or other communications regarding an Acquisition Proposal; (c) execute, enter
into or become bound by any letter of intent or other Contract with any Person
(other than Buyer or its Representatives) relating to or in connection with an
Acquisition Proposal; (d) provide any information to any Person (other than
Buyer or its Representatives) in response to an Acquisition Proposal; or (e)
entertain or accept any Acquisition Proposal from, cooperate in any way with, or
facilitate or encourage any effort or attempt by any Person (other than Buyer or
its Representatives) relating to an Acquisition Proposal. Seller shall, and
shall instruct its Representatives to, immediately cease and cause to be
terminated all existing discussions, conversations, negotiations and other
communications with any Person conducted heretofore with respect to any
Acquisition Proposal. Within two (2) Business Days following the date hereof,
Seller shall, or shall cause its Representatives to, instruct any such Person to
return or destroy all nonpublic information provided to such Person in
connection with such Person’s consideration of any Acquisition Proposal in
accordance with the confidentiality agreements entered into between Seller and
any such Person. Seller shall promptly (and in any event within twenty-four (24)
hours of receipt thereof) notify Buyer orally and in writing of any Acquisition
Proposal that is received by Seller during the Interim Period, which notice
shall include: (i) the identity of the Person making or submitting such
indication of interest, inquiry, proposal,


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







offer or request, and the terms and conditions thereof; and (ii) an accurate and
complete copy of all written materials provided in connection with such
Acquisition Proposal.
Section 5.6. Termination of Affiliate Agreements. At or prior to the Closing,
Seller shall terminate all Affiliate Agreements, other than (a) any Affiliate
Agreement the continuation of which Buyer has requested; (b) any Affiliate
Agreement which Buyer has approved in writing to not be so terminated; and (c)
any Affiliate Agreement which is listed on Section 2.1(a)(ii) of the Disclosure
Schedule (collectively, the “Continuing Affiliate Agreements”).
ARTICLE 6
POST-CLOSING COVENANTS
Section 6.1. Further Assurances; Additional Agreements.
(a)From time to time after the Closing, as and when requested by any party
hereto, the other party hereto shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, and shall provide, or
cause to be provided, all such further or other cooperation, in each case as the
requesting party may reasonably deem necessary to evidence and effectuate the
transactions contemplated by this Agreement, including, as required, to transfer
or obtain Permits or provide regulatory notices. Without limiting the generality
of the foregoing, Seller agrees, from time to time after the Closing, at Buyer’s
request, to execute, acknowledge, and deliver to Buyer such other instruments of
conveyance and transfer, and take such other actions and execute and deliver
such other documents, certifications, and further assurances, as Buyer may
reasonably require in order to vest more effectively in Buyer, or to put Buyer
more fully in possession of, the Transferred Assets. Each party shall bear its
own costs and expenses in compliance with this Section 6.1(a).
(b)After the Closing, Seller shall promptly transfer or deliver to Buyer cash,
checks (which shall be properly endorsed) or other property that Seller may
receive in respect of any deposit, prepaid expense, bill for services or other
item that constitutes part of the Transferred Assets or relates to the Assumed
Liabilities. After the Closing, Buyer shall promptly transfer or deliver to
Seller cash, checks (which shall be properly endorsed) or other property that
Buyer may receive in respect of any deposit, prepaid expense, bill for services
or other item that constitutes part of the Excluded Assets or relates to the
Excluded Liabilities. The removal of Excluded Assets, if any, by Seller from its
facilities and other real property to be occupied by Buyer shall be done in such
manner as to avoid any damage to the facilities and other properties to be
occupied by Buyer and any disruption of the business operations to be conducted
by Buyer after the Closing Date. Any damage to the Transferred Assets or to the
facilities resulting from such removal shall be promptly paid by Seller. Seller
shall promptly reimburse Buyer for all costs and expenses, if any, incurred by
Buyer in connection with any Excluded Assets not removed by Seller.
(c)After the Closing, Seller will reasonably cooperate with Buyer in its efforts
to continue and maintain for the benefit of Buyer those business relationships
of Seller existing prior to the Closing and relating to the business to be
operated by Buyer after the Closing, including relationships with lessors,
employees, regulatory authorities, licensors, dealers, sales agents, sales
partners, customers, customers, supplier partners and other suppliers, vendors
and others, and Seller will work in good faith to attempt to satisfy the
Excluded Liabilities in a manner that is not detrimental in any material way to
any of such relationships, but in no event shall Seller be obligated to pay
amounts not legally due and owing to such parties. Seller will refer to Buyer
all inquiries relating to such business.
Section 6.2. General Release. Notwithstanding anything contained herein to the
contrary, effective as of the Closing, in consideration of the mutual agreements
contained herein, including the Purchase


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Price to be received by Seller, Seller, on behalf of itself and each of its
past, present and future Affiliates, firms, corporations, limited liability
companies, partnerships, trusts, associations, organizations, Representatives,
investors, stockholders, members, partners, trustees, principals, consultants,
contractors, family members, heirs, executors, administrators, predecessors,
successors and assigns (each, a “Releasing Party” and, collectively, the
“Releasing Parties”), hereby absolutely, unconditionally and irrevocably
releases, acquits and forever discharges Buyer, its former, present and future
Affiliates, parent companies and Subsidiaries, joint ventures, predecessors,
successors and assigns, and their respective former, present and future
Representatives, investors, stockholders, members, partners, insurers and
indemnitees (collectively, the “Released Parties”) and the Business and the
Transferred Assets of and from any and all manner of action or inaction, cause
or causes of action, Proceedings, Liens, Contracts, promises, Liabilities,
Damages (whether for compensatory, special, incidental or punitive Damages,
equitable relief or otherwise), losses, fees, costs or expenses, of any kind or
nature whatsoever, past, present or future, at law, in equity or otherwise
(including with respect to conduct which is negligent, grossly negligent,
willful, intentional, with or without malice, or a breach of any duty, Law or
rule), whether known or unknown, whether fixed or contingent, whether concealed
or hidden, whether disclosed or undisclosed, whether liquidated or unliquidated,
whether foreseeable or unforeseeable, whether anticipated or unanticipated,
whether suspected or unsuspected, which such Releasing Parties, or any of them,
ever have had or ever in the future may have against the Released Parties, or
any of them, the Business or the Transferred Assets for, upon or by reason of
any act, event, omission, matter or cause arising from or related to the
Business, in each case arising at any time at or prior to the Closing (the
“Released Claims”); provided, however, that the foregoing release shall not
release, impair or diminish, and the term “Released Claims” shall not include,
in any respect any rights of Seller under this Agreement or any Ancillary
Agreement. Seller, on behalf of itself and each Releasing Party, hereby waives
any rights it may have under any Law which provides that a general release does
not extend to claims which the releasing party does not know or suspect to exist
in its favor at the time of executing the release, which if known by it may have
materially affected its settlement. Seller, on behalf of itself and each
Releasing Party, acknowledges that it may hereafter discover facts in addition
to or different from those which it now knows or believes to be true with
respect to the subject matter of the claims released hereby, but Seller, on
behalf of itself and each Releasing Party, intends to and, by operation of this
release shall have, fully, finally and forever settled and released any and all
Released Claims, known or unknown, suspected or unsuspected, without regard to
the subsequent discovery of existence of such different or additional facts and
which exist or may have existed on Seller’s and each Releasing Party’s behalf
against the Released Parties at the time or execution of this Agreement. Seller,
on behalf of itself and each Releasing Party, expressly acknowledges and agrees
that all rights under Section 1542 of the California Civil Code are expressly
waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
In connection with such waiver and relinquishment, Seller, on behalf of itself
and each Releasing Party, hereby acknowledges that each Releasing Party may
hereafter discover claims or facts in addition to, or different from, those
which such Releasing Party now knows or believes to exist, but that such
Releasing Party expressly agrees to fully, finally and forever settle and
release any and all claims, known or unknown, suspected or unsuspected. Seller
acknowledges that the foregoing release was separately bargained for and is a
key element of the agreement of which this release is a part.
Section 6.3. Use of Names.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)From and after the Closing Date, Seller shall not, and shall cause its
Affiliates not to, use any words or terms (in any combination) that are
identical or confusingly similar to, or a colorable imitation or dilutive of the
words and terms set forth in Section 6.3(a) of the Disclosure Schedule in
connection with Seller’s or its Affiliates’ offering, marketing or selling of
any products or services.
(b)Seller shall be permitted to retain a copy of Transferred Software and shall
not use Transferred Software in any manner except as permitted under and subject
to the Software License Agreement.
Section 6.4. Payment of Liabilities. From and after the Closing, Seller shall:
(a)pay or otherwise satisfy in the Ordinary Course of Business (but in any event
when due) all of its Liabilities and Taxes; and (b) make payment and/or adequate
provision for the payment and/or establish adequate reserves for the payment, in
full, of all of the Excluded Liabilities, it being understood that this Section
6.4 shall not be construed to cover any of the Assumed Liabilities.
Section 6.5. Non-Competition; Non-Solicitation; Non-Disparagement.
(a)During the Restricted Period, Seller shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly: (i) engage in, or assist others in
engaging (whether through employment, consultation, advisory services,
representation on a board of directors or other similar governing body or by any
financial or other investment) in the Business in the United States; (ii) have
an interest in any Person that engages directly or indirectly in the Business in
the United States in any capacity, including as a partner, stockholder, member,
employee, principal, agent, trustee or consultant; or (iii) knowingly cause,
induce or encourage any client, sales partner, dealer, sales agent, customer,
supplier partners or other supplier, licensee, licensor or distributor of the
Business (including any existing client, customer, supplier, licensee, licensor
or distributor of Seller and any Person that becomes a client, sales partner,
dealer, sales agent, customer, supplier partners or other supplier, licensee,
licensor or distributor of the Business after the Closing), or any other Person
who has a material business relationship with the Business, to terminate or
modify any such relationship. Notwithstanding the foregoing, Seller may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Seller is not a controlling Person of, or
a member of a group which controls, such Person and does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
Person.
(b)During the Restricted Period, Seller shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, solicit (except pursuant to a
general solicitation which is not directed specifically to any Hired Employee)
or hire any Hired Employee, or encourage any Hired Employee to leave such
employment or hire any Hired Employee who has left such employment; provided,
however, that nothing in this Section 6.5(b) shall prevent Seller or any
Subsidiary of Seller from hiring any employee whose employment has been
terminated by Buyer.
(c)During the Restricted Period, Seller shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, solicit or knowingly entice, or
attempt to solicit or entice, any clients, sales partners, dealers, sales
agents, customers, supplier partners or other suppliers, licensees, licensors or
distributors of the Business, for purposes of diverting their business or
services from the Business.
(d)Seller agrees that it will not make or publish, verbally or in writing, any
statements concerning the Business, Parent or Buyer, which statements are or
reasonably may be construed as being injurious or inimical to the best interests
of the Business, Parent or Buyer, including statements alleging that the
Business, Parent or Buyer have acted improperly, illegally or unethically or
have engaged in business practices which are improper, illegal or unethical;
provided, however, that such restrictions shall not apply


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







to any confidential communications with any Governmental Entity (including
communications made in the course of any governmental investigation) or
disclosures made in any Proceedings between Buyer or any of its Affiliates and
Seller.
(e)If Seller breaches, or threatens to commit a breach of, any of the provisions
of this Section 6.5, Buyer shall have the following rights and remedies not
subject to any limitations under Article 8, each of which rights and remedies
shall be independent of the others and severally enforceable, and each of which
is in addition to, and not in lieu of, any other rights and remedies available
to Buyer under law or in equity:
(i)the right and remedy to seek to have such provision specifically enforced by
any court having jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to Buyer and that money
damages may not provide an adequate remedy to Buyer; and
(ii)the right and remedy to recover from Seller all monetary damages suffered by
Buyer as the result of any acts or omissions constituting a breach of this
Section 6.5.
(f)Seller acknowledges that the restrictions contained in this Section 6.5 (i)
are reasonable and necessary to protect the legitimate interests of Buyer and
the goodwill, customer relationships, and Owned Intellectual Property purchased
by Buyer and (ii) constitute a material inducement to Buyer to enter into this
Agreement and consummate the transactions contemplated hereby. In the event that
any covenant contained in this Section 6.5 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
6.5 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
Section 6.6. Post-Closing Confidentiality.
(a)From and after the Closing, Seller shall, and shall cause its Affiliates to,
and shall instruct its and their respective officers, directors and employees
to, hold in confidence and not disclose any and all confidential, proprietary
and non-public information and materials, whether in written, verbal, graphic or
other form, concerning Buyer, its Affiliates, the Business or the Transferred
Assets (collectively, “Business Confidential Information”), except that Seller
shall not have any obligation under this Section 6.6 with respect to any
Business Confidential Information that (i) as of the date of this Agreement is,
or after the date of this Agreement becomes, generally available to the public
other than through a breach by Seller, any of its Affiliates or any of its or
their respective officers, directors or employees of their respective
obligations under this Section 6.6, or (ii) is provided to Seller or any of its
Affiliates by a third party that was not known to the receiving party to be
bound by any duty of confidentiality to Buyer.
(b)From and after the Closing, Seller shall not, and shall cause its Affiliates
not to, and shall instruct its and their respective officers, directors and
employees not to, use any Business Confidential Information except as expressly
authorized in writing by Buyer or in connection with any Proceedings between
Buyer or any of its Affiliates and Seller. Seller shall, and shall cause its
Affiliates to, and shall instruct its and their respective officers, directors
and employees to, take the same degree of care to protect


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







the Business Confidential Information that such party uses to protect its own
trade secrets and confidential information of a similar nature, which shall be
no less than a reasonable degree of care.
(c)Notwithstanding the foregoing, Seller shall not be in breach of this Section
6.6 as a result of any disclosure of Business Confidential Information that is
required by applicable Law or that is required by any Governmental Entity or
under any subpoena, civil investigative demand or other similar process by a
court of competent jurisdiction having jurisdiction over Seller; provided,
however, that Seller shall give advance notice of such compelled disclosure to
Buyer, and shall cooperate with Buyer in connection with any efforts to prevent
or limit the scope of such disclosure; and provided further, that Seller shall
disclose only that portion of such Business Confidential Information which
Seller is advised by its counsel is legally required to be disclosed.
Section 6.7. Certain Employment Matters.
(a)Buyer and Seller intend that there shall be continuity of employment with
respect to all Hired Employees. Prior to the Closing, Buyer will make offers of
employment, contingent upon the Closing, to each of the Business Employees
(including those absent due to vacation, holiday, illness or approved leave of
absence under leave policies of Seller but excluding any Business Employees on
long-term disability). Seller will waive any notice provisions required in the
Business Employees’ employment agreements. Such offers of employment made to the
Business Employees that are not Management Employees shall include cash
compensation and employee benefits (including participation in profit-sharing
plans and Parent’s equity-incentive plans) and shall be made upon terms and
conditions that are substantially similar to the cash compensation, employee
benefits, terms and conditions offered to similarly situated employees of Parent
on the date of this Agreement. Prior to the Closing, Buyer and Parent will be
permitted to approach any Business Employee about the terms and conditions of
such Business Employee’s offer. Each Hired Employee’s employment with Buyer will
be effective as of the day after the Closing, except that the employment of any
individual on approved short-term leave of absence on the day after the Closing
will become effective as of the date after the Closing Date that such individual
presents himself or herself for work with Buyer if such date occurs within six
(6) months following the Closing or at such later date as may be required by
applicable Law or permitted under the offer.
(b)During the period after the Closing until the last day of the 2020 Earn-Out
Period, Buyer shall provide the Hired Employees that are not Management
Employees with cash compensation and employee benefits (including participation
in profit-sharing plans and Parent’s equity-incentive plans) that are
substantially similar to the cash compensation and employee benefits provided to
similarly situated employees of Parent on the date of this Agreement. Buyer
shall give each Hired Employee credit for past service with Seller for purposes
of determining vacation entitlements only, to the same extent such service was
credited under Seller’s vacation policy (but in no case where duplication of
benefits or compensation would result). Normal vesting criteria shall apply to
all other benefit plans and compensation programs.
(c)Nothing contained in this Agreement, express or implied, shall, or shall be
construed to: (i) confer upon any Business Employee any right to continue in the
employ or service of Buyer or any of its Affiliates, or interfere with or
restrict in any way the right of Buyer and its Affiliates, which rights are
hereby expressly reserved, to discharge or terminate the services of any
Business Employee at any time for any reason or for no reason; or (ii) confer
upon any Person, other than Seller and Buyer and their respective successors and
permitted assigns, any right, benefit or remedy of any nature whatsoever
(including any third party beneficiary rights under this Agreement) under or by
reason of this Section 6.7.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







ARTICLE 7
CONDITIONS TO CLOSING
Section 7.1. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, any or all of which may be waived, in whole or in part, by Buyer:
(a)Representations and Warranties. Each of the representations and warranties
made by Seller in Article 3 of this Agreement that are qualified by materiality
(including by a Material Adverse Effect qualifier) shall be true and correct in
all respects, and each of the other representations and warranties made by
Seller in Article 3 of this Agreement shall be true and correct in all material
respects, in each case at and as of the date of this Agreement and at and as of
the Closing as though such representation or warranty was made at and as of such
time, except for those representations and warranties that address matters as of
a particular date (in which case such representations and warranties shall be
true and correct in the manner set forth in this Section 7.1(a) as of such
particular date).
(b)Performance of Covenants. Seller shall have duly performed and complied in
all material respects with all covenants, obligations and agreements required by
this Agreement to be performed or complied with by Seller at or prior to the
Closing.
(c)No Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred any Material Adverse Effect that is continuing.
(d)Certificate. Buyer shall have received a certificate signed by Seller, dated
the Closing Date, to the effect that the conditions set forth in Sections
7.1(a), (b) and (c) have been satisfied.
(e)Absence of Illegality; No Proceedings.
(i)No Law shall have been issued, enacted or promulgated by any Governmental
Entity of competent jurisdiction and remain in effect that makes consummation of
the transactions contemplated by this Agreement illegal or otherwise precludes,
restrains, enjoins or prohibits the consummation of the transactions
contemplated by this Agreement.
(ii)No Proceeding shall have been filed in any court of competent jurisdiction
seeking to restrain, materially delay or prohibit the consummation of any of the
transactions contemplated by this Agreement nor shall any such Proceeding have
been overtly threatened by any Governmental Entity.
(f)HSR Waiting Period. The waiting period under the HSR Act applicable to the
transactions contemplated by this Agreement shall have expired or been
terminated.
(g)Consents. Seller shall have delivered to Buyer the Consents and notices
listed on Section 7.1(g) of the Disclosure Schedule (the “Closing Consents”), in
each case duly executed and in full force and effect;
(h)Closing Deliveries. Seller shall have made, or stand ready at the Closing to
make, the deliveries required to be made by Seller pursuant to Section 2.7(a).
Section 7.2. Conditions to Obligation of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, any or all of which may be waived, in whole or in part, by Seller:


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)Representations and Warranties. Each of the representations and warranties
made by Buyer in Article 4 of this Agreement that are qualified by materiality
shall be true and correct in all respects, and each of the other representations
and warranties made by Buyer in Article 4 of this Agreement shall be true and
correct in all material respects, in each case at and as of the date of this
Agreement and at and as of the Closing as though such representation or warranty
was made at and as of such time, except for those representations and warranties
that address matters as of a particular date (in which case such representations
and warranties shall be true and correct in the manner set forth in this Section
7.2(a) as of such particular date).
(b)Performance of Covenants. Buyer shall have duly performed and complied in all
material respects with all covenants, obligations and agreements required by
this Agreement to be performed or complied with by Buyer at or prior to the
Closing.
(c)Certificate. Seller shall have received a certificate signed by an executive
officer of Buyer, dated the Closing Date, to the effect that the conditions set
forth in Sections 7.2(a) and (b) have been satisfied.
(d)Absence of Illegality; No Proceedings.
(i)No Law shall have been issued, enacted or promulgated by any Governmental
Entity of competent jurisdiction and remain in effect that makes consummation of
the transactions contemplated by this Agreement illegal or otherwise precludes,
restrains, enjoins or prohibits consummation of the transactions contemplated by
this Agreement.
(ii)No Proceeding shall have been filed in any court of competent jurisdiction
seeking to restrain, materially delay or prohibit the consummation of any of the
transactions contemplated by this Agreement nor shall any such Proceeding have
been overtly threatened by any Governmental Entity.
(e)HSR Waiting Period. The waiting period under the HSR Act applicable to the
transactions contemplated by this Agreement shall have expired or been
terminated.
(f)Closing Deliveries. Buyer shall have made, or stand ready at the Closing to
make, the deliveries required to be made by Buyer pursuant to Section 2.7(b).
ARTICLE 8
SURVIVAL AND INDEMNIFICATION
Section 8.1.    Survival of Representations and Covenants.
(a)Seller Representations.
(i)Subject to Section 8.1(a)(ii) and Section 8.1(d), the representations and
warranties made by Seller in this Agreement shall survive the Closing until the
date that is twenty-four (24) months from the Closing Date (the “General
Survival Date”); provided, however, that if, at any time on or prior to the
General Survival Date, any Indemnitee delivers to Seller a written notice
alleging the existence of an inaccuracy in or a breach of any such
representation or warranty and asserting facts reasonably expected to establish
a claim for recovery under Section 8.2 based on such alleged inaccuracy or
breach, then the relevant representation and warranty solely to the extent
related to the claim for recovery shall survive the General Survival Date until
such time as such claim is fully and finally resolved.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(ii)Subject to Section 8.1(d) and notwithstanding anything to the contrary
contained in Section 8.1(a)(i), the representations and warranties made by
Seller in Sections 3.2 (Authority), 3.6(b) (Title to Assets), 3.12 (Taxes), 3.13
(Intellectual Property), 3.19 (Labor Matters) and 3.20 (Employee Benefit Plans)
shall survive the Closing until the date that is ninety (90) days following the
expiration of the statute of limitations applicable to the Indemnitees’ right of
recovery for the inaccuracy in or breach thereof (including any waiver,
extension or mitigation thereof); provided, however, that if, at any time on or
prior to the date that is ninety (90) days following the expiration of the
applicable statute of limitations (including any waiver, extension or mitigation
thereof), any Indemnitee delivers to Seller a written notice alleging the
existence of an inaccuracy in or a breach of any such representation or warranty
and asserting facts reasonably expected to establish a claim for recovery under
Section 8.2 based on such alleged inaccuracy or breach, then the relevant
representation or warranty solely to the extent related to the claim for
recovery shall survive the date that is ninety (90) days following the
expiration of the applicable statute of limitations (including any waiver,
extension or mitigation thereof) until such time as such claim is fully and
finally resolved.
(b)Buyer Representations. All representations and warranties made by Buyer in
this Agreement shall terminate and expire at the Closing, and any liability of
Buyer with respect to such representations and warranties shall thereupon cease.
(c)Survival of Covenants. All covenants and agreements of the parties hereto
contained herein that contemplate performance (i) on or before the Closing will
continue in full force and effect after the Closing until the General Survival
Date and (ii) after the Closing shall survive the Closing until fully performed
or complied with.
(d)Intentional Misrepresentation; Fraud. The limitations set forth in Section
8.1(a)(i), Section 8.1(a)(ii) and Section 8.1(b) shall not apply in the event of
any intentional misrepresentation, intentional misconduct or fraud, each shall
survive the Closing indefinitely.
Section 8.2. Indemnification by Seller. From and after the Closing (but subject
to Section 8.1 and Section 8.3), Seller shall hold harmless and indemnify each
of the Indemnitees from and against, and shall compensate and reimburse each of
the Indemnitees for, any Damages which are directly or indirectly suffered or
incurred at any time by any of the Indemnitees or to which any of the
Indemnitees may otherwise directly or indirectly become subject at any time
(regardless of whether or not such Damages relate to any Third Party Claim) and
which arise from or as a result of, or are connected with:
(a)any inaccuracy in or breach of any representation or warranty made by Seller
in this Agreement, in any Ancillary Agreement or in any other agreement,
document, certificate or instrument entered into or delivered by or on behalf of
Seller under or pursuant to this Agreement or in connection with the
transactions contemplated hereby;
(b)any breach or non-fulfillment of any covenant or other obligation of or to be
performed by Seller in this Agreement, in any Ancillary Agreement, or any other
agreement, document, certificate or instrument entered into or delivered by or
on behalf of Seller under or pursuant to this Agreement or in connection with
the transactions contemplated hereby;
(c)any Excluded Liability; and
(d)any Excluded Asset.
Section 8.3. Limitations.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(a)Basket.
(i)Seller shall not be required to make any indemnification payment pursuant to
Section 8.2 until such time as the total amount of all Damages against which the
Indemnitees would otherwise be entitled to be indemnified under Section 8.2
exceeds $[*****] (the “Basket Amount”) in the aggregate. [*****].
(ii)The limitation set forth in Section 8.3(a)(i) shall not apply (and shall not
limit the indemnification or other obligations of Seller): (A) in the event of
intentional misrepresentation, intentional misconduct or fraud; or (B) to any
Fundamental Claim.
(b)Liability Cap for Breaches of Representations and Warranties. Recourse by the
Indemnitees under Section 8.2 shall be limited to an aggregate amount equal to
the (i) the Escrow Amount plus (ii) any Earn-Out Payments actually paid to
Seller pursuant to Section 2.11 on or prior to the General Survival Date;
provided, however, that the limitations set forth in this Section 8.3(b) shall
not apply (and shall not limit the indemnification or other obligations of
Seller): (x) in the event of intentional misrepresentation, intentional
misconduct or fraud; or (y) to any Fundamental Claim.
(c)Overall Liability Cap. Except in the event of intentional misrepresentation,
intentional misconduct or fraud, recourse by the Indemnitees in respect of the
Fundamental Claims shall be limited to an aggregate amount equal to the sum of
(i) the Final Cash Consideration plus (ii) any Earn-Out Payments actually paid
to Seller pursuant to Section 2.11 (inclusive of the Escrow Amount).
(d)Qualifications. For purposes of Section 8.2, with respect to each
representation, warranty, covenant or agreement contained in this Agreement that
is subject to a “materiality,” “material,” “Material Adverse Effect,” “in all
material respects” or similar qualification (but not including knowledge,
Seller’s Knowledge or Knowledge of Seller), any such qualification shall be
disregarded for purposes of calculating the amount of any Damages that is
subject to indemnification hereunder.
Representations Not Limited. Seller agrees that the Indemnitees’ rights to
indemnification, compensation and reimbursement contained in this Article 8
relating to the representations, warranties, covenants and obligations of Seller
are part of the basis of the bargain contemplated by this Agreement; and such
representations, warranties, covenants and obligations, and the rights and
remedies that may be exercised by the Indemnitees with respect thereto, shall
not be waived, limited or otherwise affected by or as a result of (and the
Indemnitees shall be deemed to have relied upon such representations,
warranties, covenants or obligations notwithstanding) any knowledge on the part
of any of the Indemnitees or any of their Representatives, regardless of whether
obtained through any investigation by any Indemnitee or any Representative of
any Indemnitee or through disclosure by Seller or any other Person, and
regardless of whether such knowledge was obtained before or after the execution
and delivery of this Agreement.
(e)Insurance. The amount of any Damages subject to indemnification under Section
8.2 shall be calculated net of any insurance proceeds or any indemnity,
contribution or similar payment actually recovered by the applicable Indemnitee
for such Damages, net of all reasonable and documented costs of collection. Each
Indemnitee shall use, and shall cause its Affiliates to use, commercially
reasonable efforts (which the parties agree does not require any party to
commence any litigation or other Proceedings) to seek recovery under all
insurance covering such Damages to the same extent as it would if such Damages
were not subject to indemnification hereunder. In the event that an insurance or
other recovery is made by an Indemnitee with respect to any Damages for which
such Indemnitee has been indemnified hereunder and such insurance or other
recovery would result in duplicative recovery by such Indemnitee, then a refund


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







equal to the aggregate amount of the insurance or other recovery shall be made
promptly by such Indemnitee to the applicable Indemnitor, net of all reasonable
and documented costs of collection.
(f)Non-Reliance. Except for the representations and warranties contained in
Article 3, Buyer acknowledges and agrees that none of Seller or its Affiliates
or Representatives nor any other Person makes any other express, implied or
statutory representation or warranty with respect to Seller, the Business, the
Transferred Assets or otherwise, including any implied warranties of
merchantability, fitness for a particular purpose, title, enforceability or
non-infringement or with respect to any projections, estimates and budgets for
Seller.
(g)Calculation of Damages. Except in the event of fraud or to the extent
actually awarded and paid to a third party, any claim for Damages will be
calculated without regard to reductions or diminutions in value, lost
opportunities or other speculative damages. Any claim for Damages will be
calculated such that costs and expenses (including those incurred in
investigating, defending or resolving any applicable Third Party Claim) shall
constitute Damages if and solely to the extent that such underlying Third-Party
Claim is indemnifiable hereunder (without taking into account such costs and
expenses).
(h)Transferred Software. Notwithstanding anything to the contrary, Seller shall
have no obligation or liability with respect to any Damages or Third Party
Claims to the extent they arise from or as a result of, or are connected with:
(i) any use or other exploitation of the Transferred Software by or on behalf of
Buyer outside of the Buyer Exclusive Field (as defined in the Software License
Agreement), (ii) any modification to the Transferred Software made by or on
behalf of Buyer to the extent such Damages or Third Party Claims arose due to
such modifications, or (iii) any combination of the Transferred Software by or
on behalf of Buyer with any product, technology, information, data, goods,
services, or other materials (except if such combination was a combination by
Buyer with the same type of product, technology, information, data, goods,
services or other materials that Seller had combined Transferred Software with
prior to the Effective Date (as defined in the Software License Agreement)).
Section 8.4. No Contribution. Seller waives, and Seller acknowledges and agrees
that Seller shall not have and shall not exercise or assert (or attempt to
exercise or assert), any right of contribution, right of indemnity or
advancement of expenses or other right or remedy against Buyer in connection
with any indemnification obligation or any other Liability to which Seller may
become subject under or in connection with this Agreement, any Ancillary
Agreement or any other agreement, document, certificate or instrument entered
into or delivered by or on behalf of Seller under or pursuant to this Agreement
or in connection with the transactions contemplated hereby. Effective as of the
Closing, Seller expressly waives and releases any and all rights of subrogation,
contribution, advancement, indemnification or other claim against Buyer.
Section 8.5. Defense of Third Party Claims.
(a)    In the event of the assertion or commencement by any Person, other than a
party hereto, of any claim or Proceeding (whether against Buyer or any other
Person) with respect to which Seller may become obligated to hold harmless,
indemnify, compensate or reimburse any Indemnitee pursuant to Section 8.2 (a
“Third Party Claim”), Buyer shall have the right, at its election, to proceed
with the defense of such Third Party Claim on its own. If Buyer so proceeds with
the defense of any such Third Party Claim:
(i) subject to the other provisions of this Article 8, all reasonable expenses
relating to the defense of such Third Party Claim shall be borne and paid by
Seller (subject to the limits on liability herein and provided that the
underlying Third Party Claim is indemnifiable hereunder);


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(ii) Seller shall make available to Buyer any documents and materials in their
or their Affiliates’ possession or control that may be necessary to the defense
of such Third Party Claim; and
(iii)Buyer may not settle, adjust or compromise such Third Party Claim without
the consent of Seller (it being understood that if Buyer requests that Seller
consent to a settlement, adjustment or compromise, Seller shall not unreasonably
withhold or delay such consent; provided that it shall be deemed reasonable for
the Seller to withhold such consent if the Seller believes in good faith that
there is not any underlying basis for indemnification with respect to such
settlement or compromise).
(b)If Buyer does not elect to proceed with the defense of any such Third Party
Claim, Seller may proceed with the defense of such Third Party Claim with
counsel reasonably satisfactory to Buyer; provided, however, that Seller may not
settle, adjust or compromise any such Third Party Claim without the prior
written consent of Buyer (which consent may not be unreasonably withheld or
delayed). Buyer shall give Seller prompt notice of the commencement of any such
Third Party Claim against any Indemnitee; provided, however, that any failure on
the part of Buyer to so notify Seller shall not limit any of the obligations of
Seller under this Article 8 (except to the extent such failure materially
prejudices the defense of such Third Party Claim).
(c)In connection with a Third Party Claim, the Indemnitee claiming
indemnification shall reasonably cooperate with Seller, at Seller’s sole cost
and expense, and make available to Seller all pertinent information under its
control that may be necessary in connection with the defense or prosecution of
such Third Party Claim; provided, however, that any materials that are
confidential or subject to the attorney-client privilege shall not be disclosed
by the Indemnitee other than as needed for such defense or prosecution, and
Seller agrees to enter into a commercially reasonable confidentiality and
non-use agreement with the Indemnitee with respect to such information. Without
limiting the generality of the foregoing, Buyer will, and will cause its
employees to, reasonably cooperate with Seller, at Seller’s sole cost and
expense, in connection with any matter for which the Seller is the indemnifying
party. Such cooperation may include, without limitation, (i) assisting in the
collection and preparation of discovery materials, (ii) on a mutually convenient
basis and at mutually agreeable times and places meeting with (and making
employees reasonably available on a mutually convenient basis and at mutually
agreeable times and places to meet with) Seller and/or its counsel to prepare
for and/or appear as witnesses at depositions, court proceedings and/or trial
and (iii) providing to Seller and/or its counsel all information under the
control of Buyer or any of its Affiliates that is deemed necessary by Seller
and/or its counsel for the defense or prosecution of such Third Party Claim
(provided, however, that any materials that are confidential or subject to the
attorney-client privilege shall not be disclosed other than as needed for such
defense or prosecution, and Seller agrees to enter into a commercially
reasonable confidentiality and non-use agreement with respect to such
information).
Section 8.6. Indemnification Claim Procedure.
(a)If any Indemnitee has or claims in good faith to have incurred or suffered,
or believes in good faith that it may incur or suffer, Damages for which it is
or may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Article 8 or for which it is or may be entitled to a monetary remedy
(such as in the case of a claim based on fraud or intentional misrepresentation
by Seller), such Indemnitee may deliver a notice of claim (a “Notice of Claim”)
to Seller and, to the extent funds remain in the Escrow Account, to the Escrow
Agent. Each Notice of Claim shall: (i) state that such Indemnitee believes in
good faith that such Indemnitee is or may be entitled to indemnification,
compensation or reimbursement under this Article 8 or is or may otherwise be
entitled to a monetary remedy; (ii) contain a brief description of the facts and
circumstances supporting the Indemnitee’s claim; and (iii) contain a good faith,
non-binding, preliminary estimate of the aggregate amount of the actual and
potential Damages that the Indemnitee believes


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







have arisen and may arise as a result of such facts and circumstances (the
aggregate amount of such estimate, as it may be modified by such Indemnitee in
good faith from time to time, being referred to as the “Claimed Amount”).
(b)During the thirty (30)-day period commencing upon delivery by an Indemnitee
to Seller of a Notice of Claim (the “Dispute Period”), Seller may deliver to the
Indemnitee who delivered the Notice of Claim and, to the extent funds remain in
the Escrow Account, to the Escrow Agent a written response (the “Response
Notice”) in which Seller: (i) agrees that the full Claimed Amount is owed to the
Indemnitee; (ii) agrees that part, but not all, of the Claimed Amount (such
agreed portion, the “Agreed Amount”) is owed to the Indemnitee; or (iii)
indicates that no part of the Claimed Amount is owed to the Indemnitee. If the
Response Notice is delivered in accordance with clause (ii) or (iii) of the
preceding sentence, the Response Notice shall also contain a brief description
of the facts and circumstances supporting Seller’s claim that only a portion or
no part of the Claimed Amount is owed to the Indemnitee, as the case may be. Any
part of the Claimed Amount that is not agreed to be owed to the Indemnitee
pursuant to the Response Notice (or the entire Claimed Amount, if Seller asserts
in the Response Notice that no part of the Claimed Amount is owed to the
Indemnitee) is referred to in this Agreement as the “Contested Amount” (it being
understood that the Contested Amount shall be modified from time to time to
reflect any good faith modifications by the Indemnitee to the Claimed Amount).
If no Response Notice is delivered prior to the expiration of the Dispute
Period, then Seller shall be conclusively deemed to have agreed that the full
Claimed Amount is owed to the Indemnitee.
(c)If: (i) Seller delivers a Response Notice agreeing that the full Claimed
Amount is owed to the Indemnitee; or (ii) Seller does not deliver a Response
Notice during the Dispute Period, then, within three (3) Business Days following
the receipt of such Response Notice by the Indemnitee (or, to the extent funds
remain in the Escrow Account, by the Escrow Agent) or within three (3) Business
Days after the expiration of the Dispute Period, as the case may be: (A) to the
extent funds remain in the Escrow Account, the Escrow Agent shall release to the
applicable Indemnitee from the Escrow Account an amount in cash equal to the
full Claimed Amount (or such lesser amount as may remain in the Escrow
Account)); provided, however, that to the extent the funds in the Escrow Account
are insufficient to cover the Claimed Amount, Seller shall, subject in all
respects to Section 8.8, promptly pay to the applicable Indemnitee the amount by
which the Claimed Amount exceeds the remaining funds in the Escrow Account; or
(B) to the extent no funds remain in the Escrow Account, Seller shall, subject
in all respects to Section 8.8, promptly pay to the applicable Indemnitee an
amount in cash equal to the full Claimed Amount.
(d)If Seller delivers a Response Notice during the Dispute Period agreeing that
less than the full Claimed Amount is owed to the Indemnitee, then within three
(3) Business Days following the receipt of such Response Notice: (i) to the
extent funds remain in the Escrow Account, the Escrow Agent shall release to the
applicable Indemnitee from the Escrow Account an amount in cash equal to the
Agreed Amount (or such lesser amount as may remain in the Escrow Account));
provided, however, that to the extent the funds in the Escrow Account are
insufficient to cover the Agreed Amount, Seller shall, subject in all respects
to Section 8.8 promptly pay to the applicable Indemnitee the amount by which the
Agreed Amount exceeds the remaining funds in the Escrow Account; or (ii) to the
extent no funds remain in the Escrow Account, Seller shall, subject in all
respects to Section 8.8, promptly pay to the applicable Indemnitee an amount in
cash equal to the Agreed Amount.
(e)If Seller delivers a Response Notice during the Dispute Period indicating
that there is a Contested Amount, Seller and the Indemnitee shall attempt in
good faith to resolve the dispute related to the Contested Amount. If the
Indemnitee and Seller resolve such dispute, a settlement agreement stipulating
the amount owed to the Indemnitee (the “Stipulated Amount”) shall be signed by
the Indemnitee and Seller.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Within three (3) Business Days following the execution of such settlement
agreement (or such shorter period of time as may be set forth in the settlement
agreement): (i) to the extent funds remain in the Escrow Account, Seller and
Buyer shall deliver joint written instructions to the Escrow Agent instructing
the Escrow Agent to release to the applicable Indemnitee from the Escrow Account
an amount in cash equal to the Stipulated Amount (or such lesser amount as may
remain in the Escrow Account)); provided, however, that to the extent the funds
in the Escrow Account are insufficient to cover the Stipulated Amount, Seller
shall, subject in all respects to Section 8.8, promptly pay to the applicable
Indemnitee the amount by which the Stipulated Amount exceeds the remaining funds
in the Escrow Account; or (ii) to the extent no funds remain in the Escrow
Account, Seller shall, subject in all respects to Section 8.8, promptly pay to
the applicable Indemnitee an amount in cash equal to the Stipulated Amount.
(f)In the event that there is a dispute relating to any Notice of Claim or any
Contested Amount (whether it is a matter between any Indemnitee, on the one
hand, and Seller, on the other hand, or it is a matter that is subject to a
Third Party Claim brought against any Indemnitee), that remains unresolved after
application of the terms of this Section 8.6, such dispute shall be settled in
accordance with Section 8.7 hereof.
Section 8.7.    Setoff. In addition to Section 8.5 and any rights of setoff or
other similar rights that Buyer or any of the other Indemnitees may have at
common law or otherwise, Buyer shall have the right to withhold and deduct from
any sum that is or may be owed to Seller hereunder (including any Earn-Out
Payment that is earned pursuant to Section 2.11) any amount that is otherwise
payable by Seller to any Indemnitee under this Article 8.
Section 8.8. Source of Payment.
(a)Notwithstanding any provision of this Agreement to the contrary, the parties
hereby acknowledge and agree that the Indemnitees shall first seek reimbursement
on account of Damages for any claims brought under this Article 8 from the
Escrow Account until the Escrow Amount (including any interest accrued or income
otherwise earned on the Escrow Amount) has been fully exhausted or otherwise
released in accordance with the terms of the Escrow Agreement prior to Buyer
exercising its rights pursuant to Section 8.7 on account of such Damages or
seeking reimbursement from Seller on account of such Damages; provided, however,
that Buyer shall not be entitled to seek reimbursement from Seller on account of
such Damages directly unless and until any Earn-Out Payment that is due and
payable has been fully offset against.
(b)If Seller is determined to owe an amount pursuant to this Article 8 to any
Indemnitee that may be satisfied from Seller directly (a “Seller Payment
Obligation”), then Seller shall deliver an amount equal to such Seller Payment
Obligation to such Indemnitee by wire transfer of immediately available funds to
an account designated in writing by such Indemnitee.
Section 8.9. Exercise of Remedies Other Than by Buyer. No Indemnitee (other than
Buyer or any successor thereto or assign thereof) shall be permitted to assert
any indemnification claim or exercise any other remedy under this Agreement
unless Buyer or any successor thereto or assign thereof, as the case may be,
shall have consented to the assertion of such indemnification claim or the
exercise of such other remedy.
Section 8.10. Escrow Release.
(a)If the funds remaining in the Escrow Account, including any interest accrued
or income otherwise earned thereon, as of the General Survival Date (the “Escrow
Balance”) exceed the aggregate dollar amount, as of the General Survival Date,
of Claimed Amounts and Contested Amounts


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







associated with all indemnification claims contained in any Notice of Claim
delivered by an Indemnitee that have not been finally resolved and paid prior to
the General Survival Date in accordance with Section 8.6 (each, an “Unresolved
Escrow Claim” and the aggregate dollar amount of such Claimed Amounts and
Contested Amounts as of the General Survival Date being referred to as the
“Pending Claim Amount”), then Buyer and Seller shall, within three (3) Business
Days following the General Survival Date, deliver joint written instructions to
the Escrow Agent instructing the Escrow Agent to release from the Escrow Account
an amount equal to the Escrow Balance minus the Pending Claim Amount to Seller.
(b)Following the General Survival Date, if an Unresolved Escrow Claim is finally
resolved, Buyer and Seller shall, within three (3) Business Days after the final
resolution of such Unresolved Escrow Claim, deliver joint written instructions
to the Escrow Agent instructing the Escrow Agent to release from the Escrow
Account: (i) to the applicable Indemnitee an amount determined in accordance
with Section 8.6, and (ii) to Seller an amount equal to the amount (if any) by
which the amount of funds remaining in the Escrow Account, including any
interest accrued or income otherwise earned thereon, as of the date of
resolution of such Unresolved Escrow Claim exceeds the aggregate amount of the
remaining Pending Claim Amount.
Section 8.11. Waiver of Consequential Damages. Notwithstanding anything to the
contrary set forth herein, except to the extent actually awarded and paid to a
third party, no party shall be liable under this Agreement (including this
Article 8) for any consequential Damages, punitive, special or indirect Damages,
whether based on contract, tort, strict liability or otherwise, relating to any
breach of this Agreement.
Section 8.12. Exclusive Remedy. Except: (a) for equitable relief (excluding the
doctrine of equitable indemnification), to which any party hereto may be
entitled pursuant to this Agreement; (b) for Damages resulting from or arising
out of fraud, intentional misconduct or intentional misrepresentation; and (c)
as otherwise expressly provided in this Agreement, after the Closing the
indemnification provided in this Article 8 shall be the sole and exclusive
remedy of the parties for monetary damages for any breach of any representation,
warranty or covenant contained in this Agreement.
Section 8.13. Agreement of Indemnifying Shareholders. The Indemnifying
Shareholders, severally (based on each Indemnifying Shareholder’s Pro Rata
Share) and not jointly, hereby absolutely, unconditionally and irrevocably
guarantee to the Indemnitees the full and timely payment of any and all Seller
Payment Obligations if and when required to be paid by Seller in accordance with
the provisions of this Article 8 (the “Shareholder Guaranteed Obligations”). The
guaranty contemplated by this Section 8.13 is a continuing and unconditional
guaranty of performance and payment, not collection. Without in any way limiting
the prior sentence, the parties hereby acknowledge and agree that the guaranty
contemplated by this Section 8.13 is a primary and not a secondary obligation,
and upon breach by Seller of its obligations to pay any Seller Payment
Obligation if and when required to be paid by Seller in accordance with the
provisions of this Article 8, the applicable Indemnitee may seek payment and
performance of the Shareholder Guaranteed Obligations from the Indemnifying
Shareholders, severally (based on each Indemnifying Shareholder’s Pro Rata
Share) and not jointly, without first seeking satisfaction of any or all of the
Shareholder Guaranteed Obligations from Seller.


ARTICLE 9
TAX MATTERS
Section 9.1. Transfer Taxes. Each of Seller and Buyer shall pay fifty percent
(50%) of all transfer, documentary, value added sales, use, stamp, registration
and other such Taxes and all conveyance


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







fees, recording charges, and other fees and charges (including any penalties and
interest) resulting from the transactions contemplated by this Agreement
(collectively, the “Transfer Taxes”). Seller shall file any required Transfer
Tax filings, provided that Buyer shall join in any such filing if required by
applicable Law. Each of Buyer and Seller shall also provide the other with any
exemption certificate or its equivalent to support any reasonable exemption from
sales taxes claimed in respect of the Transferred Assets.
Section 9.2. Cooperation. Buyer and Seller shall reasonably cooperate, and shall
cause their respective Affiliates, and their Affiliates’ respective officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all returns, reports and forms relating to Taxes, including
maintaining and making available to each other all records necessary in
connection with Taxes and in resolving all disputes and audits with respect to
all taxable periods relating to Taxes. Each of Buyer and Seller recognize that
the other may need access, from time to time, after the Closing Date, to certain
accounting and Tax records and information held by it, to the extent such
records and information pertain to events occurring prior to the Closing Date;
therefore, Buyer and Seller each agree: (a) to properly retain and maintain such
records until such time as Buyer and Seller agree in writing that such retention
and maintenance is no longer necessary; and (b) to allow the other party and its
respective agents, auditors and representatives, at times and dates mutually
acceptable to the parties hereto, to inspect, review and make copies of such
records as such party or its agents, auditors or representatives may deem
necessary or appropriate from time to time, such activities to be conducted
during normal business hours and at the expense of the requesting party.
ARTICLE 10
TERMINATION
Section 10.1. Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the
Closing:
(a)by the mutual written consent of Buyer and Seller;
(b)by Seller, by written notice from Seller to Buyer, if the Closing shall not
have occurred on or before the day that is sixty (60) days following the date of
this Agreement (the “Outside Date”); provided, however, that the right to
terminate this Agreement under this Section 10.1(b) shall not be available to
Seller if the failure of Seller to fulfill any of its obligations under this
Agreement shall have been the principal cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to such date;
(c)by Buyer, by written notice from Buyer to Seller, if the Closing shall not
have occurred on or before the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 10.1(c) shall not be available to
Buyer if the failure of Buyer to fulfill any of its obligations under this
Agreement shall have been the principal cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to such date;
(d)by Seller, by written notice from Seller to Buyer, if: (i) there exists a
breach of or inaccuracy in any representation or warranty made by Buyer in this
Agreement such that the condition set forth in Section 7.2(a) is not capable of
being satisfied; or (ii) Buyer shall have breached any of the covenants or
agreements contained in this Agreement to be complied with by it such that the
condition set forth in Section 7.2(b) is not capable of being satisfied and, in
the case of clauses (i) and (ii), such breach is incapable of being cured or, if
capable of being cured, is not cured by Buyer prior to the earlier of: (x)
twenty (20) days after receipt of written notice thereof from Seller or (y) the
Outside Date;
(e)by Buyer, by written notice from Buyer to Seller, if: (i) there exists a
breach of or inaccuracy in any representation or warranty made by Seller in this
Agreement such that the condition set


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







forth in Section 7.1(a) is not capable of being satisfied; or (ii) Seller shall
have breached any of the covenants or agreements contained in this Agreement to
be complied with by it such that the condition set forth in Section 7.1(b) is
not capable of being satisfied and, in the case of clauses (i) and (ii), such
breach is incapable of being cured or, if capable of being cured, is not cured
by Seller prior to the earlier of: (x) twenty (20) days after receipt of written
notice thereof from Buyer or (y) the Outside Date; or
(f)by Buyer, by written notice from Buyer to Seller, or Seller, by written
notice from Seller to Buyer, if: (i) any Governmental Entity shall have issued
an Order or taken any other action permanently restraining, enjoining or
otherwise restricting or prohibiting the transactions contemplated by this
Agreement and such Order or other action shall have become final and non-
appealable; or (ii) any Governmental Entity shall have enacted, issued or
promulgated any Law which has the effect of making consummation of the
transactions contemplated by this Agreement illegal or otherwise restricts or
prohibits the consummation of the transactions contemplated by this Agreement.
Section 10.2. Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, this Agreement shall forthwith become null and void and have no
further effect, and there shall be no Liability or obligation on the part of
Buyer, Seller, any of their respective Affiliates, or any of their respective
officers, directors, equityholders, managers or partners, and all rights and
obligations of the parties hereunder shall cease; provided, however, that
notwithstanding the foregoing: (a) the provisions of (i) the Confidentiality
Agreement and (ii) this Section 10.2 and Article 11 (except for Section 11.5)
shall survive the termination of this Agreement and shall continue in full force
and effect in accordance with their terms; and (b) nothing herein shall relieve
any party hereto from liability for Damages incurred or suffered by the other
party hereto as a result of any knowing and willful breach by such party of any
of its covenants or other agreements set forth in this Agreement prior to the
time of such termination.
ARTICLE 11
MISCELLANEOUS
Section 11.1. Publicity.
(a) The parties acknowledge and agree that the Class A Shareholders and the
Chief Executive Officer of Buyer have formulated a communication plan. Other
than the foregoing, none of the parties will make, issue or release (and none of
the parties will cause or permit any of its Representatives, to make, issue or
release) any public or industry announcement, statement or acknowledgment with
respect to this Agreement, any Ancillary Agreement or any of the transactions
contemplated hereby or thereby, the Purchase Price or any other material terms
of this Agreement or any of the transactions contemplated hereby, except by
mutual consent of Buyer and Seller and except as required by any Law or the
rules and regulations of any stock exchange governing the listing of any
securities of any of the parties (or in the case of Buyer, the listing of any
securities of Parent). Seller acknowledges and agrees that, as a publicly traded
company, it is likely that Parent will be required to file a Form 8-K public
disclosure with the Securities and Exchange Commission outlining the material
terms of this Agreement, including the Purchase Price, and other key terms.
(b)Seller shall, and shall cause its Affiliates to, and shall instruct its and
their respective Representatives to, hold in confidence the existence of this
Agreement, the Ancillary Agreements, and the terms hereof and thereof, and each
such Person shall not disclose any such information to any other Person;
provided, however, that such Person may disclose any such information: (i) that
as of the date of this Agreement is, or after the date of this Agreement
becomes, generally available to the public other than through a breach by
Seller, any of its Affiliates or any of its or their respective Representatives
of their


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







respective obligations under this Section 11.1(b); (ii) to its Tax, accounting
or legal Representatives who have a need to know such information and are
informed of the confidential nature of such information; (iii) as required by
applicable Law, by any Governmental Entity or under any subpoena, civil
investigative demand or other similar process by a court of competent
jurisdiction having jurisdiction over such Person; or (iv) with Buyer’s prior
written consent.
Section 11.2. Amendment and Waiver. Any provision in this Agreement to the
contrary notwithstanding, changes in or additions to this Agreement may be made,
and compliance with any covenant or provision set forth herein may be omitted or
waived only by a written instrument signed by the parties hereto. Any waiver or
consent may be given subject to satisfaction of conditions stated therein and
any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure or delay on the part of any
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.
Section 11.3. Entire Agreement; Third Party Beneficiaries. This Agreement
(including the Disclosure Schedule and the other documents and instruments
referred to herein) and the Ancillary Agreements: (a) constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof
and thereof; provided, however, that the Confidentiality Agreement is hereby
amended to automatically terminate in its entirety, effective as of the Closing;
and (b) except as expressly provided herein, are not intended to confer upon any
Person other than the parties hereto and their respective successors and
permitted assigns any rights, benefits or remedies whatsoever. In the event of
any inconsistency between the statements in the body of this Agreement and those
in the Disclosure Schedule and the other documents and instruments referred to
herein (other than an exception expressly set forth as such in the Disclosure
Schedule with respect to a representation or warranty), the statements in the
body of this Agreement will control.
Section 11.4. Assignment; Binding Effect; No Third-Party Rights. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any party hereto, in whole or in part (whether by operation of law
or otherwise), without the prior written consent of the other party hereto;
provided, however, that without such prior written consent: (a) Buyer may assign
its rights and/or delegate its obligations under this Agreement or any Ancillary
Agreement (in whole but not in part) to any Affiliate of Buyer; (b) any or all
of the rights and interests and/or obligations of Buyer under this Agreement or
any Ancillary Agreement: (i) may be assigned and/or delegated to any purchaser
of a substantial portion of the assets of Buyer or any of its Affiliates
(whereupon Buyer shall cease to have any further liabilities or obligations
hereunder and thereunder); and (ii) may be assigned as a matter of law to the
surviving entity in any merger, consolidation, share exchange or reorganization
involving Buyer or any of its Affiliates; and (c) Buyer and its Affiliates shall
be permitted to collaterally assign, at any time and in their sole discretion,
their respective rights hereunder to any lender or lenders providing financing
to Buyer or any of its Affiliates (including any agent for any such lender or
lenders) or to any assignee or assignees of such lender, lenders or agent.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any purported assignment in violation of the
provisions of this Agreement shall be null and void ab initio.
Section 11.5. Specific Performance and Other Remedies. The parties hereto agree
that if any of the provisions of this Agreement were not to be performed as
required by their specific terms or were to be otherwise breached, irreparable
damage will occur to the other party, no adequate remedy at law would exist and
damages would be difficult to determine. Accordingly, the parties hereto
acknowledge that the


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







parties hereto shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement by the other party or to
specific performance of the terms hereof, without posting any bond and without
proving that monetary damages would be inadequate, in addition to any other
remedy at law or equity. Neither party shall oppose, argue, contend or otherwise
be permitted to raise as a defense that an adequate remedy at law exists or that
specific performance or equitable or injunctive relief is inappropriate or
unavailable with respect to any breach of this Agreement.
Section 11.6. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall nevertheless remain in full force and effect and shall in no way be
affected, impaired or invalidated. Upon such determination that any term,
provision, covenant or restriction is invalid, illegal, void, unenforceable or
against regulatory policy, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
greatest extent possible.
Section 11.7. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed to have been duly given and effective: (a) on the date of transmission,
if such notice or communication is sent via facsimile or electronic mail and
receipt is confirmed, at the facsimile number or email address specified in this
Section 11.7, prior to 5:00 p.m., Pacific Time, on a Business Day; (b) on the
first Business Day after the date of transmission, if such notice or
communication is sent via facsimile at the facsimile number specified in this
Section 11.7 (i) at or after 5:00 p.m., Pacific Time, on a Business Day or (ii)
on a day that is not a Business Day; (c) when received, if sent by nationally
recognized overnight courier service; or (d) upon actual receipt by the party to
whom such notice is required or permitted to be given. The address for such
notices and communications (unless changed by the applicable party by like
notice) shall be as follows:
(A)if to Seller or the Class A Shareholders, to:
Intelisys Communications, Inc.
1318 Redwood Way, Suite 120
Petaluma, California 94954
Attention: Rick Sheldon
Telephone: (707) 235-3711
Facsimile: (707) 792-4908
Email: rsheldon@intelisys.com
with a copy (which shall not constitute notice) to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
1200 Seaport Boulevard
Redwood City, CA 94063
Attention: Jared Grauer
Telephone: (650) 463-5274
Facsimile: (877) 228-0134
Email: jgrauer@gunder.com
(B)if to Buyer, to:


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







ScanSource, Inc.
6 Logue Court
Greenville, South Carolina 29615
Attention: General Counsel
Telephone: (864) 286-4682
Facsimile: (864) 286-4886
Email: john.ellsworth@scansource.com
with a copy (which shall not constitute notice) to:
Stradling Yocca Carlson & Rauth, P.C.
100 Wilshire Boulevard, 4th Floor
Santa Monica, California 90401
Attention: David M. Smith, Esq.
Telephone: (424) 214-7024
Facsimile: (424) 214-7010
Email: dsmith@sycr.com
Section 11.8. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware (including in respect of
the statute of limitations or other limitations period applicable to any state
Law claim, controversy or dispute) that apply to agreements made and performed
entirely within the State of Delaware, without regard to the conflicts of law
provisions thereof or of any other jurisdiction. Each party hereto agrees and
acknowledges that the application of the Laws of the State of Delaware is
reasonable and appropriate based upon the parties’ respective interests and
contacts with the State of Delaware. Each of the parties waives any right or
interest in having the Laws of any other state, including specifically, state
Law regarding the statute of limitation or other limitations period, apply to
any party’s state Law claim, controversy or dispute which in any way arises out
of or relates to this Agreement or the transactions contemplated hereby.
Section 11.9. Arbitration.
(a)All Proceedings arising out of or relating to this Agreement or the breach,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by binding arbitration in Atlanta, Georgia. The arbitration shall be
administered by JAMS, Inc. pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award of the arbitrator(s) may be entered in any
court having jurisdiction. The arbitration shall be conducted before a single
arbitrator for all disputes involving an amount of less than $5,000,000, and
shall be conducted before three (3) arbitrators for all disputes involving an
amount equal to or greater than $5,000,000, and shall be conducted in accordance
with the rules and regulations promulgated by JAMS, Inc. unless specifically
modified herein. For arbitrations requiring three (3) arbitrators, each party
shall select one (1) arbitrator and the two (2) selected arbitrators shall
select the third (3rd) arbitrator who shall be the chair of the arbitration
panel. The costs of such arbitration, including the fees of the arbitrator(s),
shall be borne equally by the parties hereto.
(b)In connection with the arbitration proceeding, Buyer, on the one hand, and
Seller, on the other hand, shall each have the right to serve and conduct
discovery upon the parties to the arbitration and third party witnesses, in each
case to the fullest extent permitted by the Laws of the State of Delaware.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







(c)The decision and award of the arbitrator(s) shall be made and delivered
within thirty (30) days of the closing of the arbitration hearing. The decision
of the arbitrator(s) shall be accompanied by a letter setting forth a reasoned
basis for any award of damages or finding of liability. The prevailing party in
any Proceeding between the parties arising out of or relating to this Agreement
or the breach, enforcement, interpretation or validity thereof shall be entitled
to an award of attorneys’ fees and costs against the losing party, in such
amount as the arbitrator(s) shall determine.
Section 11.10. Construction. The parties hereto have jointly participated in the
negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumptions or burdens of
proof shall arise favoring any party hereto by virtue of the authorship of any
of the provisions of this Agreement. Each defined term used in this Agreement
has a comparable meaning when used in its plural or singular form. Each
gender-specific term used herein has a comparable meaning whether used in a
masculine, feminine or gender-neutral form. As used in this Agreement, the word
“including” and its derivatives means “without limitation” and its derivatives,
the word “or” is not exclusive and the words “herein,” “hereof,” “hereby,”
“hereto” and “hereunder” refer to this Agreement as a whole. As used in this
Agreement, the term “commercially reasonable efforts” shall not include any
obligation of Buyer to expend money (other than nominal amounts), commence or
participate in any judicial or administrative action, proceeding or
investigation or grant any material accommodation (financial or otherwise) to
any Person. The section headings contained in this Agreement are inserted for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Reference in this Agreement to any legal term
for any Law, action, remedy, method of judicial proceeding, legal document,
legal status, court, official or any other legal concept or thing shall in
respect of any jurisdiction other than the United States be deemed to include
that legal concept or thing in that other jurisdiction which most nearly
approximates that United States legal term (in addition to any other analogous
legal concept or term specified). Any capitalized terms used in any schedule
(including the Disclosure Schedule) or exhibit attached hereto and not otherwise
defined therein shall have the meanings set forth in this Agreement (or, in the
absence of any ascribed meaning, the meaning customarily ascribed to any such
term in Seller’s industry or in general commercial usage). Where any provision
in this Agreement refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether the
action in question is taken directly or indirectly by such Person. All
references to dollars (or the symbol “$”) contained herein shall be deemed to
refer to United States dollars. Time is of the essence in the performance of the
parties’ respective obligations under this Agreement. Any item disclosed in any
particular section or subsection of the Disclosure Schedule shall be deemed to
be disclosed in any other section or subsection of the Disclosure Schedule if
the relevance of such item to the other section or subsection is readily
apparent on the face of such disclosure.
Section 11.11. Expenses. Except as otherwise explicitly provided for herein,
each of the parties hereto will bear all legal, accounting, and other fees and
expenses incurred by it or on its behalf in connection with the transactions
contemplated by this Agreement, whether or not such transactions are
consummated.
Section 11.12. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed an original, but all of which shall be
considered one and the same agreement, and shall become effective when each
party has received counterparts signed by each of the other parties, it being
understood and agreed that delivery of a signed counterpart signature page to
this Agreement by facsimile transmission, by electronic mail in portable
document format (“.pdf’) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute valid and sufficient delivery thereof.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







[Signature Page Follows]

IN WITNESS WHEREOF, each of Buyer, Seller, the Class A Shareholders and
Guarantor (solely for purposes of Section 2.8(d)) have caused this Agreement to
be executed on the date first set forth above.
BUYER:


INTELISYS, INC.




By:    /s/ John Ellsworth            
Name: John Ellsworth
Title: Secretary




SELLER:


INTELISYS COMMUNICATIONS, INC.




By:    /s/ Jay Bradley            
Name: Jay Bradley
Title: President






CLASS A SHAREHOLDERS:






/s/ Richard Dellar                
Richard Dellar


/s/ Rick S. Sheldon                
Rick S. Sheldon


/s/ Dana Topping                
Dana Topping


GUARANTOR (SOLELY FOR PURPOSES OF SECTION 2.8(D)):


SCANSOURCE, INC.




[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------









By:    /s/ John Ellsworth            
Name: John Ellsworth
Title: Secretary, Executive Vice President and General Counsel








Disclosure Schedules and Exhibits are not filed herewith pursuant to Item
601(b)(2) of Regulation S-K.  ScanSource, Inc. will supplementally provide a
copy of such schedules to the Commission upon request.





--------------------------------------------------------------------------------










EXHIBIT A
DEFINITIONS
For purposes of the Agreement (including this Exhibit A):
“2017 Earn-Out Payment” means the amount, if any, that Buyer shall be required
to pay to Seller in respect of the 2017 Earn-Out Period pursuant to Section
2.11(a).
“2017 Earn-Out Period” means the fiscal year ending June 30, 2017.
“2018 Earn-Out Payment” means the amount, if any, that Buyer shall be required
to pay to Seller in respect of the 2018 Earn-Out Period pursuant to Section
2.11(a).
“2018 Earn-Out Period” means the fiscal year ending June 30, 2018.
“2019 Earn-Out Payment” means the amount, if any, that Buyer shall be required
to pay to Seller in respect of the 2019 Earn-Out Period pursuant to Section
2.11(a).
“2019 Earn-Out Period” means the fiscal year ending June 30, 2019.
“2020 Earn-Out Payment” means the amount, if any, that Buyer shall be required
to pay to Seller in respect of the 2020 Earn-Out Period pursuant to Section
2.11(a).
“2020 Earn-Out Period” means the fiscal year ending June 30, 2020.
“Accounting Firm” means a nationally recognized CPA accounting firm.
“Accounts Receivable” has the meaning set forth in Section 2.1(b) of the
Agreement.
“Acquisition Proposal” means any inquiry, proposal, or offer from any Person
(other than Buyer or any of its Affiliates) relating to the direct or indirect
disposition, whether by sale, merger or otherwise, of (a) all or any portion of
the capital stock or other ownership interests in Seller, (b) all or any portion
of the Business or the Transferred Assets, or (c) all or any portion of the
business or assets of Seller, in each case of clauses (b) and (c), other than
the disposition of assets in the Ordinary Course of Business.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the first-mentioned Person. For purposes of this
definition, “control” (including the terms “controls,” “controlled by” and
“under common control with”), when used with respect to any specified Person,
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise.
“Affiliate Agreements” has the meaning set forth in Section 3.21 of the
Agreement. “Agreed Amount” has the meaning set forth in Section 8.6(b) of the
Agreement. “Agreement” has the meaning set forth in the Preamble of the
Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Escrow Agreement, the Employment Offer Letters, the IP Assignment
Agreement, the Software License Agreement, and the Restrictive Covenant
Agreements.
“Antitrust Law” means any Law that is designed or intended to prohibit, restrict
or regulate actions having the purpose or effect of monopolization or restraint
of trade or lessening of competition, including the HSR Act.
“Assignment and Assumption Agreement” has the meaning set forth in Section
2.7(a)(ii) of the Agreement.
“Assumed Contracts” has the meaning set forth in Section 2.1(a) of the
Agreement.
“Assumed Liabilities” has the meaning set forth in Section 2.3 of the Agreement.
“Base Consideration” means an amount in cash calculated in accordance with the
provisions set forth on Section 2.8(a) of the Disclosure Schedules.
“Basket Amount” has the meaning set forth in Section 8.3(a)(i) of the Agreement.
“Bill of Sale” has the meaning set forth in Section 2.7(a)(i) of the Agreement.
“Books and Records” means all records, documents, lists, notes and files
primarily relating to Seller, its assets and properties and the Business,
including executed originals (or copies of executed originals when executed
originals are not available) of all Tax Returns, Contracts, purchase orders,
sales orders, price lists, lists of accounts, dealers, sales agents, sales
partners, customers, vendors, supplier partners and other suppliers, employees,
contractors, consultants and other personnel, shipping records, all product,
business and marketing plans, service manuals, sales and product brochures and
catalogs and other sales literature and materials, and historical sales data and
all books, ledgers, files, financial statements and other financial and
accounting records (and related work papers and correspondence from
accountants), deeds, title policies, computer files, programs and retrieved
programs, environmental studies and plans and business records, whether in hard
copy, electronic form or otherwise.
“Business” has the meaning set forth in the Recitals of the Agreement.
“Business Confidential Information” has the meaning set forth in Section 6.6(a)
of the Agreement.
“Business Consultant” means each individual retained by Seller or any Affiliate
of Seller as an independent contractor or consultant to the Business.
“Business Data” means all data and personal information accessed, processed,
collected, stored or disseminated by Seller in connection with any of the
Business and/or the Transferred Assets, including any Personally Identifiable
Information.
“Business Day” means any day other than Saturday, Sunday or any other day on
which banks in Los Angeles, California or Greenville, South Carolina are
required or permitted to be closed.
“Business Employee” means each individual employed by Seller or any Affiliate of
Seller who devotes substantially all of his or her time to the Business.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Buyer” has the meaning set forth in the Preamble of the Agreement.
“Buyer Material Adverse Effect” has the meaning set forth in Section 4.1 of the
Agreement.
“Cash” means all cash and cash equivalents (including marketable securities and
short-term investments) held by Seller with respect to the Business, measured at
the Closing.
“Cash Consideration” means an amount in cash equal to: (a) the Base
Consideration minus (b) the amount of any Net Assets Decrease (or plus the
amount of any Net Assets Increase).
“Cash Consideration Excess” has the meaning set forth in Section 2.9(d)(ii) of
the Agreement.
“Cash Consideration Shortfall” has the meaning set forth in Section 2.9(d)(i) of
the Agreement.
“Change of Control Payments” means any amounts (including severance,
termination, “golden parachute,” Tax gross-up, transaction bonus or other
similar payments) which become payable as a result of, based upon or in
connection with the consummation of the transactions contemplated by the
Agreement (either alone or in connection with any other event, whether
contingent or otherwise) and which are owing to any current or former officers,
employees, directors, consultants, independent contractors or equity holders of
Seller pursuant to employment agreements, Contracts or other arrangements,
including Seller’s share of Taxes payable with respect to all such amounts.
“Claimed Amount” has the meaning set forth in Section 8.6(a) of the Agreement.
“Class A Shareholder” has the meaning set forth in the Preamble of the
Agreement.
“Class A Shareholders” has the meaning set forth in the Preamble of the
Agreement.
“Class B Shareholder” means that certain shareholder of Seller set forth on
Section 1.1 of the Disclosure Schedule.
“Closing” has the meaning set forth in Section 2.6 of the Agreement.
“Closing Balance Sheet” has the meaning set forth in Section 2.12(b) of the
Agreement.
“Closing Consents” has the meaning set forth in Section 7.1(g) of the Agreement.
“Closing Date” has the meaning set forth in Section 2.6 of the Agreement.
“Closing Net Assets” means the Net Assets as of the Closing.
“Closing Statement” has the meaning set forth in Section 2.9(b) of the
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” means the Nondisclosure Agreement, dated April 5,
2016, by and between Seller and ScanSource, Inc.
“Consent” means any approval, consent, ratification, permission, waiver, Order,
Permit or authorization.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Contested Amount” has the meaning set forth in Section 8.6(b) of the Agreement.
“Continuing Affiliate Agreements” has the meaning set forth in Section 5.6 of
the Agreement.
“Contract” means any legally binding written or oral contract, lease, license,
deed, mortgage, indenture, sales order, accepted purchase order, note or other
legally binding agreement, instrument, arrangement, promise, obligation,
understanding, undertaking or commitment.
“Current Liabilities” means all current liabilities of the Business (consisting
solely of the line item liabilities specified on Exhibit I attached to the
Agreement), determined in accordance with GAAP, including any obligations under
the Presidio Loan Documents; provided, however, that “Current Liabilities” shall
not include any amounts included within Indebtedness, Change of Control
Payments, Hired Employee Obligations or Transaction Expenses, or any other
Excluded Liabilities.
“Damages” includes any loss, damage, injury, settlement, judgment, award, fine,
penalty, Tax, fee (including reasonable attorneys’ fees), charge, cost
(including reasonable costs of investigation) or expense of any nature.
“Disclosure Schedule” has the meaning set forth in Article 3 of the Agreement.
“Dispute Period” has the meaning set forth in Section 8.6(b) of the Agreement.
“Domain Name Registrar” means any entity that manages, registers or performs
similar or related functions related to the use, reservation or ownership of
domain names.
“Earn-Out Dispute Notice” has the meaning set forth in Section 2.11(b)(ii) of
the Agreement.
“Earn-Out Payment” means the 2017 Earn-Out Payment, the 2018 Earn-Out Payment,
the 2019 Earn-Out Payment or the 2020 Earn-Out Payment, as applicable.
“Earn-Out Period” means the 2017 Earn-Out Period, the 2018 Earn-Out Period, the
2019 Earn-Out Period or the 2020 Earn-Out Period, as applicable.
“EBITDA” means, for any period, with respect to the Business, Net Income for
such period plus (a) without duplication and to the extent deducted in
calculating Net Income for such period, the sum of: (i) interest expense for
such period; (ii) federal, state, local and foreign corporate income Taxes
during such period; (iii) the amount of depreciation and amortization expense
deducted in determining Net Income; and (iv) any non-recurring items outside of
normal operations reducing Net Income for such period; minus (b) without
duplication and to the extent included in calculating Net Income for such
period, any non-recurring items outside of normal operations increasing Net
Income for such period, in each case, as determined in accordance with GAAP.
“Effect” has the meaning set forth within the definition of Material Adverse
Effect.
“Employee Plan” means each: (a) “employee benefit plan,” as defined in Section
3(3) of ERISA; and (b) all other pension, retirement, supplemental retirement,
deferred compensation, excess benefit, profit sharing, bonus, incentive, stock
purchase, stock ownership, stock option, stock appreciation right, phantom
equity or other equity-based compensation, employment, retention, consultant,
severance, salary continuation, termination, change-of-control, Tax gross-up,
health, life, disability, group insurance, vacation, holiday and fringe benefit
plan, program, contract, or arrangement maintained, sponsored, contributed to,
or required to be contributed to, by Seller, any Affiliate of Seller or any
ERISA Affiliate thereof for the


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







benefit of any current or former employee, director, officer consultant or
independent contractor of Seller or any Affiliate of Seller and under which
Seller, any Affiliate of Seller or any ERISA Affiliate thereof has any Liability
or could be expected to have any Liability.
“Employment Offer Letters” has the meaning set forth in Section 2.7(a)(vi) of
the Agreement.
“Environment” means the indoor and outdoor environment and all media, including
ambient air, surface water, groundwater, land surface or subsurface strata, and
natural resources.
“Environmental Law” means any Law or other legal requirement pertaining to
pollution, protection of health, safety or the Environment or exposure of
Persons to Hazardous Materials, including the Clean Air Act, as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Safe Drinking Water Act,
as amended, the Toxic Substances Control Act, as amended, the Oil Pollution Act
of 1990, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act, as amended, the Emergency Planning
and Community Right to Know Act, as amended, the Safe Drinking Water Act, as
amended, the Occupational Safety and Health Act, as amended, and any foreign,
state or local Laws analogous to any of the foregoing, as amended, together with
all judicial interpretations thereof.
“Environmental Liabilities” means: (a) any fines, penalties or Liabilities
arising out of or related to any violations of, or non-compliance with,
Environmental Laws or Environmental Permits applicable to the Business or any
Transferred Asset, including any costs associated with correcting any such
violations or non-compliance, in each case first arising or occurring, whether
known or unknown, at or prior to the Closing; (b) any fines, penalties or
Liabilities attributable to violations of, or non-compliance with, Environmental
Laws or Environmental Permits that occur or arise after the Closing, to the
extent that such fines, penalties or Liabilities, or any portion thereof, are
attributed to the period prior to the Closing; (c) Liabilities relating to, or
resulting or arising from, the off-site transportation, storage, treatment,
recycling of Hazardous Materials generated by, or on behalf of Seller in
connection with the Business or any Transferred Asset prior to the Closing,
including claims related to loss of life, injury to persons or property or
remediation; and (d) any Liability or costs arising from or related to any
Environmental Release, threatened Environmental Release, or exposure of any
Person to any Hazardous Material, in each case first arising or occurring,
whether known or unknown, at or prior to the Closing at any location
attributable or related to the Business or the Transferred Assets.
“Environmental Permit” means any Permit required, issued, held or obtained
pursuant to any Environmental Law or pertaining to any Hazardous Material.
“Environmental Release” means any spilling, leaking, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing of Hazardous Materials into the Environment, including the abandonment
or discarding of any containers.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) which is treated with Seller or an Affiliate of Seller as a single
employer within the meaning of Section 414 of the Code.
“Escrow Account” means an account established by the Escrow Agent pursuant to
the Escrow Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Escrow Agent” means Wells Fargo Bank, N.A.
“Escrow Agreement” has the meaning set forth in Section 2.10(a) of the
Agreement.
“Escrow Balance” has the meaning set forth in Section 8.10(a) of the Agreement.
“Escrow Amount” means an amount (rounded up to the nearest whole dollar) equal
to ten percent (10%) of the Estimated Cash Consideration, to be deposited at the
Closing in the Escrow Account with the Escrow Agent pursuant to the terms and
conditions of the Escrow Agreement, including any interest accrued or income
otherwise earned thereon.
“Estimated Cash Consideration” has the meaning set forth in Section 2.9(a) of
the Agreement.
“Estimated Closing Net Assets” has the meaning set forth in Section 2.9(a) of
the Agreement.
“Estimated Closing Statement” has the meaning set forth in Section 2.9(a) of the
Agreement.
“Estimated Net Assets Decrease” means the amount, if any, by which the Target
Net Assets exceed the Estimated Closing Net Assets.
“Estimated Net Assets Increase” means the amount, if any, by which the Estimated
Closing Net Assets exceed the Target Net Assets.
“Evaluation Material” means any information, documents or materials regarding
the Business furnished or made available to Buyer and its Representatives in any
“data rooms,” “virtual data rooms,” management presentations or in any other
form in expectation of, or in connection with, the transactions contemplated by
the Agreement.
“Excluded Assets” has the meaning set forth in Section 2.2 of the Agreement.
“Excluded Liabilities” has the meaning set forth in Section 2.4 of the
Agreement.
“Export Control and Import Laws” has the meaning set forth in Section 3.25(a) of
the Agreement.
“Final Cash Consideration” has the meaning set forth in Section 2.9(c)(ii) of
the Agreement.
“Final Earn-Out Payment” has the meaning set forth in Section 2.11(d) of the
Agreement.
“Final Price Allocation” has the meaning set forth in Section 2.12(b) of the
Agreement.
“Financial Statements” has the meaning set forth in Section 3.4(a) of the
Agreement.
“Fundamental Claims” means any claim for indemnification, compensation or
reimbursement by any Indemnitee against Seller under Article VIII: (a) for
inaccuracies in or breaches of any of the representations and warranties made by
Seller in Sections 3.2 (Authority), 3.6(b) (Title to Assets), 3.12 (Taxes), 3.13
(Intellectual Property), 3.19 (Labor Matters) and 3.20 (Employee Benefit Plans)
of the Agreement; (b) pursuant to Section 8.2(b) of the Agreement; (c) pursuant
to Section 8.2(c) of the Agreement; or (d) pursuant to Section 8.2(d) of the
Agreement.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and applied consistently throughout the periods
involved.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“General Survival Date” has the meaning set forth in Section 8.1(a)(i) of the
Agreement.
“Governmental Entity” means any federal, provincial, state, municipal, local or
foreign court or tribunal, administrative or regulatory body, agency or
commission, or any other governmental authority or instrumentality.
“Guarantor” has the meaning set forth in the Preamble of the Agreement.
“Hazardous Material” means any substance, material, chemical, odor, heat, sound,
vibration, radiation, or waste, or any combination of any of them that is
regulated or defined by, or with respect to which Liability or standards of
conduct are imposed under, any Environmental Law, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “pollutant,” “toxic waste,” or “toxic
substance” under any provision of applicable Environmental Law, and including
petroleum, petroleum products and byproducts, asbestos, presumed
asbestos-containing-material or asbestos-containing-material, toxic molds,
mycotoxins, urea formaldehyde, radioactive materials and polychlorinated
biphenyls, but excluding office and janitorial supplies.
“Hired Employee” means any Business Employee that, at or prior to the Closing,
accepts Buyer’s offer of employment and commences employment with Buyer or any
of its Affiliates following the Closing.
“Hired Employee Obligations” means all Liabilities, arising or accruing prior to
the Closing Date, with respect to the Hired Employees’ unpaid wages, cash or
equity incentive compensation, accrued paid time off, accrued payroll, accrued
unpaid commissions, accrued bonuses, accrued sick leave or vacation, accrued
bereavement time, accrued floating holidays or other similar accrued paid time
off, business expense reimbursements, and related Taxes accrued in the Ordinary
Course of Business; provided, however, that “Hired Employee Obligations” shall
not include Change of Control Payments.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.
“Inbound IP Contract” has the meaning set forth in Section 3.13(c) of the
Agreement.
“Indebtedness” of any Person or the Business means, as of any time and without
duplication, the following obligations (whether or not then due and payable):
(a) all obligations (including the principal amount thereof or, if applicable,
the accreted amount thereof and the amount of accrued and unpaid interest
thereon) for the repayment of money borrowed, whether owing to banks, financial
institutions, on equipment leases or otherwise; (b) all obligations to pay the
deferred purchase price of assets, property or services (including purchase
price adjustments, “holdback” or similar payments, and the maximum amount of any
potential earn-out payments), other than current trade accounts payable incurred
in the ordinary course of business; (c) all obligations to pay rent or other
payment amounts under a lease which is required to be classified as a capital
lease or a liability on the face of a balance sheet prepared in accordance with
GAAP or conditional sales Contract or similar title retention instrument; (d)
all negative balances in bank accounts and all overdrafts; (e) all accounts
payable, trade debt, trade payables and other payment obligations that are past
due in accordance with their applicable invoice or other terms governing the
timing of payment; (f) all obligations relative to the maximum amount of any
letter of credit or letter of guaranty (whether drawn or undrawn), bankers’
acceptance or similar instrument issued or created for the account of such
Person or the Business; (g) all obligations secured by any Lien (other than
Permitted Liens); and (h) all guaranties, sureties, assumptions and other
contingent obligations in respect of, or to purchase or to otherwise acquire,


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







Indebtedness or indebtedness of others; provided, however, that, solely with
respect to the Business, “Indebtedness” shall not include any obligations under
the Presidio Loan Documents.
“Indemnifying Shareholders” means, collectively, the Class A Shareholders.
“Indemnitees” means Buyer and its Affiliates and its and their respective equity
holders, Representatives, successors and assigns.
“Insurance Policies” has the meaning set forth in Section 3.22(a) of the
Agreement.
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world:(a) patents and patent applications, including reissues,
divisions, continuations, continuations-in-part, extensions, and reexaminations
thereof; (b) works of authorship and copyrights, and registrations and
applications for registration thereof; (c) trademarks, service marks, trade
dress, logos, trade names and other source identifiers, and registrations and
applications for registration thereof; (d) trade secrets, business, technical
and know-how information, including inventions, whether patentable or
unpatentable, and confidential information; (e) rights of publicity and privacy;
(f) computer software and firmware, including source code, object code, files,
documentation and other materials related thereto; (g) proprietary databases and
data compilations; (h) domain names and registrations and applications for
registration thereof; (i) any other intellectual property; (j) copies and
tangible embodiments of all of the foregoing, in whatever form or medium; and
(k) rights in any of the foregoing, including rights to sue or recover and
retain Damages for past, present, and future infringement, dilution,
misappropriation or other violation of any of the foregoing.
“Interim Balance Sheet” has the meaning set forth in Section 3.4(a) of the
Agreement.
“Interim Period” has the meaning set forth in Section 5.1(a) of the Agreement.
“Inventory” has the meaning set forth in Section 2.1(d) of the Agreement.
“IP Assignment Agreement” has the meaning set forth in Section 2.7(a)(xi) of the
Agreement.
“IRS” means the United States Internal Revenue Service.
“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge, after reasonable inquiry and
investigation, of any officer or director of Seller.
“Law” means any law (including common law), statute, code, ordinance, rule,
regulation, Order or charge of any Governmental Entity.
“Leased Real Property” has the meaning set forth in Section 3.16(b) of the
Agreement.
“Liabilities” means all direct or indirect Indebtedness, obligations,
endorsements, claims, losses, damages, expenses, deficiencies, responsibilities
and other liabilities of a Person (whether absolute, accrued, contingent, fixed
or otherwise, or whether due or to become due or whether known or unknown,
asserted or unasserted, disputed or undisputed, joint or several, choate or
inchoate, liquidated or unliquidated, secured or unsecured, vested or unvested,
executory, determined, determinable or otherwise, of every kind and description,
whenever or however arising (including, whether arising out of contract or tort,
based on negligence or strict liability) and whether or not the same is required
to be accrued on the financial statements of such Person or disclosed in the
notes thereto).


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Licensed Intellectual Property” means all Intellectual Property licensed to
Seller that is used or held for use in connection with any of the Business
and/or the Transferred Assets.
“Lien” means any lien, pledge, mortgage, deed of trust, encumbrance, claim or
security interest, hypothecation, deposit, equitable interest, option, charge,
judgment, attachment, right of way, encroachment, easement, servitude,
restriction on transfer, restriction on voting,
preferential arrangement or preemptive right, right of first refusal or
negotiation or restriction of any kind.
“Management Employees” means those certain employees set forth on Section 6.7 of
the Disclosure Schedule.
“Material Adverse Effect” means any change, effect, event, occurrence,
development, matter, state of facts, series of events, or circumstance (any such
item, an “Effect”) that, individually or in the aggregate with all other
Effects, has, or would reasonably be expected to have or result in: (a) a
material adverse effect on the assets (including intangible assets and rights),
properties, liabilities, business, condition (financial or otherwise),
operations or results of operations of the Business, the Transferred Assets or
the Assumed Liabilities, taken as a whole, or (b) a material adverse effect on
Seller’s ability to perform any of its obligations under the Agreement or to
consummate any of the transactions contemplated by the Agreement; provided,
however, that in the case of clause (a) only, none of the following shall be
deemed, either alone or in combination, to constitute, and none of the following
shall be taken into account in determining whether there has been, or could
reasonably be expected to be, a Material Adverse Effect: (i) any Effect arising
out of or relating to (1) United States or global (or any region thereof) (A)
economic, credit, financial or securities market conditions, including
prevailing interest rates or currency rates or (B) regulatory or political
conditions, or (2) acts of terrorism or sabotage, the outbreak, escalation or
worsening of hostilities (whether or not pursuant to the declaration of a
national emergency or war), man-made disasters, natural disasters (including
hurricanes) or acts of god; (ii) any Effect arising out of or relating to
factors, conditions, trends or other circumstances generally affecting any of
the industries or markets in which the Business operates; (iii) any Effect
arising out of or relating to any change in Law, GAAP, regulatory accounting
requirements or interpretations thereof that apply to the Business (including
the proposal or adoption of any new Law, or any change in the interpretation or
enforcement of any existing Law), (iv) the taking of any action required to
cause compliance with the terms of this Agreement or the failure to take any
action prohibited by this Agreement or any action taken or failure to take
action which Buyer has consented to or requested; (v) the taking of any action
by Buyer or any its Affiliates, or (vi) any failure to meet financial
projections, estimates or forecasts for any period (provided, that the
underlying cause of such failure may, to the extent applicable, be considered in
determining whether there is a “Material Adverse Effect”), except, in the case
of clauses (i), (ii) and (iii), to the extent that such Effect has a
disproportionate adverse effect on the Business, the Transferred Assets or the
Assumed Liabilities, each, taken as a whole, as compared to the adverse impact
such Effect has on other Persons operating in the industries or markets in which
the Business is operated, in which case such disproportionate adverse effect may
be taken into account in determining whether there has been, or could reasonably
be expected to be, a Material Adverse Effect.
“Material Contract” has the meaning set forth in Section 3.15(a) of the
Agreement.
“Material Sales Partners” has the meaning set forth in Section 3.23(a) of the
Agreement.
“Material Supplier Partners” has the meaning set forth in Section 3.23(b) of the
Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Net Assets” means an amount (which may be a negative or positive number) in
U.S. dollars equal to (a) the Total Assets minus (b) the Current Liabilities.
“Net Assets Decrease” means the amount, if any, by which the Estimated Closing
Net Assets exceeds the Closing Net Assets.
“Net Assets Increase” means the amount, if any, by which the Closing Net Assets
exceeds the Estimated Closing Net Assets.
“Net Income” means, for any period, the net income (or loss) of the Business for
such period (taken as a single accounting period), determined in accordance with
GAAP.
“Notice of Claim” has the meaning set forth in Section 8.6(a) of the Agreement.
“Objection Notice” has the meaning set forth in Section 2.9(c)(i) of the
Agreement.
“Open Source License” means any Contract that: (a) is substantially similar to
any license identified as an “open source license” by the Open Source
Initiative, including, by way of example, the GNU General Public License (GPL),
GNU Lesser General Public License (LGPL), GNU Affero General Public License
(AGPL), MIT License (MIT), Apache License, Artistic License and BSD Licenses;
(b) substantially conforms to the “Open Source Definition” defined by the Open
Source Initiative; or (c) is generally considered an “open source” or “copyleft”
license.
“Opening Balance Sheet” has the meaning set forth in Section 2.12(b) of the
Agreement.
“Operating Model” has the meaning set forth in Section 2.11(h) of the Agreement.
“Order” means any order, writ, injunction, stipulation, judgment, ruling,
assessment, arbitration award, plan or decree.
“Ordinary Course of Business” means the ordinary course of business of Seller
with respect to the Business and the Transferred Assets, consistent with past
custom and practice.
“Outbound IP Contract” has the meaning set forth in Section 3.13(d) of the
Agreement.
“Outside Date” has the meaning set forth in Section 10.1(b) of the Agreement.
“Owned Intellectual Property” means all Intellectual Property in which Seller
has (or purports to have) an ownership interest of any nature (whether
exclusively, jointly with another Person or otherwise) and which are used or
held for use in connection with any of the Business and/or the Transferred
Assets.
“Parent Guaranteed Obligations” has the meaning set forth in Section 2.8(d) of
the Agreement.
“Payoff Amounts” has the meaning set forth in Section 2.8(b)(i) of the
Agreement.
“Payoff Letters” has the meaning set forth in Section 2.7(a)(iv) of the
Agreement.
“Pending Claim Amount” has the meaning set forth in Section 8.10(a) of the
Agreement.
“Permits” means all authorizations, licenses, variances, exemptions, orders,
permits and approvals granted by or obtained from any Governmental Entity.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Permitted Liens” means: (a) Liens of carriers, warehousemen, mechanics,
materialmen, and similar Liens arising or incurred in the Ordinary Course of
Business and related to amounts that are not yet delinquent, provided an
adequate reserve, determined in accordance with GAAP, has been established
therefor on the Financial Statements; (b) Liens for Taxes or other governmental
charges not yet delinquent or the amount or validity of which is being contested
in good faith through appropriate proceedings, provided an adequate reserve,
determined in accordance with GAAP, has been established therefor on the
Financial Statements; (c) pledges or deposits made in the Ordinary Course of
Business to secure obligations under workers’ compensation, unemployment
insurance, social security or similar programs mandated by applicable
legislation; (d) with respect to real property only, zoning restrictions,
building codes and other land use Laws regulating the use or occupancy of
property which are not material in amount or do not, individually or in the
aggregate, materially detract from the value of or materially impair the
existing use of the property affected by such Law (to the extent there are no
violations of the same); (e) with respect to Owned Intellectual Property,
licenses granted by Seller thereto; (f) with respect to Licensed Intellectual
Property, contractual restrictions on the exercise of such Licensed Intellectual
Property and (g) other Liens (other than monetary Liens) arising in the Ordinary
Course of Business that are not incurred in connection with Indebtedness for
borrowed money, that do not relate to Excluded Liabilities, and that do not,
individually or in the aggregate, impair the value of the subject asset for the
purposes for which it is used in connection with the Business or interfere with
ownership or use of the subject asset in the Business as currently conducted or
impair a subsequent sale of the Business.
“Person” shall be construed as broadly as possible and shall include an
individual or natural person, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization, any other business entity and any Governmental
Entity.
“Personal Property Lease” means any Contract for Tangible Personal Property
leased, subleased, licensed or otherwise conveyed to or by Seller.
“Personally Identifiable Information” means any specific and unique information
relating to an identified or identifiable natural person (such as name, postal
address, email address, telephone number, date of birth, Social Security number
(or its equivalent), driver’s license number, account number, credit or debit
card number or identification number).
“Presidio Loan Documents” means (a) that certain Business Loan Agreement dated
May 5, 2016 by and between Presidio Bank, on the one hand, and Seller, Richard
Dellar, individually, Rick S. Sheldon, individually, Dana Topping, individually,
Rick S. Sheldon and Sandra L. Sheldon, Trustees of Rick S. and Sandra L. Sheldon
Trust, and Richard Dellar and Renee Dellar, Trustees of Richard Dellar and Renee
Dellar Revocable Trust, on the other hand, in the original principal amount of
$2,500,000, (b) that certain Promissory Note, dated as of May 5, 2016, held by
Presidio Bank from Seller, Richard Dellar, individually; Rick S. Sheldon,
individually; Dana Topping, individually; Rick S. Sheldon and Sandra L. Sheldon,
Trustees of Rick S. and Sandra L. Sheldon Trust; and Richard Dellar and Renee
Dellar, Trustees of Richard Dellar and Renee Dellar Revocable Trust, and (c)
that certain Commercial Security Agreement, dated as of May 5, 2016, by and
between Presidio Bank and Seller, Richard Dellar, individually; Rick S. Sheldon,
individually; Dana Topping, individually; Rick S. Sheldon and Sandra L. Sheldon,
Trustees of Rick S. and Sandra L. Sheldon Trust; and Richard Dellar and Renee
Dellar, Trustees of Richard Dellar and Renee Dellar Revocable Trust.
“Price Allocation” has the meaning set forth in Section 2.12(a) of the
Agreement.
“Price Allocation Preparation Period” has the meaning set forth in Section
2.12(b) of the Agreement.
“Price Allocation Statement” has the meaning set forth in Section 2.12(b) of the
Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Proceeding” means any action, charge, claim, complaint, demand, grievance,
arbitration, audit, assessment, hearing, investigation, inquiry, legal
proceeding, administrative enforcement proceeding, litigation, suit or other
proceeding (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced or brought by
any Person, or that is conducted or heard by or before any court or other
Governmental Entity or any arbitrator or arbitration panel.
“Pro Rata Share” means, with respect to any given Indemnifying Shareholder, the
sum of (A) the percentage obtained by dividing: (a) the number of shares of
Class A common stock and/or Class B common stock of Seller owned, directly or
indirectly, by such Indemnifying Shareholder, by (b) the aggregate number of
shares of Class A common stock and Class B common stock of Seller owned by all
shareholders of Seller and/or issuable upon the conversion of options to
purchase shares of Class B common stock of Seller, in each case, as of the
Closing plus (B) the percentage obtained by multiplying (i) a fraction the
numerator of which is the number of shares of Class A common stock of Seller
owned, directly or indirectly, by such Indemnifying Shareholder and the
denominator of which is the number of shares of Class A common stock of Seller
owned, directly or indirectly, by all Indemnifying Shareholders, by (ii) a
fraction the numerator of which is the number of shares of Class A common stock
and/or Class B common stock of Seller owned, directly or indirectly, by the
Class B Shareholder and the denominator of which is the aggregate number of
shares of Class A common stock and Class B common stock of Seller owned by all
shareholders of Seller and/or issuable upon the conversion of options to
purchase shares of Class B common stock of Seller, in each case, as of the
Closing.
“Public Official” means: (a) any director, officer, employee or representative
of any regional, federal, state, provincial, county or municipal government or
government department, agency, or other division; (b) any director, officer,
employee or representative of any commercial enterprise that is owned or
controlled by a government, including any state-owned or controlled company or
organization; (c) any officer, employee or representative of any public
international organization, such as the United Nations or the World Bank; (d)
any person acting in an official capacity for any government or government
entity, enterprise, or organization identified above; and (e) any political
party, party official or candidate for political office.
“Purchase Price” has the meaning set forth in Section 2.8(a) of the Agreement.
“Real Property Lease” has the meaning set forth in Section 3.16(b) of the
Agreement.
“Registered Intellectual Property” means all Intellectual Property that is
registered, filed or issued under the authority of, with or by any Governmental
Entity or Domain Name Registrar.
“Released Claims” has the meaning set forth in Section 6.2 of the Agreement.
“Released Parties” has the meaning set forth in Section 6.2 of the Agreement.
“Releasing Parties” has the meaning set forth in Section 6.2 of the Agreement.
“Releasing Party” has the meaning set forth in Section 6.2 of the Agreement.
“Representatives” means, when used with respect to any Person, such Person’s
officers, directors, managers, employees, agents, potential financing sources,
advisors and other representatives (including any investment banker, financial
advisor, attorney or accountant retained by or on behalf of such Person or any
of the foregoing).
“Required Consents” has the meaning set forth in Section 3.3(a) of the
Agreement.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Response Notice” has the meaning set forth in Section 8.6(b) of the Agreement.
“Response Period” has the meaning set forth in Section 2.9(c)(i) of the
Agreement.
“Restricted Period” means the period commencing on the Closing Date and ending
on the two (2) year anniversary of the Closing Date.
“Seller” has the meaning set forth in the Preamble of the Agreement.


“Seller Board” means the board of directors of Seller.
“Seller IT Systems” means all computer systems, programs, networks, hardware,
software, software engines, database, operating systems, websites, website
content and links and equipment used to process, store, maintain and operate
data, information and functions owned, used or provided by Seller in the
operation of the Business and/or the Transferred Assets.
“Seller Payment Obligation” has the meaning set forth in Section 8.8(b) of the
Agreement.
“Seller Software” means all software and programs used or held for use in
connection with any of the Business and/or the Transferred Assets, including all
computer software, electronic delivery platforms and databases operated by
Seller on or for its websites or used by Seller in connection with processing
customer orders, storing customer information or storing or archiving data.
“Seller Source Code” means any source code that is Owned Intellectual Property
and any source code for any Seller Software.
“Shareholder Guaranteed Obligations” has the meaning set forth in Section 8.13.
“Software License Agreement” has the meaning set forth in Section 2.7(a)(xiii)
of the Agreement.
“Standard Form IP Agreement” has the meaning set forth in Section 3.13(f) of the
Agreement.
“Stipulated Amount” has the meaning set forth in Section 8.6(e) of the
Agreement.
“Subsidiary” means, when used with respect to any Person, any corporation,
limited liability company, partnership or other organization, whether
incorporated or unincorporated, of which at least a majority of the securities
or other ownership interests, having by their terms voting power to elect a
majority of the board of directors, or others performing similar functions with
respect to such corporation or other organization, is beneficially owned or
controlled, directly or indirectly, by such Person or by any one or more of its
Subsidiaries (as defined in the preceding clause), or by such Person and one or
more of its Subsidiaries.
“Tangible Personal Property” means all machinery, fixtures, equipment, tools,
spare parts, furniture, office equipment, hardware, supplies, materials,
vehicles and other items of tangible personal property of any kind (other than
Inventory) owned, leased, used or held for use by Seller connection with any of
the Business and/or the Transferred Assets.
“Target Net Assets” means $[*****].


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“Taxes” means: (a) any and all taxes, charges, fees, assessments, levies, or
unclaimed property and escheat obligations or other assessments, including all
net income, gross income, gross receipts, premium, sales, use, ad valorem, goods
and services, net receipts, harmonized sales, value added, transfer,
documentary, franchise, net worth, capital, profits, license, withholding,
payroll, employment, excise, estimated, severance, stamp, occupation, property
or other taxes, of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis, or in any other manner; (b) any
interest, fine, assessment, penalty (including penalties for failure to file in
accordance with applicable information reporting requirements), or addition to
the amounts set forth in clause (a) assessed or levied by any authority, whether
federal, state, local, domestic or foreign (whether disputed or not); and (c)
any liability in respect of any of the items described in clauses (a) and (b)
payable under a tax sharing, allocation, indemnity or similar agreement or by
reason of successor, transferee, or other liability, by contract, operation of
law, or Treasury Regulations Section 1.1502-6(a) (or any predecessor or
successor thereto or any analogous or similar provision of state, local or
foreign Law).
“Taxing Authority” means, with respect to any Tax, the Governmental Entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any Governmental Entity that imposes, or is charged with collecting,
social security or similar charges or premiums.
“Tax Return” means any report, return, information return, form, declaration or
other document or information filed or required to be supplied to any authority
in connection with Taxes (including any attachment thereto or amendment
thereof).
“Third Party Claim” has the meaning set forth in Section 8.5(a) of the
Agreement.
“Total Assets” means total assets of the Business (consisting solely of the line
item assets specified on Exhibit J attached to the Agreement), determined in
accordance with GAAP, including Cash, provided, however, that “Total Assets”
shall not include any Excluded Assets.
“Transaction Expenses” means all fees, costs, expenses and other similar
obligations of, or amounts incurred or payable by or on behalf of Seller that
have not been paid in full prior to the Closing, in each case in connection with
the preparation, negotiation, execution or performance of the Agreement, the
Ancillary Agreements or the consummation of the transactions contemplated hereby
or thereby, including the following: (a) the fees and disbursements of, or other
similar amounts charged by, counsel retained by Seller; (b) the fees and
expenses of, or other similar amounts charged by, any accountants, agents,
financial advisors, consultants and experts retained by Seller; (c) the other
out-of-pocket expenses, if any, of Seller; and (d) any investment banking,
brokerage or finder’s fees and related expenses.
“Transfer Taxes” has the meaning set forth in Section 9.1 of the Agreement.
“Transferred Software” has the meaning set forth in Section 2.1(k) of the
Agreement.
“Transferred Assets” has the meaning set forth in Section 2.1 of the Agreement.
“TTM EBITDA” means, as of any date of determination, the EBITDA of the Business
for the twelve (12) month period ending as of such date.


[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.




--------------------------------------------------------------------------------







“UK Subsidiary” means Intelisys Global, Limited, a private limited company
incorporated under the laws of the United Kingdom and a wholly-owned subsidiary
of Seller.
“Unresolved Escrow Claim” has the meaning set forth in Section 8.10(a) of the
Agreement.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar state or local Law.




[*****]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


